Exhibit 10.1

EXECUTION COPY
March 14, 2011
STOCK PURCHASE AGREEMENT
Dated as of March 10, 2011
By and Among
MITEK INDUSTRIES, INC. and MITEK CANADA, INC.
collectively, as Purchaser
and
GIBRALTAR STEEL CORPORATION OF NEW YORK
as Seller

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINITIONS
    1  
 
       
1.01 Definitions.
    1  
1.02 Rules of Construction.
    12  
 
       
ARTICLE 2. PURCHASE AND SALE
    13  
 
       
2.01 Purchase and Sale of the Shares.
    13  
2.02 Payment of Purchase Price.
    13  
2.03 Allocation of Purchase Price.
    13  
2.04 Closing.
    13  
2.05 Closing Deliveries by the Seller.
    14  
2.06 Closing Deliveries by the Purchaser.
    15  
2.08 Post Closing Adjustment to Purchase Price.
    16  
 
       
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF USP, RENOWN AND SELLER
    19  
 
       
3.01 Organization, Authority and Qualification of the Seller, Renown and USP.
    19  
3.02 Subsidiaries.
    20  
3.03 Capitalization; Officers and Directors.
    20  
3.04 Due Authorization.
    21  
3.05 No Conflict.
    21  
3.06 Governmental Consents and Approvals.
    22  
3.07 Financial Information.
    22  
3.08 No Undisclosed Liabilities.
    22  
3.09 Permits.
    22  
3.10 Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions.
    22  
3.11 Litigation.
    23  
3.12 Compliance with Laws.
    23  
3.13 Material Contracts.
    24  
3.14 Intellectual Property.
    25  
3.15 Owned Real Property.
    26  
3.16 Leased Real Property.
    26  
3.17 Top Ten Customers and Suppliers.
    27  
3.18 Taxes.
    27  
3.20 Environmental Matters.
    30  
3.21 Employee Plans.
    31  
3.22 Labor Matters.
    33  
3.23 Insurance.
    34  
3.24 Tangible Personal Property.
    34  
3.25 Product Warranties.
    35  
3.26 No Brokers.
    35  
3.27 Corporate Books and Records.
    35  
3.28 Related-Party Transactions.
    35  
3.29 Bank Accounts; Lockboxes.
    36  
3.30 Title to and Sufficiency of Assets.
    36  
3.31 Accounts Receivable.
    36  
3.32 Inventory.
    36  

i



--------------------------------------------------------------------------------



 



         
3.33 Indebtedness.
    36  
3.34 Competition Act.
    37  
3.35 Disclosures.
    37  
 
       
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    37  
 
       
4.01 Organization and Authority and the Purchaser.
    37  
4.02 No Conflict.
    37  
4.03 Governmental Consents and Approvals.
    38  
4.04 No Brokers.
    38  
4.05 Litigation.
    38  
4.06 Investment Intention.
    38  
 
       
ARTICLE 5. COVENANTS AND ADDITIONAL AGREEMENTS
    38  
 
       
5.01 Ancillary Agreements.
    38  
5.02 Conduct of Business Prior to the Closing.
    38  
5.03 Access to Information.
    40  
5.04 Confidentiality.
    40  
5.05 Regulatory and Other Authorizations; Consents.
    41  
5.06 Non-Competition.
    41  
5.07 Further Action.
    44  
5.08 Release of Indebtedness.
    44  
5.09 Legal Privileges.
    45  
5.10 Transition Services.
    45  
5.11 Preservation of Records.
    45  
5.12 Employee Benefits.
    45  
5.13 Schedules.
    46  
5.14 Intercompany Accounts and Contracts.
    47  
5.15 Exclusive Dealing.
    47  
5.16 Business Relationships.
    47  
 
       
ARTICLE 6. CONDITIONS TO CLOSING
    47  
 
       
6.01 Conditions to Obligations of the Seller.
    47  
6.02 Conditions to Obligations of the Purchaser.
    48  
 
       
ARTICLE 7. INDEMNIFICATION
    49  
 
       
7.01 Survival; Remedies for Breach.
    49  
7.03 Indemnification of the Seller.
    53  
7.04 Procedures for Indemnification.
    53  
7.05 Additional Limits on Rights to Indemnification.
    54  
7.06 Procedures for Third-Party Claims.
    55  
 
       
ARTICLE 8. TERMINATION AND WAIVER
    57  
 
       
8.01 Termination.
    57  
8.02 Effect of Termination.
    57  
8.03 Waiver.
    57  
 
       
ARTICLE 9. TAXES.
    58  

ii



--------------------------------------------------------------------------------



 



         
9.01 Preparation of Tax Returns; Payment of Taxes.
    58  
9.02 Cooperation with Respect to Tax Returns.
    58  
9.03 Tax Audits.
    59  
9.04 Refund Claims.
    59  
9.05 Disputes.
    60  
 
       
ARTICLE 10. GENERAL PROVISIONS
    60  
 
       
10.01 Expenses.
    60  
10.02 Notices.
    60  
10.03 Headings.
    61  
10.04 Severability.
    61  
10.05 Entire Agreement.
    61  
10.06 Assignment.
    62  
10.07 No Third Party Beneficiaries.
    62  
10.08 Amendment.
    62  
10.09 Governing Law.
    62  
10.10 Consent To Jurisdiction.
    62  
10.11 Waiver of Jury Trial.
    62  
10.12 Public Announcements.
    62  
10.13 Counterparts; Effectiveness.
    63  

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March 10,
2011, is by and among MiTek Industries, Inc., a Missouri corporation (“MiTek —
USA”), and MiTek Canada, Inc., an Ontario corporation (“MiTek-Canada” and
together with MiTek-USA, collectively the “Purchaser”), and Gibraltar Steel
Corporation of New York, a New York corporation (“Seller”).
R E C I T A L S:
     United Steel Products Company, Inc., a Minnesota corporation (“USP”), and
Renown Specialties Company Ltd., an Ontario corporation (“Renown”), are
manufacturers of fabricated metal products serving the residential and
commercial building industries throughout the United States and Canada, whose
product lines include standard construction hardware for the light industrial,
commercial and retail markets, as well as a line of connectors for the
engineered lumber and plated truss industries.
     Seller is the owner of all the issued and outstanding capital stock of USP
and the shares of Renown.
     Seller desires to sell all of the issued and outstanding capital stock of
USP and all of the shares of Renown to the Purchaser, and the Purchaser desires
to purchase all of the issued and outstanding capital stock of USP and all of
the shares of Renown from Seller, for the USP Purchase Price and the Renown
Purchase Price (each as hereinafter defined) and upon the other terms and
conditions set forth herein.
CONSIDERATION:
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
and covenants hereinafter set forth, the parties hereto hereby agree as follows:
ARTICLE 1.
DEFINITIONS
     1.01 Definitions. In this Agreement, unless the context otherwise requires,
the following terms shall have the following meanings:
     “Acceptance Notice” shall have the meaning ascribed to such term in
Section 2.08(d) hereof.
     “Action” means any judicial, administrative or arbitral action, suit,
mediation, hearing, proceeding (public or private), investigation or claim
before or by any Governmental Authority.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such other Person. For purposes of determining whether a Person is
an Affiliate, the term “control” and its correlative forms “controlled by” and
“under common control with” shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership of securities, contract or otherwise.
Notwithstanding the foregoing, when used with respect to Purchaser, “Affiliates”
shall mean MiTek, Inc., and its direct and indirect subsidiaries.
     “Agreement” shall have the meaning ascribed to such term in the first
paragraph hereof.
     “Ancillary Agreements” shall have the meaning ascribed to such term in
Section 3.04 hereof.
     “Applicable Law” means, with respect to any Person, property, transaction,
event or other matter, any foreign or domestic constitution, treaty, law,
statute, regulation, code, ordinance, Governmental Order or other requirement
having the force of law.
     “Base Purchase Price” means the sum of Fifty Eight Million U.S. Dollars
(US$58,000,000.00).
     “Base Renown Purchase Price” means the sum of Seventeen Million Four
Hundred Thousand U.S. Dollars (US$17,400,000.00).
     “Base USP Purchase Price” means the sum of Forty Million Six Hundred
Thousand U.S. Dollars (US$40,600,000.00).
     “Basket Amount” shall have the meaning ascribed to such term in
Section 7.05(a) (i) hereof.
     “Business” means the development, design, manufacture, distribution,
marketing and sale of fabricated metal products as conducted by USP and Renown
on the date hereof.
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in Buffalo, New York are authorized or required by law to
close.
     “Canadian Income Tax Act” means the Income Tax Act, R.S.C. 1985, c.1 (5th
Supplement) and the regulations thereunder.
     “Closing” shall have the meaning ascribed to such term in Section 2.04
hereof.
     “Closing Date” shall have the meaning ascribed to such term in Section 2.04
hereof.
     “Closing Renown Net Working Capital” means the Current Assets of Renown
minus the Current Liabilities of Renown, determined as of the Effective Time, as
finally determined pursuant to Section 2.08 hereof.

2



--------------------------------------------------------------------------------



 



     “Closing USP Net Working Capital” means Current Assets of USP minus the
Current Liabilities of USP, determined as of the Effective Time, as finally
determined pursuant to Section 2.08 hereof.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Competition Act” means the Competition Act, R.S.C. 1985, c. C-34, and the
regulations thereunder.
     “Competitive Business” shall have the meaning ascribed to such term in
Section 5.06(a) (i) hereof.
     “Confidentiality Agreement” shall have the meaning ascribed to such term in
Section 5.06(e) hereof.
     “Contract” means any written or oral contract, agreement, mortgage, deed of
trust, bond, indenture, lease, license, note, franchise, certificate, option,
warrant, right, instrument or other commitment or obligation and any amendment,
supplement or modification thereto.
     “Continuing Employees” shall have the meaning ascribed to such term in
Section 5.12 hereof.
     “Current Assets” means, on a particular date, each of the following
determined in accordance with GAAP with respect to USP or Renown, whichever the
case may be: accounts receivable (net of any allowance for bad debts), inventory
(net of any allowance or other reserve), prepaid expenses, deposits and other
assets that are likely to be sold, exchanged, or expensed in the Ordinary Course
of Business of USP or Renown, within one year of such date, but excluding
(a) cash, cash equivalents and marketable securities (including the USP
Outstanding Check Amount and the Renown Outstanding Check Amount), and
(b) Intercompany Accounts.
     “Current Liabilities” means, on a particular date, each of the following
determined in accordance with GAAP with respect to USP or Renown, whichever the
case may be: accounts payable and accrued expenses payable coming due within one
year of such date, including stay bonuses identified in Schedule 3.20(a) hereof
and the associated employer payroll taxes payable with respect to such stay
bonuses but excluding (a) all amounts of outstanding Indebtedness that are
repaid by the Seller, USP or Renown at the Closing; (b) Intercompany Accounts
and (c) liabilities for Renown Outstanding Check Amounts and USP Outstanding
Check Amounts.
     “Current Year” shall have the meaning ascribed to such term in Section 5.12
hereof.
     “December 31 Balance Sheet” means the consolidated balance sheet of the
Business, dated as of December 31, 2010, a copy of which has been delivered to
the Purchaser.

3



--------------------------------------------------------------------------------



 



     “Dispute Notice” shall have the meaning ascribed to such term in
Section 2.08(d) hereof.
     “Disclosed Environmental Matters” shall have the meaning ascribed to such
term in Section 7.02(a)(xiii) hereof.
     “Effective Time” means, in the case of USP, 11:59 p.m. Central Time on the
Closing Date and in the case of Renown, 11:59 p.m. Eastern Time on the Closing
Date.
     “Employee” means an individual who is employed by USP and/or Renown,
whether on a full-time or part-time basis.
     “Employee Plans” shall have the meaning ascribed to such term in
Section 3.20(a) hereof.
     “Encumbrance” means any security interest, pledge, mortgage, lien, charge,
encumbrance, beneficial ownership interest, adverse claim, impairment,
conditional sale agreement, retention agreement, option, right of first option,
right of first refusal (or similar restriction), easement, right of way,
encroachment, servitude, restriction or limitation of any kind or nature,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership, excluding, in the case of any
securities, any limitations on the right to transfer securities arising under
Applicable Law.
     “Environmental Laws” means all Federal, State, Provincial, local and
foreign Laws, orders, judgments and consent decrees as in effect on or prior to
the Effective Time relating to or governing the protection of health, safety,
environment or natural resources, prohibitions or that otherwise imposes
liability or standards of conduct concerning: (a) protection of the indoor or
outdoor environment; (b) pollution or pollution control; and (c) the management,
containment, manufacture, possession, presence, use, processing, generation,
transportation, treatment, storage, disposal, Release, abatement, removal,
remediation or handling of or exposure to any contaminant or hazardous, toxic,
deleterious, carcinogenic, mutagenic, radioactive, corrosive, reactive,
injurious or otherwise harmful chemical, constituent, substance, material,
product or waste, and including, without limitation, the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. 136 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. 1251 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. 6901 et seq.), the Comprehensive Environmental Response
Compensation and Liability Act (“CERCLA”) (42 U.S.C. 9601 et seq.), the Clean
Air Act (42 U.S.C. 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
2601 et seq.), the Occupational Safety and Health Act (29 U.S.C. 651 et seq.),
the Hazardous Material Transportation Act (49 U.S.C. 1801 et seq.), and any
Canadian Laws generally addressing the same subject matter and any similar
Federal, State, Provincial, local and foreign Laws and all rules and regulations
promulgated according thereto, all as amended from time to time.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

4



--------------------------------------------------------------------------------



 



     “Established Renown Net Working Capital” means the sum of One Million Five
Hundred Thousand U.S. Dollars (US$1,500,000.00).
     “Established USP Net Working Capital” means the sum of Three Million Five
Hundred Thousand U.S. Dollars (S$3,500,000.00).
     “Expired Patent” shall have the meaning ascribed to such term in
Section 5.07 hereof.
     “Expired Patent Inventor” shall have the meaning ascribed to such term in
Section 5.07 hereof.
     “Financial Statements” shall have the meaning ascribed to such term in
Section 3.07 hereof.
     “GAAP” means U.S. generally accepted accounting principles as consistently
applied by USP and Renown.
     “Governmental Authority” means any government or governmental,
administrative or regulatory body thereof, whether Federal, State, local,
national, provincial, municipal or foreign, any agency or instrumentality
thereof and any court, tribunal or judicial or arbitral body thereof.
     “Governmental Order” means any order, writ, judgment, stipulation,
determination or award made, issued or entered into by or with any Governmental
Authority.
     “Hazardous Material” means any: (a) “hazardous waste” as defined in the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), as
amended through the Effective Time, and regulations promulgated thereunder;
(b) any substance defined as a contaminant, pollutant, dangerous, toxic or
hazardous substance pursuant to any Environmental Law, including, without
limitation, any “hazardous substance” as defined in CERCLA; (c) petroleum; (d)
asbestos: and (e) any hazardous, toxic, deleterious, carcinogenic, mutagenic,
radioactive, corrosive, reactive, injurious or otherwise harmful chemical,
constituent, substance, material, product or waste, the use, handling, presence,
importing, reporting, recycling, disposal or Release of which is regulated,
assessed or prohibited by or pursuant to any applicable Environmental Law.
     “Houston Warehouse” has the meaning ascribed to such term in
Section 2.05(i) hereof.
     “Incidental Competitor” has the meaning ascribed to such term in
Section 5.06(e) hereof.
     “Indebtedness” means (a) all indebtedness for borrowed money, (b) any other
indebtedness that is evidenced by a note, bond, debenture, capital lease,
guaranty or similar instrument, (c) all accrued interest, premium, fees, or
expenses, with respect to such indebtedness, (d) bank overdrafts and (e) any
other obligations to pay money other than trade payables which are outstanding
for less than ninety one (91) days from invoice date, accrued expenses and rent
payments due under any operating leases.

5



--------------------------------------------------------------------------------



 



     “Indemnified Party” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.
     “Indemnifying Party” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.
     “Independent Accounting Firm” shall have the meaning ascribed to such term
in Section 2.08(d) hereof.
     “Intellectual Property” means all Software (as hereinafter defined),
patents, industrial designs, copyrights, works of authorship, benefits of moral
rights waivers, technology, trade secrets, including methods, techniques,
processes and know-how, inventions, proprietary data, formulae and research and
development data; all trademarks, trade names, trade dress, logos, domain names,
service marks and service names; all registrations, applications, rights of
priority, recordings, licenses and common-law rights relating thereto; all
rights to sue at law or in equity for any past or future infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom, all rights to obtain renewals, reissues, continuations,
reexaminations, divisions or other extensions of legal protections pertaining
thereto and all goodwill relating to the foregoing.
     “Intercompany Accounts” means the accounts maintained by Seller, USP and
Renown (in accordance with their customary practices) in which there are
recorded the amounts owed (plus interest, if any, accrued through the Effective
Time) by Seller or any of its Affiliates (other than USP and Renown) to USP or
Renown or by USP or Renown to Seller or any of its Affiliates (other than USP or
Renown), attributable to intercompany transactions through the Effective Time in
respect of cash advances, current federal and state taxes payable and
receivable, intercorporate expense allocations, and other corporate charges or
transactions in goods or services, whether provided by Seller or any of its
Affiliates (other than USP and Renown) to USP or Renown or by USP or Renown to
Seller or any of its Affiliates (other than USP and Renown).
     “Law” has the meaning set out in the definition of “Applicable Law”.
     “Leased Real Property” shall have the meaning ascribed to such term by
Section 3.16 hereof.
     “Liability” means any debt, loss, damage, adverse claim, fine, penalty,
liability or obligation of any kind, whether direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, absolute, contingent,
matured or unmatured, liquidated or unliquidated, disputed or undisputed, due or
to become due and whether in contract, tort, strict liability or otherwise.
     “Losses” shall mean any and all damages, liabilities, deficiencies, claims,
actions, demands, amounts paid in settlement, judgments, awards, interest,
losses, deficiencies, assessments, obligations, fines, penalties, Taxes or costs
or expenses of whatever kind including costs of investigation and defense, court
costs and reasonable attorneys’ fees and expenses;

6



--------------------------------------------------------------------------------



 



provided, however, that “Losses” shall not include loss of profits, punitive
damages or other special, incidental or consequential damages; provided that,
the foregoing proviso shall not limit the right of any Indemnified Party to
indemnification in accordance with this Agreement with respect to any such
damages to the extent incurred in connection with a Third Party Claim. For the
avoidance of doubt, in the event that an Indemnified Party incurs any additional
Liabilities or expenses other than as a result of a Third Party Claim which it
is determined that the Indemnified Party is entitled to be indemnified from and
against, the amount of the Losses which the Indemnified Party shall be entitled
to recover from the Indemnifying Party shall not be calculated by using a
multiple of earnings, book value or other similar measure that may have been
used in arriving at or that may be reflective of the Purchase Price.
     “Material Adverse Effect” means a change, event, occurrence, violation,
inaccuracy or circumstance, the effect of which is both material and adverse to:
(a) the business, assets, properties, results of operations or condition
(financial or otherwise) of USP and Renown, individually or taken as a whole; or
(b) the ability of the Seller or Purchaser to consummate the transactions
contemplated by this Agreement; provided, however, that Material Adverse Effect
shall not include: (i) changes in business or economic conditions affecting the
U.S., Canadian or global economy generally; (ii) changes in the industry in
which USP and Renown operate generally; (iii) changes in stock markets, credit
markets, Tax rates or new Taxes, interest rates, exchange rates or other matters
affecting the U.S., Canadian or global economy generally; (iv) the enactment or
implementation of any new Law; (v) the issuance of any orders, decrees,
policies, consents or judgments of any regulatory authority or court; (vi) the
adoption of any required change in U.S. generally accepted accounting
principles; (vii) acts of God or other calamities, national or international
political or social actions of conditions, including the engagement by any
country in hostilities, whether commenced before or after the date hereof and
whether or not pursuant to the declaration of any national emergency or war or
the occurrence of any military or terrorist attack; (viii) any act, omission or
event to which the Purchaser has explicitly consented in writing; (ix) the
execution and delivery of this Agreement or any event occurring as a result of
any announcement relating to this Agreement; or (x) any item or items set forth
in the Schedules but only to the extent that between the date hereof and the
Effective Time, the reasonably anticipated effect on USP and/or Renown is not
increased or decreased in any manner which would reasonably be expected to be
materially adverse to USP and/or Renown, individually or in the aggregate;
provided that, the exceptions noted in (b)(i) through (x) set forth above shall
not apply if and to the extent such change, enactment, implementation, adoption,
or event has a disproportionately material effect on USP and Renown,
individually or taken as a whole, as compared to similarly situated companies in
substantially the same industry.
     “Material Contracts” shall have the meaning ascribed to such term in
Section 3.13 hereof.
     “Net Intercompany Accounts” means the amount of the Intercompany Accounts
owing to Seller and/or its Affiliates (other than USP or Renown) by USP or
Renown, net of the Intercompany Accounts owing to USP or Renown by Seller and/or
its Affiliates (other than USP and Renown).
     “Objection Period” shall have the meaning ascribed to such term by
Section 2.08(b) hereof.

7



--------------------------------------------------------------------------------



 



     “Ordinary Course of Business” means an action taken by a Person that:
(a) is consistent in all material respects in nature, scope, and magnitude with
the past practices of such Person and is taken in the ordinary course of the
normal, day-to-day operations of such Person; and (b) does not require
authorization by the board of directors of such Person (or by any Person or
group of Persons exercising similar authority) and does not require any other
separate or special authorization of any nature.
     “Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the certificate of formation
and limited liability company agreement, operating agreement, or like agreement
of a limited liability company; (c) the partnership agreement and any statement
of partnership of a general partnership; (d) the limited partnership agreement
and the certificate of limited partnership of a limited partnership; (e) any
charter or agreement or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (f) any amendment to or
restatement of any of the foregoing.
     “Owned Real Property” shall have the meaning ascribed to such term in
Section 3.15(a) hereof.
     “Parent” means Gibraltar Industries, Inc., a Delaware corporation.
     “Permit” means all approvals, licenses, permits, authorizations,
certificates and registrations issued by any Person and applications therefor.
     “Permitted Liens” means each of the following: (a) liens for Taxes that are
not yet due and payable; (b) easements, covenants, restrictions (including
zoning and building restrictions) and/or rights of way which do not,
individually or in the aggregate, materially interfere with the right or ability
to use or operate the Real Property as such Real Property is currently used;
(c) statutory liens created in the Ordinary Course of Business (provided that
any amount payable in connection with the transaction which created any such
lien is not delinquent or being contested in good faith) which are not,
individually or in the aggregate, material to the Business of either USP or
Renown; (d) limitations on rights to use and dispose of Intellectual Property
arising under the terms of those licenses of Intellectual Property set forth on
Schedule 3.14(a); (e) liens arising under conditional sales contracts and
equipment leases with third parties entered into in the Ordinary Course of
Business; and (f) any state of facts which current, accurate surveys of the
Owned Real Property would show, provided that such state of facts would not
materially interfere with the conduct of the Business either parcel of Owned
Real Property as it is presently conducted.
     “Person” is to be broadly interpreted and includes any individual,
corporation, general partnership, limited partnership, limited liability
company, limited liability partnership, unincorporated organization,
Governmental Authority, association, trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof, and the executors, administrators or other legal representatives of an
individual in such capacity.

8



--------------------------------------------------------------------------------



 



     “Personal Property Leases” shall have the meaning ascribed to such term in
Section 3.23 hereof.
     “Post Support Patent” shall have the meaning ascribed to such term in
Section 5.07 hereof.
     “Proposed Renown Closing Balance Sheet” means a balance sheet of Renown,
prepared by the Purchaser in accordance with GAAP and containing a statement of
the Renown Net Working Capital, determined as of the Effective Time.
     “Proposed USP Closing Balance Sheet” means a balance sheet of USP, prepared
by the Purchaser in accordance with GAAP and containing a statement of the USP
Net Working Capital, determined as of the Effective Time.
     “Purchase Price” means an amount equal to the sum of the USP Purchase Price
and the Renown Purchase Price.
     “Purchaser” shall have the meaning ascribed to such term in the first
paragraph of this Agreement.
     “Purchaser Indemnified Party” shall have the meaning ascribed to such term
in Section 7.02(a) hereof.
     “Real Property” means the Owned Real Property and the Leased Real Property.
     “Recovery Claim” shall have the meaning ascribed to such term in
Section 7.02(a) (i) hereof
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or dumping of Hazardous Materials into
the environment, but excludes: (a) emissions from the engine exhaust of a motor
vehicle, and (b) the normal application of household chemicals such as
pesticides, herbicides and fertilizers.
     “Renown” shall have the meaning ascribed to such term in the first
paragraph hereof.
     “Renown Cash Shortfall” shall have the meaning ascribed to such term in
Section 2.07(c) hereof.
     “Renown Cash Statement” shall have the meaning ascribed to such term in
Section 2.07(c) hereof.
     “Renown Closing Balance Sheet” means the Proposed Renown Closing Balance
Sheet as finally determined pursuant to Section 2.08 hereof.
     “Renown Excess Cash” shall have the meaning ascribed to such term in
Section 2.07(c) hereof.

9



--------------------------------------------------------------------------------



 



     “Renown Net Working Capital” means the Current Assets of Renown minus the
Current Liabilities of Renown, determined as of the Effective Time by the
Purchaser as contemplated by Section 2.08 hereof.
     “Renown Outstanding Checks” shall have the meaning ascribed to such term in
Section 2.07(a) hereof.
     “Renown Outstanding Check Amount” shall have the meaning ascribed to such
term in Section 2.07(a) hereof.
     “Renown Purchase Price” shall mean the Base Renown Purchase Price, subject
to adjustment pursuant to Section 2.08 hereof.
     “Renown Shares” means the one hundred (100) shares in the capital of
Renown.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” shall have the meaning ascribed to such term in the first
paragraph hereof.
     “Seller Indemnified Party” shall have the meaning ascribed to such term in
Section 7.03(a) hereof.
     “Shares” means, collectively, the Renown Shares and the USP Shares.
     “Software” means any and all: (a) computer programs including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, including all software developed by, for, or in
connection with the Business and all software that USP or Renown licenses,
leases or otherwise obtains, directly or indirectly, from third parties;
(b) databases and compilations, including any and all data and collections of
data, whether machine readable or otherwise; (c) descriptions, flow charts and
other work product used to design, plan, organize and develop any of the
foregoing, screens, menus, buttons and icons; and (d) all documentation,
including user manuals and other training documentation related to any of the
foregoing.
     “Specified Representations” means the representations and warranties of the
Seller contained in Sections 3.01-3.04 (inclusive), 3.05(a) and 3.25, and the
representations and warranties of the Purchaser contained in Sections 4.01,
4.02(a) and 4.04.
     “StrucSoft Operating Agreement” means Amended and Restated Operating
Agreement of Structural Soft, LLC dated as of May 24, 2010 by and among United
Steel Products Company, Inc., Mohamed S. Genidy, Taga L. Genidy, and Sohail
Akhter, as Members, and Mohamed S. Genidy, Taga L. Genidy, and Stephen L. Duffy,
as Managers.
     “StrucSoft Units” has the meaning set forth in Section 3.02.

10



--------------------------------------------------------------------------------



 



     “Survival Period” shall have the meaning ascribed to such term by
Section 7.01(a) hereof.
     “Targeted Customers” has the meaning ascribed to such term by
Section 5.06(a)(ii).
     “Tax Authority” means a Federal, State, local, national, provincial and
municipal or foreign Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax, as the context
requires.
     “Tax Returns” means all returns, information returns, reports, elections,
agreements or declarations filed or required to be filed with any applicable
Governmental Authority in respect of Taxes.
     “Tax or Taxes” means all Federal, State, local, provincial or foreign
taxes, charges, fees, levies or other assessments, including without limitation,
all net income, gross income, gross receipts, goods and services, harmonized
sales, value added, activity, capital, capital stock, inventory, sales, use, ad
valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, estimated, severance, stamp, occupation, property or other
taxes, customs, duties, fees, or similar charges, in the nature of a tax
including Canadian Pension Plan and provincial pension plan contributions,
employment insurance and unemployment, insurance payments and workers’
compensation premiums, together with any installments with respect thereto, and
any interest, fines and penalties, in all cases imposed by any Governmental
Authority in respect thereof and whether disputed or not, and any tax resulting
from indemnification for taxes or otherwise.
     “Termination Date” shall have the meaning ascribed to such term in
Section 8.01 hereof.
     “Third Party Claim” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.
     “To the knowledge,” “known by” or “known” (and any similar phrase) means
the actual knowledge of Henning Kornbrekke, Timothy Heasley, Stephen Duffy,
Barry Ashwell and James Scott and the knowledge which such individuals would
reasonably be expected to have in the ordinary course performance of their
duties, including, but not limited to, their responsibilities in connection with
the transactions contemplated by this Agreement.
     “Transaction Expenses” shall mean the amount representing all fees and
expenses incurred by the Seller or for which the Seller is contractually
obligated in connection with this Agreement and the transactions contemplated by
this Agreement, including the fees and expenses of counsel, investment bankers,
brokers, accountants and other experts.
     “WARN Act” means the United States Worker Adjustment and Retraining
Notification Act and the rules and regulations promulgated thereunder.
     “USP” shall have the meaning ascribed to such term in the first paragraph
hereof.

11



--------------------------------------------------------------------------------



 



     “USP Cash Shortfall” shall have the meaning ascribed to such term by
Section 2.07(b) hereof.
     “USP Cash Statement” shall have the meaning ascribed to such term in
Section 2.07(b) hereof.
     “USP Closing Balance Sheet” means the Proposed USP Closing Balance Sheet as
finally determined pursuant to Section 2.08 hereof.
     “USP Excess Cash” shall have the meaning ascribed to such term by
Section 2.07(b) hereof.
     “USP Minute Book” shall have the meaning ascribed to such term by
Section 2.05(i) hereof.
     “USP Net Working Capital” means the Current Assets of USP minus the Current
Liabilities of USP, determined as of the Effective Time by the Purchaser as
contemplated by Section 2.08 hereof.
     “USP Outstanding Checks” shall have the meaning ascribed to such term in
Section 2.07(a) hereof.
     “USP Outstanding Check Amount” shall have the meaning ascribed to such term
in Section 2.07(a) hereof.
     “USP Purchase Price” shall mean the Base USP Purchase Price, subject to
adjustment pursuant to Section 2.08 hereof.
     “USP Shares” means the 41,300 shares of voting common stock, par value
$0.10 per share, and the 348,314 shares of non-voting common stock, par value
$0.10 per share, of USP.
     1.02 Rules of Construction. (a) Unless the context of this Agreement
otherwise clearly requires: (i) references to the plural include the singular,
and references to the singular include the plural; (ii) references to any gender
include the other genders; (iii) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation”; (iv) the term “or” has the inclusive meaning
represented by the phrase “and/or”; (v) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(vi) the terms “day” and “days” mean and refer to calendar day(s); (vii) the
terms “year” and “years” mean and refer to calendar year(s); and (viii) the term
“dollars” shall mean United States dollars.
          (b) Unless otherwise set forth herein, references in this Agreement
to: (i) any document, instrument or agreement (including this Agreement):
(A) includes and incorporates all exhibits, schedules and other attachments
thereto; and (B) means such documents, instruments or agreements, as amended,
modified or supplemented from time to time; and (ii) a particular Law

12



--------------------------------------------------------------------------------



 



means such Law as in effect (including any amendments, modifications or
supplements thereto) on the date hereof and as of the Effective Time. All
Article, Section, Exhibit and Schedule references herein are to Articles,
Sections, Exhibits and Schedules of this Agreement, unless otherwise specified.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if all parties had prepared
it.
ARTICLE 2.
PURCHASE AND SALE
     2.01 Purchase and Sale of the Shares. (a) Subject to the terms and
conditions of this Agreement, at the Effective Time, Seller shall sell, assign,
transfer, convey and deliver the USP Shares to MiTek-USA, and MiTek-USA shall
purchase, acquire and accept the USP Shares from Seller free and clear of all
Encumbrances.
          (b) Subject to the terms and conditions of this Agreement, at the
Effective Time, Seller shall sell, assign, transfer, convey and deliver the
Renown Shares to MiTek-Canada and MiTek-Canada shall purchase, acquire and
accept the Renown Shares from Seller free and clear of all Encumbrances.
     2.02 Payment of Purchase Price. The Purchase Price shall be satisfied as
follows:
          (a) (i) by payment of the USP Base Purchase Price by MiTek-USA to the
Seller on the Closing Date by wire transfer of immediately available funds to an
account specified by the Seller in writing and (ii) by the payment of any
post-Closing adjustment to the USP Base Purchase Price in accordance with
Section 2.08 below; and
          (b) (i) by payment of the Renown Base Purchase Price by MiTek-Canada
to the Seller on the Closing Date by wire transfer of immediately available
funds to an account specified by the Seller in writing and (ii) by the payment
of any post-Closing adjustment to the Renown Base Purchase Price in accordance
with Section 2.08 below.
     2.03 Allocation of Purchase Price. Seller and Purchaser have allocated the
Purchase Price between the Renown Shares and the USP Shares as provided herein.
Seller and Purchaser covenant and agree that (a) Seller and Purchaser will
prepare and file all Tax Returns on a basis consistent with such allocation and
will cooperate with each other in connection with the preparation, execution and
filing of all Tax Returns related to such allocation and (b) Seller and
Purchaser will promptly advise each other regarding the existence of any tax
audit, controversy or litigation related to such allocation.
     2.04 Closing. Subject to the terms and conditions of this Agreement
(including those contained in Article 8), the sale and purchase of the Shares
shall take place and become effective at a closing (the “Closing”) to be held at
the offices of Lippes Mathias Wexler Friedman LLP. The parties may also agree to
close the transactions contemplated hereby through the mutual exchange of
documents and funds in a manner acceptable to the parties and their respective
counsel without the need for a meeting of the parties to conduct the Closing.
Unless earlier

13



--------------------------------------------------------------------------------



 



terminated pursuant to Article 8, and if not so terminated, then provided that
all closing conditions contained in Article 6 have been satisfied, the Closing
shall take place on March 10, 2011 or on such other date as may be mutually
agreed to by the parties (the date on which the Closing occurs being hereinafter
the “Closing Date”). Notwithstanding the actual occurrence of the Closing at any
particular time on the Closing Date, the Closing shall be deemed to occur and be
effective at the Effective Time.
     2.05 Closing Deliveries by the Seller. At the Closing, subject to
satisfaction or waiver of each of the conditions to the obligations of the
Seller set forth in Section 6.01 of this Agreement, Seller shall deliver or
cause to be delivered to the Purchaser the following:
          (a) stock/share certificates representing the Shares duly endorsed in
blank or accompanied by stock/share transfer powers and with all requisite
stock/share transfer tax stamps attached;
          (b) the certificates and agreements referred to in Section 6.02(a) ,
Section 6.02(d) and Section 6.02(e);
          (c) copies of all consents and waivers referred to in Section 6.02(c)
;
          (d) the transition services agreement referred to in Section 5.10;
          (e) a non-foreign transferor affidavit, an owner’s affidavit, GAP
undertaking and other documents as may be reasonably requested by a title
company in connection with the issuance of title policies with respect to the
Owned Real Property;
          (f) agreements from Seller and its Parent, in form and substance
reasonably acceptable to Purchaser releasing all claims against USP and Renown;
          (g) a written resignation from each director and officer of USP and
Renown that will not continue with the Business after Closing and a written
resignation of Stephen L. Duffy from his position as a Manager of Structural
Soft, LLC, a California limited liability company;
          (h) all of the minute books of USP and Renown which are in the
possession of the Seller, USP and Renown, which, in the case of the USP minute
books, means the minute book containing the record of the proceedings of the
Board of Directors and stockholders of USP, beginning January 8, 1998
(hereinafter the “USP Minute Book”);
          (i) an amendment to the Warehouse Lease Agreement dated March 15, 2010
between DOT Metal Products, as lessor, and USP, as lessee for premises located
at 3004-B Aldine Bender Road (RRI), Houston, Texas 77302 (such premises being
hereinafter the “Houston Warehouse”);
          (j) a schedule of all USP Outstanding Checks and all Renown
Outstanding Checks, in each case determined as of the close of business on the
Business Day immediately preceding the Closing Date;

14



--------------------------------------------------------------------------------



 



          (k) a consent to the assignment of the Multi-Tenant Industrial Lease
dated March 3, 2004 between Mount Holly By-Pass LLC and United Steel Products
Company, Inc., as amended by Lease Amendment No.1 dated February 19, 2009;
          (l) a guarantee from the Parent guaranteeing the payment and
performance of each of Seller’s obligations and the obligations of Seller’s
Affiliates hereunder; and
          (m) such other documents as the Purchaser shall reasonably request.
     2.06 Closing Deliveries by the Purchaser. At the Closing, subject to
satisfaction or waiver of each of the conditions to the obligations of the
Purchaser set forth in Section 6.02 of this Agreement, the Purchaser shall
deliver or cause to be delivered to the Seller:
          (a) (i) the USP Base Purchase Price by MiTek-USA by wire transfer of
immediately available funds to an account designated by the Seller in writing,
and (ii) the Renown Base Purchase Price by MiTek-Canada by wire transfer of
immediately available funds to an account designated by the Seller in writing;
          (b) the certificate referred to in Section 6.01(a);
          (c) a certificate from the Secretary of the Purchaser to which is
attached a true and correct copy of each of the constituent documents of the
Purchaser, as well as a Good Standing Certificate of the Purchaser issued by the
Secretary of State of its jurisdiction of organization; and
          (d) such other documents as the Seller shall reasonably request.
     2.07 Post-Closing Payment of Excess Cash. (a) On the Closing Date and prior
to the Effective Time, it is expected that USP will receive cash arising from
operations including from collection of accounts receivable and it is further
expected that USP will have other miscellaneous cash in petty cash and other
accounts on the Closing Date. Subject to the provisions of this Section 2.07,
Seller shall cause USP to take commercially reasonable efforts to minimize the
amount of the cash held by USP as of the Effective Time. In addition, as of the
Effective Time, it is expected that there will be cash held by Renown arising
from operations, including from collection of accounts receivable and it is
further expected that Renown will have other miscellaneous cash in accounts. It
is also expected that each of USP, Renown and/or Seller will be obligated under
amounts due pursuant to checks that are issued and outstanding as of the
Closing, but which have not been posted to a Company bank account as of the
Effective Time (such outstanding checks, in the case of checks written by USP,
the “ USP Outstanding Checks” and in the case of checks written by Renown, the
“Renown Outstanding Checks” and the aggregate amount due pursuant to the USP
Outstanding Checks being the “USP Outstanding Check Amounts” and the aggregate
amount due pursuant to the Renown Outstanding Checks being the “Renown
Outstanding Check Amounts”). As a result, and notwithstanding the right and
obligation of Seller to minimize cash, Seller will use commercially reasonable
efforts to

15



--------------------------------------------------------------------------------



 



maintain cash accounts of the Companies in the amount necessary to fund the
aggregate amount of the USP Outstanding Check Amounts and the Renown Outstanding
Check Amounts.
          (b) Purchaser shall, no later than the end of the fifteen
(15) Business Day period beginning on the first Business Day following the
Closing Date, deliver to Seller a written statement of the amount of the cash
held by USP as of the Effective Time (the “USP Cash Statement”). If the USP Cash
Statement reflects cash held in accounts of USP in excess of the USP Outstanding
Check Amount (“USP Excess Cash”), then the Purchaser shall pay to Seller, by
wire transfer of immediately available funds, on the date that Purchaser
delivers the USP Cash Statement to Seller, an amount equal to the amount of the
USP Excess Cash. In the event the Cash Statement reflects that cash held in
accounts of USP is less than the USP Outstanding Check Amount (the “USP Cash
Shortfall”), then the amount of the USP Cash Shortfall shall be paid by Seller
to Purchaser promptly upon receipt of USP Cash Statement. In the event of any
dispute between Seller and Purchaser as to the amount of the USP Excess Cash or
USP Cash Shortfall, the Seller and the Purchaser shall attempt to resolve their
dispute as to the amount of the USP Excess Cash or USP Cash Shortfall in
connection with the adjustment, if applicable, to the Base USP Purchase Price
provided for in Section 2.08 hereof and, in the event that the Seller and the
Purchaser are not able to agree upon the amount of the USP Excess Cash or USP
Cash Shortfall, the determination of the amount of the USP Excess Cash or USP
Cash Shortfall shall be submitted to the Independent Accounting Firm for
resolution.
          (c) Purchaser shall, no later than the end of the fifteen
(15) Business Day period beginning on the first Business Day following the
Closing Date, deliver to Seller a written statement of the amount of the cash
held by Renown as of the Effective Time (the “Renown Cash Statement”). If the
Renown Cash Statement reflects cash held in accounts of Renown in excess of the
Renown Outstanding Check Amount (“Renown Excess Cash”), then the Purchaser shall
pay to Seller, by wire transfer of immediately available funds, on the date that
Purchaser delivers the Renown Cash Statement to Seller, an amount equal to the
amount of the Renown Excess Cash. In the event the Renown Cash Statement
reflects that cash held in accounts of Renown is less than the Renown
Outstanding Check Amount (the “Renown Cash Shortfall”), then the amount of the
Renown Cash Shortfall shall be paid by Seller to Purchaser promptly upon receipt
of Renown Cash Statement. In the event of any dispute between Seller and
Purchaser as to the amount of the Renown Excess Cash or Renown Cash Shortfall,
the Seller and the Purchaser shall attempt to resolve their dispute as to the
amount of the Renown Excess Cash or Renown Cash Shortfall in connection with the
adjustment, if applicable, to the Base Renown Purchase Price provided for in
Section 2.08 hereof and, in the event that the Seller and the Purchaser are not
able to agree upon the amount of the Renown Excess Cash or Renown Cash
Shortfall, the determination of the amount of the Renown Excess Cash or Renown
Cash Shortfall shall be submitted to the Independent Accounting Firm for
resolution.
     2.08 Post Closing Adjustment to Purchase Price. The Purchase Price shall be
subject to adjustment after the Closing as follows:
          (a) The Purchaser shall prepare and deliver to Seller, simultaneously
and no later than the end of the sixty (60) day period beginning on the first
day following the Closing Date, a Proposed USP Closing Balance Sheet and a
Proposed Renown Closing Balance Sheet.

16



--------------------------------------------------------------------------------



 



          (b) The Proposed USP Closing Balance Sheet and the USP Net Working
Capital as stated therein shall be deemed to be final, binding and conclusive on
the parties (at which time the Proposed USP Closing Balance Sheet shall be
deemed to constitute the Closing USP Balance Sheet and the USP Net Working
Capital shall be deemed to be the Closing USP Net Working Capital upon the
earliest of: (i) the date on which Seller delivers an Acceptance Notice to the
Purchaser; (ii) in the event that Seller does not deliver an Acceptance Notice
or a Dispute Notice to the Purchaser before the end of the sixty (60) day period
beginning on the first day following the date on which the Proposed USP Closing
Balance Sheet and the Proposed Renown Closing Balance Sheet are delivered by the
Purchaser to Seller (such period being hereinafter the “Objection Period”), the
first day following the expiration of such Objection Period; and (iii) in the
event that Seller delivers a Dispute Notice to the Purchaser within the
Objection Period, the date on which all disputes between Seller and the
Purchaser concerning the amount of the USP Net Working Capital and the Renown
Net Working Capital as of the Effective Time have been resolved in writing,
whether by agreement of the Purchaser and Seller or by the Independent
Accounting Firm as provided for by Section 2.08(d) hereof.
          (c) The Proposed Renown Closing Balance Sheet and the Renown Net
Working Capital as stated therein shall be deemed to be final, binding and
conclusive on the parties (at which time the Proposed Renown Closing Balance
Sheet shall be deemed to constitute the Closing Renown Balance Sheet and the
Renown Net Working Capital shall be deemed to be the Closing Renown Net Working
Capital upon the earliest of: (i) the date on which Seller delivers an
Acceptance Notice to the Purchaser; (ii) in the event that Seller does not
deliver an Acceptance Notice or a Dispute Notice to the Purchaser before the end
of the Objection Period, the first day following the expiration of such
Objection Period; and (iii) in the event that Seller delivers a Dispute Notice
to the Purchaser within the Objection Period, the date on which all disputes
between Seller and the Purchaser concerning the amount of the USP Net Working
Capital and the Renown Net Working Capital as of the Effective Time have been
resolved in writing, whether by agreement of the Purchaser and Seller or by the
Independent Accounting Firm as provided for by Section 2.08(d) hereof.
          (d) During the Objection Period, the Purchaser shall provide Seller
with access to all of the documents, books and records used by the Purchaser in
preparing the Proposed USP Closing Balance Sheet and the Proposed Renown Closing
Balance Sheet. Seller shall have the right to either accept or dispute the
amounts reflected on the Proposed USP Closing Balance Sheet, including the
amount of the USP Net Working Capital as reflected therein, and the right to
either accept or dispute the amounts reflected on the Proposed Renown Closing
Balance Sheet, including the amount of the Renown Net Working Capital as
reflected therein, in each case, by delivering written notice (as applicable, an
“Acceptance Notice” or a “Dispute Notice”) to the Purchaser before the
expiration of the Objection Period. The Dispute Notice shall identify with
reasonable particularity each disputed item on the Proposed USP Closing Balance
Sheet and/ or the Proposed Renown Balance Sheet, shall specify the amount of
such dispute and shall set forth the general basis for each item in dispute. In
the event of any such dispute, Seller and the Purchaser shall attempt in good
faith to reconcile their dispute, and any resolution by them as to any disputed
items shall be final, binding and conclusive on Seller and the Purchaser. If
Seller and the Purchaser are unable to reach a resolution of their differences
within thirty (30) days

17



--------------------------------------------------------------------------------



 



following the date on which Seller delivers the Dispute Notice to the Purchaser
(or such longer period as they may agree in writing), then Seller and the
Purchaser shall promptly submit any remaining disputed items to KPMG LLP (the
“Independent Accounting Firm”). If any remaining disputed items are submitted to
the Independent Accounting Firm for resolution: (i) each party will furnish to
the Independent Accounting Firm such workpapers and other documents and
information relating to the remaining disputed items as the Independent
Accounting Firm may reasonably request and are available to such party, and each
party will be afforded the opportunity to present to the Independent Accounting
Firm any material relating to the disputed items and to discuss (in the presence
of the other party) the resolution of the disputed items with the Independent
Accounting Firm; (ii) each party will use its good faith efforts to work with
the other party and the Independent Accounting Firm to resolve the disputed
items within thirty (30) days of submission of the disputed items to the
Independent Accounting Firm; and (iii) the determination by the Independent
Accounting Firm, as set forth in a written notice to Seller and the Purchaser
setting forth the reasons underlying such determination, shall be final, binding
and conclusive on Seller and the Purchaser. The fees and disbursements of the
Independent Accounting Firm shall be allocated between the Seller on the one
hand and the Purchaser on the other hand in the same proportion that the
aggregate dollar amount of the disputed items submitted to the Independent
Accounting Firm that is unsuccessfully disputed by the Seller or the Purchaser,
as the case may be, bears to the total dollar amount of the disputed items
submitted to the Independent Accounting Firm. If Seller delivers a Dispute
Notice to the Purchaser before the expiration of the Objection Period, the USP
Net Working Capital and the Renown Net Working Capital as of the Effective Time
as determined by written agreement of Seller and the Purchaser, or as determined
by the Independent Accounting Firm, shall be deemed to be, respectively, the
Closing USP Net Working Capital and the Closing Renown Net Working Capital and
shall be conclusive and binding on Seller and the Purchaser. In addition, if
Seller delivers a Dispute Notice to the Purchaser before the expiration of the
Objection Period, the Proposed USP Closing Balance Sheet and the Proposed Renown
Closing Balance Sheet, as adjusted, if applicable, to reflect the resolution of
the dispute between Seller and the Purchaser (whether such resolution arises as
a result of an agreement between Seller and the Purchaser or a determination of
the Independent Accounting Firm) shall be deemed to be, respectively, the
Closing USP Balance Sheet and the Closing Renown Balance Sheet and such Closing
USP Balance Sheet and Closing Renown Balance Sheet shall be conclusive and
binding on the Seller and the Purchaser.
          (e) In the event that the Closing USP Net Working Capital as finally
determined pursuant to Section 2.06(b) or (d) above is equal to the Established
USP Net Working Capital, no adjustment shall be made to the amount of the Base
USP Purchase Price payable by the Purchaser pursuant to the terms of
Section 2.06 and, accordingly, the USP Purchase Price shall be equal to the Base
USP Purchase Price. In the event that the Closing USP Net Working Capital as
finally determined pursuant to Section 2.08(b) or (d) above is less than or
greater than the Established USP Net Working Capital, within ten (10) Business
Days after the Proposed USP Closing Balance Sheet is deemed to be final, binding
and conclusive on the parties, a cash adjustment to the amount of the Base USP
Purchase Price shall be made, on a dollar-for-dollar basis (and the USP Purchase
Price shall be equal to the Base USP Purchase Price, as so adjusted), as
follows: (i) in the event that the Closing USP Net Working Capital reflected on
the USP Closing Balance Sheet is less than the Established USP Net Working
Capital, then the

18



--------------------------------------------------------------------------------



 



Seller shall pay the Purchaser the amount by which the Established USP Net
Working Capital exceeds the Closing USP Net Working Capital in immediately
available funds by wire transfer to an account specified by the Purchaser within
three business days and the USP Purchase Price shall be equal to the Base USP
Purchase Price, less the amount paid by Seller to Purchaser; and (ii) in the
event that the Closing USP Net Working Capital reflected on the USP Closing
Balance Sheet is greater than the Established USP Net Working Capital then the
Purchaser shall pay to the Seller the amount by which the Closing USP Net
Working Capital exceeds the Established USP Net Working Capital in immediately
available funds by wire transfer to an account specified by the Seller within
three business days and the USP Purchase Price shall be equal to the Base USP
Purchase Price plus the amount paid by Purchaser to Seller.
          (f) In the event that the Closing Renown Net Working Capital as
finally determined pursuant to Section 2.06(c) or (d) above is equal to the
Established Renown Net Working Capital, no adjustment shall be made to the
amount of the Base Renown Purchase Price payable by the Purchaser pursuant to
the terms of Section 2.06 and, accordingly, the Renown Purchase Price shall be
equal to the Base Renown Purchase Price. In the event that the Closing Renown
Net Working Capital as finally determined pursuant to Section 2.08(c) or
(d) above is less than or greater than the Established Renown Net Working
Capital, within ten (10) Business Days after the Proposed Renown Closing Balance
Sheet is deemed to be final, binding and conclusive on the parties, a cash
adjustment to the amount of the Base Renown Purchase Price shall be made, on a
dollar-for-dollar basis (and the Renown Purchase Price shall be equal to the
Base Renown Purchase Price, as so adjusted), as follows: (i) in the event that
the Closing Renown Net Working Capital reflected on the Renown Closing Balance
Sheet is less than the Established Renown Net Working Capital, then the Seller
shall pay the Purchaser the amount by which the Established Renown Net Working
Capital exceeds the Closing Renown Net Working Capital in immediately available
funds by wire transfer to an account specified by the Purchaser within three
business days and the Renown Purchase Price shall be equal to the Base Renown
Purchase Price, less the amount paid by Seller to Purchaser; and (ii) in the
event that the Closing Renown Net Working Capital reflected on the Renown
Closing Balance Sheet is greater than the Established Renown Net Working Capital
then the Purchaser shall pay to the Seller the amount by which the Closing
Renown Net Working Capital exceeds the Established Renown Net Working Capital in
immediately available funds by wire transfer to an account specified by the
Seller within three business days and the Renown Purchase Price shall be equal
to the Base Renown Purchase Price plus the amount paid by Purchaser to Seller.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF USP, RENOWN AND SELLER
     Seller hereby makes the following representations and warranties, as of the
date hereof and as of the Effective Time, which representations and warranties
shall be qualified by the Schedules.
     3.01 Organization, Authority and Qualification of the Seller, Renown and
USP. Each of USP and Renown is duly organized and validly existing under the
laws of its jurisdiction of organization and has all necessary power and
authority: (i) to own, operate or lease all the

19



--------------------------------------------------------------------------------



 



properties and assets now owned, operated or leased by it, to perform all its
obligations under its Contracts and to conduct its Business as it has been and
is now being conducted; and (ii) to execute and deliver this Agreement and each
of the other agreements and instruments to be executed by it as contemplated
herein and to perform its obligations hereunder and thereunder. The Seller has
all requisite corporate power and authority to consummate the transactions
contemplated hereby and thereby and to own and dispose of the Shares to the
Purchaser. No act or proceeding has been taken or authorized by or against the
Seller by any other Person in connection with the dissolution, liquidation,
winding up, bankruptcy or insolvency of the Seller and no such proceedings have
been threatened by any other Person. Each of USP and Renown is duly qualified to
do business and is in good standing in: (a) each jurisdiction in which the
properties owned or leased by it are located; and (b) where the operation of its
Business makes such qualification necessary. Schedule 3.01 attached hereto
contains a list of the jurisdictions of organization of Renown and USP, a list
of all jurisdictions in which USP or Renown is duly qualified or registered to
do business and a list of all fictitious or assumed names currently used by
either USP or Renown in the conduct of the Business. Seller has delivered to
Purchaser copies of the Organizational Documents of USP and Renown. Neither USP
nor Renown is in default under or in violation of any of its Organizational
Documents.
     3.02 Subsidiaries. Except for the ownership by USP of 108 Class B Units
(“StrucSoft Units”) in Structural Soft, LLC, a California limited liability
company, neither USP nor Renown owns, directly or indirectly, any capital stock
or other equity interest in any Person. USP owns the StrucSoft Units free and
clear of all Encumbrances other than those contained in the StrucSoft Operating
Agreement, a true, accurate and complete copy of which has been provided to
Purchaser.
     3.03 Capitalization; Officers and Directors. (a) The authorized capital
stock of USP consists of an aggregate of 250,000 shares of voting common stock,
par value $0.10 per share and 500,000 shares of Non-Voting Common Stock, par
value $0.10 per share. The USP Shares constitute all of the issued and
outstanding capital stock of USP. The USP Shares were duly authorized for
issuance and are validly issued in compliance with Applicable Law and are fully
paid and non-assessable.
          (b) The authorized capital of Renown consists of an unlimited number
of common shares. The Renown Shares constitute all of the issued and outstanding
shares of Renown. The Renown Shares were duly authorized for issuance and are
validly issued in compliance with Applicable Law and are fully paid and
non-assessable.
          (c) Except as required by applicable Law, there is no existing option,
warrant, call, right, commitment or other agreement of any character to which
any of Seller, Renown or USP is a party or which are binding on the Seller,
Renown or USP, and there are no securities of any of the Seller, Renown or USP
outstanding which upon conversion or exchange would require, the issuance, sale
or transfer of any additional shares of capital stock of USP or any shares in
the capital of Renown, ownership interests or other equity securities of Renown
or USP or other securities convertible into, exchangeable for or evidencing the
right to subscribe for or purchase shares of capital stock, ownership interests
or other equity securities of Renown or USP. Seller is the record and beneficial
owner of the Shares. Except as required by Law and the

20



--------------------------------------------------------------------------------



 



liens securing certain credit facilities described in the Third Amended and
Restated Credit Agreement by and among Gibraltar Industries, Inc. and Seller,
KeyBank National Association as Administrative Agent and Lead Arranger and the
Lenders named therein dated as of July 24, 2009, as amended, which liens will be
released at Closing, all of the Shares are owned by Seller free and clear of any
and all Encumbrances and, at the Closing, the Purchaser will acquire good and
valid title to the Shares, free and clear of all Encumbrances (other than as
contemplated by Section 4.06). Other than this Agreement or as provided on
Schedule 3.03(c), none of the Shares are subject to any voting trust agreement
or other contract, commitment, agreement, pooling arrangement or arrangement
restricting or relating to the voting or dividend rights or disposition of the
Shares.
          (d) Schedule 3.03(d) sets forth a list and the identity of all of the
officers and directors of USP and Renown.
     3.04 Due Authorization. The execution and delivery of this Agreement and
any other documents or instruments required to be executed and/or delivered
pursuant to the terms of this Agreement including, but not limited to, the
documents and instruments set forth in Section 2.05 and Section 2.06 hereof (the
“Ancillary Agreements”) by each of the Seller, Renown and USP, the performance
by each of the Seller, Renown and USP, as applicable, of its respective
obligations hereunder and thereunder, and the consummation by such Persons of
the transactions contemplated hereby and, as applicable, thereby have been duly
authorized by all requisite corporate action on the part of each such Person.
This Agreement and each Ancillary Agreement have been duly executed and
delivered by the Seller, Renown and USP and (assuming due authorization,
execution and delivery by the Purchaser and any other parties thereto other than
the Seller, Renown and USP), this Agreement constitutes a legal, valid and
binding obligation of each of the Seller, Renown and USP, enforceable against
each of them in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors rights and
remedies generally and subject, as to enforceability, to rules of law governing
specific performance, injunctive relief and to general principles of equity.
     3.05 No Conflict. (a) Except as described in Schedule 3.05(a), the
execution, delivery and performance of this Agreement and the Ancillary
Agreements by each of the Seller, Renown and USP, as applicable, does not and
will not violate, conflict with or result in the breach of any provision of the
Organizational Documents of Seller, USP or Renown.
Except as described in Schedule 3.05(b), the execution, delivery and performance
of this Agreement and the Ancillary Agreements by each of the Seller, Renown and
USP, as applicable, does not and will not: (i) conflict with or violate in any
material respect any Law or Governmental Order applicable to the Seller, Renown,
USP or any of their respective assets, properties or businesses; (ii) conflict
in any way with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the assets of Renown or USP under the
terms of any Material Contract; or (iii) result in the imposition or creation of
any Encumbrance upon, or with respect to, the Shares or any assets owned or used
by USP or Renown.

21



--------------------------------------------------------------------------------



 



     3.06 Governmental Consents and Approvals. Except as otherwise described in
Schedule 3.06, to the knowledge of the Seller, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Seller, Renown
and USP does not require any consent, approval, authorization or other order of,
action by, filing with or notification to any Governmental Authority.
     3.07 Financial Information. Prior to the date hereof, the Seller has
delivered to the Purchaser true and complete copies of (a) the December 31
Balance Sheet and the related statements of income for the twelve (12) month
period then ended, and (b) true and complete copies of a balance sheet for the
Business as of December 31, 2009 and December 31, 2008 and the related
statements of income for each twelve (12) month period then ended (together with
the financial statements referred to in subdivision (a) of this Section,
collectively referred to herein as the “Financial Statements”). The Financial
Statements (x) were prepared in good faith from the books and records of the
Business and, except as identified in writing by Seller to Purchaser prior to
the date hereof, are in accordance with GAAP, (y) present fairly the financial
condition and results of operations of each of USP and Renown as of the dates
thereof or for the periods covered thereby and (z) include all adjustments that
are necessary for a fair presentation of the financial condition of the Business
and the results of the operations of the Business as of the dates thereof or for
the periods covered.
     3.08 No Undisclosed Liabilities. Except as set forth in the Financial
Statements or in Schedule 3.08, there are no Liabilities of the Business
exceeding $100,000, in the aggregate, other than Liabilities which have been
incurred since December 31, 2010 in the Ordinary Course of Business.
     3.09 Permits. All Permits required to conduct the Business, as conducted on
the date hereof, are in the possession of USP or Renown, as applicable, are in
full force and effect and each of USP and Renown, as applicable, is operating in
compliance therewith. Each currently effective Permit issued by the
International Code Council or ICC-ES (or Canadian counterpart or equivalent
organization) with respect to any products sold by USP or Renown is set forth on
Schedule 3.09. The failure to obtain (or maintain) a Permit from any such Person
with respect to any products sold by USP or Renown will not have a material
adverse effect on the sales of any of the products of USP or Renown.
     3.10 Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions.Since December 31, 2010, except as disclosed in Schedule 3.10, each
of USP and Renown has conducted its Business in the Ordinary Course of Business.
As amplification and not in limitation of the foregoing, except as disclosed in
Schedule 3.10, since December 31, 2010, neither Renown nor USP has: (a) made any
change in any method of accounting or accounting practice or policy; (b) made
any change in any tax account practice or policy; (c) made any material changes
in the customary methods of operating its Business including, without
limitation, practices and policies relating to marketing, selling and pricing;
(d) amended, terminated, cancelled or compromised any material claims;
(e) entered into any material agreement, arrangement or transaction with any of
its directors, officers, employees or shareholders other than agreements for
compensation in the Ordinary Course of Business; (f)

22



--------------------------------------------------------------------------------



 



made capital expenditures or commitments for capital expenditures on behalf of
or relating to its Business in excess of $100,000 in the aggregate; (g) sold,
transferred or disposed of, or agreed to sell, transfer or dispose of, any
material assets of the Business other than in the Ordinary Course of Business;
(h) acquired any material assets of the Business except in the Ordinary Course
of Business, or acquired or merged with any other business; (i) incurred or
created any Encumbrances on any material assets of the Business; (j) experienced
any destruction, damage or other loss (whether or not covered by insurance) of
any material asset or material property of the Business; (k) incurred any
material liability outside the Ordinary Course of Business; (l) initiated any
litigation other than as required to protect and preserve the Business and its
assets where the failure to initiate such litigation would result in expiration
of statutes of limitations or waivers of contractual rights; (m) agreed, whether
in writing or otherwise, to take any action described in this Section 3.10;
(n) taken any action or agreed to take any action provided for in
Section 5.02(b) below; (o) suffered any Material Adverse Effect; (p) amended any
of its Organizational Documents; (q) issued any or changed the authorized or
issued equity securities of USP or Renown or purchased, redeemed, retired any of
the equity securities of USP; or (r) agreed to do any of the foregoing. Prior to
the date hereof, Seller has delivered to Purchaser a true, correct and complete
list and description of: (x) all stay bonus or special compensation arrangements
which have been made by USP and/or Renown with any of its officers, directors or
employees since December 31, 2010 and up to the Effective Time; (y) any general
increase in the compensation payable or to become payable to the officers,
employees or consultants (including any such increase pursuant to any bonus,
pension, profit-sharing or other plan or commitment), of USP or Renown between
the date hereof and the Effective Time except for normal, bargained, merit or
cost of living payments or increases made in the Ordinary Course of Business;
and (z) all bonus payments made to officers or employees of USP and Renown.
     3.11 Litigation. Except as set forth on Schedule 3.11, there is no Action
pending or to the knowledge of the Seller, threatened against the Seller,
Renown, USP or the Business or its properties or assets before any court, or
before any Governmental Authority. There is no Action pending or, to the
knowledge of the Seller, threatened against the Seller, Renown or USP that is
reasonably likely to prevent or materially delay consummation of the
transactions contemplated by this Agreement.
     3.12 Compliance with Laws. (a)  Except as described on Schedule 3.12(a) ,
each of USP and Renown has conducted and continues to conduct, in all material
respects, its Business in accordance with all Laws and Governmental Orders
applicable to it and neither USP nor Renown is in material violation of any such
Law or Governmental Order, or any judicial or administrative interpretation
thereof.
          (b) Neither USP nor Renown has, and to the knowledge of the Seller no
agent of the Business has, agreed to give, or has given, offered, authorized,
promised, made or agreed to make, any gifts of money or thing of value (other
than incidental gifts of articles of nominal value) to any actual or potential
customer, supplier, governmental employee or any Person in a position to assist
or hinder such Person in connection with any actual or proposed transaction
other than payments required or permitted by Law of the applicable jurisdiction
and in compliance with the U.S. Foreign Corrupt Practices Act.

23



--------------------------------------------------------------------------------



 



          (c) This Section 3.12 shall not apply to those specific matters set
forth in Section 3.18 (Taxes), Section 3.19 (Environmental Matters) and
Section 3.20 (Employee Plans).
     3.13 Material Contracts. On or prior to the date hereof, the Seller has
delivered to the Purchaser, a true, complete and correct list of all of the
following Contracts to which either USP or Renown is a party or by which any of
their respective property or assets are bound (collectively, the “Material
Contracts”): (a) Contracts with the Seller, any Affiliate or any current or
former officer or director of the Seller, Renown or USP under which the Seller,
Renown or USP, as the case may be, have any continuing liabilities or
obligations; (b) Contracts pursuant to which any party is required to purchase
or sell a stated portion of its requirements or output from or to another party;
(c) purchaser orders involving the performance by USP or Renown of services for
or delivery by USP or Renown of goods or materials to any Person other than an
Affiliate of USP or Renown (which Affiliate purchase orders are disclosed on
Schedule 3.27) where the remaining amount of the payments or value of the
consideration to be received by USP or Renown from any such Person exceeds
$100,000; (d) purchase orders involving the procurement by USP or Renown of
materials, goods or services from any Person who is not an Affiliate of USP or
Renown (which Affiliate purchase orders involving procurement are disclosed on
Schedule 3.27) where the amount of the remaining payments to or value of the
consideration to be paid or delivered by USP or Renown for such materials goods
or services exceeds $100,000; (e) Contracts for the sale of any assets of USP or
Renown other than in the Ordinary Course of Business; (f) Contracts containing
covenants of USP or Renown not to compete in any line of business or with any
other Person in any geographical area or containing similar covenants from any
other Person (other than between an Employee and either USP or Renown) for the
benefit of USP or Renown; (g) Contracts containing any obligation of
confidentiality or nondisclosure between either USP or Renown and any other
Person (other than between an Employee and either USP or Renown) for the benefit
of either USP or Renown or such other Person; (h) Contracts relating to the
borrowing of money, including indebtedness under capital leases, bonds and
letters of credit; (i) Contracts with current or former employees, consultants,
or contractors regarding the ownership, use, protection, or nondisclosure of any
of the Intellectual Property of USP or Renown; (j) Contracts with any labor
union or other employee representative of a group of employees relating to
wages, hours, or other conditions of employment; (k) Contracts involving any
joint venture, partnership, or limited liability company agreement involving a
sharing of profits, losses, costs, Taxes, or other liabilities by either USP or
Renown with any other Person; (l) Contracts containing any effective power of
attorney granted by either USP or Renown; (m) Contracts involving the
settlement, release, compromise, or waiver of any material rights, claims,
obligations, duties or liabilities; (n) any Contracts other than those disclosed
in clauses (a) through (m) above that: (i) involve, individually, the
expenditure by USP or Renown of more than $100,000 annually, (ii) are not
cancelable upon 30 or fewer days notice without any liability or (iii) require
performance by any party more than one year from the date hereof; (o) Contracts
(other than purchase orders of Contracts disclosed in clauses (c) and (d) above)
that provide for the receipt of payment by USP or Renown of $100,000 or more
annually; (p) Contracts requiring USP or Renown to pay, perform, discharge or
otherwise guarantee any debt or obligation of any Person; (q) Contracts relating
to ownership of equity interests in any Person, other than an Affiliate, by any
of Seller, Renown or USP; (r) Contracts containing any provisions that are
contingent upon the occurrence of or prohibit any change in ownership of USP or
Renown; and (s) Contracts (other than those disclosed in clauses

24



--------------------------------------------------------------------------------



 



(a) through (r) above) that: (i) are material to the Business (including
Contracts for employment and with sales representatives) and either (ii) were
entered into other than in the Ordinary Course of Business; or (iii) are to be
performed other than in the Ordinary Course of Business. Except as set forth on
Schedule 3.13, each Material Contract: (i) is legal, valid, binding and
enforceable, in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to rules of law governing
specific performance, to injunctive relief, and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity) and (ii) is in full force and effect. Unless otherwise stated in
Schedule 3.13, neither USP nor Renown is in default in any respect under any
Material Contract and, to the knowledge of the Seller, no other party is in
default under the terms of any Material Contract. Prior to the date hereof,
true, correct and complete copies of all Material Contracts have been provided
to the Purchaser.
     3.14 Intellectual Property. (a) Each of Renown and USP owns or has the
right to use all of the Intellectual Property which is used by either of them in
the conduct of their respective Businesses, free and clear of any Encumbrance or
any payment (other than payments made under those licenses or other agreements
described in (iii), below, under which USP or Renown obtains its rights from
third parties). Except as set forth on Schedule 3.14(a) there is no: (i) patent,
trademark or copyright or any application for any patent, industrial design,
trademark or copyright registered, filed or pending with the United States
Patent and Trademark Office, the United States Copyright Office or the
corresponding office of any other jurisdictions used in connection with the
Business of either USP or Renown; (ii) license or other agreement under which
USP or Renown obtains rights from third parties to use any Intellectual Property
except for off the shelf software which accompanies individual personal
computers which are used in connection with the Business; (iii) any trade names
used in connection with the Business of either USP or Renown; or (iv) any domain
name used in connection with the Business of either USP or Renown. To the
knowledge of Seller, neither the Intellectual Property nor the conduct of
Business conflicts with or infringes upon any Intellectual Property owned by any
third party. No Person has asserted to USP, Renown or the Seller in writing (or
otherwise) that the Intellectual Property of USP or Renown or the conduct of the
Business conflicts with or infringes upon, any Intellectual Property owned by
any third party. Except as disclosed in Schedule 3.14(a), neither USP nor Renown
has granted any outstanding licenses or other rights, or obligated itself to
grant licenses or other rights in or to any of the Intellectual Property.
          (b) Except as set forth on Schedule 3.14(b), at the Effective Time,
each of Renown and USP will own or hold a valid license to use the Intellectual
Property set forth in Schedule 3.14(a), free and clear of all Encumbrances other
than Permitted Liens.
          (c) None of Seller, Renown or USP is in default under and, to the
knowledge of the Seller, no third party is in default under, any license,
sublicense or agreement by which Seller, Renown or USP holds or has given to
others the right to use any Intellectual Property related to or necessary for
the conduct of the Business.
          (d) Each of Renown and USP has taken reasonable steps to maintain the
confidentiality of any trade secrets that are material to their respective
businesses.

25



--------------------------------------------------------------------------------



 



     3.15 Owned Real Property. Schedule 3.15(a) lists the street address of each
parcel of real property owned by USP and used in its Business, together with a
general description of the use of each such facility (collectively, the “Owned
Real Property”). Except for the Owned Real Property and as otherwise set forth
on Schedule 3.15(a), USP does not own any real property or improvements thereon.
Renown does not own any real property or improvements thereon.
          (b) USP has good and valid title to the Owned Real Property, free and
clear of all Encumbrances other than Permitted Liens, as disclosed in
Schedule 3.15(b), and other Encumbrances disclosed in the title insurance
commitment obtained by the Purchaser, if any.
          (c) There are no parties other than USP in possession of any parcel of
Owned Real Property or any portion thereof, and there are no leases, subleases,
licenses, concessions or other agreements, written or oral, granting to any
party or parties the right of use or occupancy of any of the Owned Real Property
or any portion thereof. There are no outstanding options or rights of first
refusal to purchase the Owned Real Property or any portion thereof or interest
therein.
          (d) The Owned Real Property used by USP is supplied with utilities
adequate for the use and operation of USP’s business in the manner conducted as
of the Effective Time, including, without limitation, gas, electricity, water,
telephone, sanitary sewer and stormwater management.
          (e) There are no proceedings in eminent domain or other proceedings
pending or, to the knowledge of the Seller, threatened, affecting any portion of
the Owned Real Property or any means of ingress or egress thereto.
          (f) Certificates of occupancy are in full force and effect for each
location of the Owned Real Property. The Owned Real Property and the present
uses and operations thereof comply in all material respects with, and neither
USP nor the Seller has received written notice from any Governmental Authority
that a portion of the Owned Real Property, or any building or improvement
located thereon, currently violates in any material respect, any Law (other than
any Environmental Laws, as to which the representations and warranties of the
Seller, USP and Renown are solely contained in Section 3.19), including those
Laws relating to zoning, building, land use, health and safety, fire, air,
sanitation and noise control and all deed and other title covenants and
restrictions.
     3.16 Leased Real Property. Schedule 3.16 attached hereto sets forth, as of
the date hereof, the street address of each parcel of real property which is
leased by USP or Renown as lessee together with the identity of the lessor of
such real property (all such real property being hereinafter collectively the
“Leased Real Property”). Each of USP and Renown has a valid and enforceable
leasehold interest under each such lease for the Leased Real Property which it
is a party to and none of the Seller, Renown or USP are in default under any
such real property lease, nor have any of them received any written notice of
any default or event that, with notice or lapse of time, or both, would
constitute a default by USP or Renown, as applicable, of the terms of any such
real property lease. Prior to the date hereof, true, correct and complete copies
of each lease of any Leased Real Property have been delivered to the Purchaser
and each lease sets

26



--------------------------------------------------------------------------------



 



out the entire agreement between the parties with respect to such Leased
Property. Except as set forth on Schedule 3.16, neither USP nor Renown occupy
any real property or improvements other than the Real Property. There are no
parties other than USP or Renown in possession of the portion of any parcel of
Leased Real Property which is leased by USP or Renown, and there are no
subleases, licenses, concessions or other agreements, written or oral, granting
to any party or parties the right of use or occupancy of any such portion of the
Leased Real Property.
     3.17 Top Ten Customers and Suppliers. Prior to the date hereof, Seller has
delivered to Purchaser a list of: (a) the names of the top ten (10) customers of
the Business for each of USP and Renown, by revenue during the preceding two
(2) years and the percentage of revenue represented by each such customer during
the preceding two (2) years; and (b) the top ten (10) suppliers of the Business
by payments during the preceding two (2) years and the percentage of total
payments to suppliers represented by each such supplier during the preceding two
(2) years. Except as set forth in Schedule 3.17, to the knowledge of the Seller:
(a) there has been no adverse change in the business relationship of USP or
Renown with any of the customers or vendors of USP or Renown, except for the
decline in dollar volumes of purchases due to weak demand in the construction
industry; (b) there are no outstanding material disputes with any customer or
supplier of the Business; and (c) no customer or supplier identified in
Schedule 3.17 has notified Seller, Renown or USP in writing or otherwise that it
will not do business, that it will materially reduce its business with USP or
Renown, as applicable, or that it will require any modification of the terms of
its agreements with the Business, Renown or USP.
     3.18 Taxes. (a) (i) All Tax Returns required to be filed with respect to
USP or Renown have been timely filed; (ii) all such Tax Returns are true,
correct and complete in all material respects and were prepared in compliance
with Applicable Law; (iii) USP and Renown have paid (or caused to be paid) or
have withheld and remitted to the appropriate Taxing Authority all Taxes due and
payable, or, where payment is not yet due, have established in accordance with
GAAP an adequate accrual for all Taxes; (iv) all Taxes shown on such Tax Returns
or otherwise due or payable have been timely paid except as expressly reserved
for current taxes payable, the amount of which reserve will, to the knowledge of
Seller, constitute an adequate provision for the payment of all Taxes in respect
of all periods prior to the Effective Time; (v) except as set forth on
Schedule 3.18(a)(v), none of the Internal Revenue Service, the Canada Revenue
Agency or any other Tax Authority is currently claiming or asserting against USP
or Renown, any adjustment, deficiency or claim for payment of additional Taxes,
nor, to the knowledge of the Seller, is there any basis for any such claim or
assertion; (vi) except as set forth in Schedule 3.18(a)(vi), no Tax examinations
or audits of USP or Renown are in progress or have taken place during the past
two (2) years nor have any assessments or reassessments been issued or
outstanding; (vii) all deficiencies asserted or assessments or reassessments
made against USP or Renown (which are not being contested) as a result of any
examination by any Tax Authority have been paid; (viii) there are no pending or,
to the knowledge of the Seller, threatened Actions, audits, assessments or
proceedings for the assessment, reassessment or collection of Taxes against USP
or Renown; (ix) there are no Tax liens on any assets of USP or Renown; (x) USP
is not a party to any agreement or arrangement that would result, separately or
in the aggregate, in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code by reason of the transactions contemplated
hereby; (xi except as set forth on Schedule 3.18(a) (xi), neither USP nor Renown
has, at any time, been a member of any

27



--------------------------------------------------------------------------------



 



partnership or joint venture or the holder of a beneficial interest in any trust
for any period for which the statute of limitations for any Tax potentially
applicable as a result of such membership or holding has not expired; (xii) all
Taxes required to be withheld, collected, deducted or deposited by USP or Renown
have been timely withheld, collected, deducted or deposited and, to the extent
required, have been paid or remitted to the relevant Tax Authority including any
deductions or withholdings required to be made in respect of payments to any
current or former employees of USP or Renown or any person who is, or is deemed
to be, a non-resident of Canada for purposes of the Canadian Income Tax Act;
(xiii) USP is a United States Person as defined in Section 7701(a)(30) of the
Code; (xiv) the Seller has delivered to the Purchaser true and complete copies
of all Federal, State, Provincial and local income Tax Returns of USP and Renown
for all open taxable years; (xv) no claim has been made since January 1, 2006 by
a Tax Authority in a jurisdiction in which Tax Returns are not filed by USP or
Renown, that USP or Renown, as applicable, is subject to taxation by that
jurisdiction; and (xvi) neither USP nor Renown has participated in any
reportable or listed transaction requiring disclosure to any Tax Authority;
(xvii) neither USP nor Renown is party to or bound by any closing agreement,
offer in compromise, or other similar agreement with any Tax Authority which
could affect Taxes for which USP or Renown may be liable; (xviii) except as set
forth in Schedule 3.18(a)(xviii), neither USP nor Renown has entered into any
current agreement waiving the statute of limitations nor granting an extension
of time to file nor has entered into any tax sharing or similar agreement.
          (b) Schedule 3.18(b) contains a list and description of (i) any
outstanding waivers or agreements entered into or obtained at any time during
the two (2) year period prior to the date of this Agreement and extending the
applicable statute of limitations with respect to the assessment of any Tax or
the audit of any Tax Return due from USP or Renown for any period existing;
(ii) any power of attorney that is currently in force and has been granted with
respect to any matter relating to Taxes that could affect USP or Renown; and
(iii) any deficiencies proposed or agreed to (plus interest and any penalties)
as a result of any ongoing audit of any Tax Return of USP or Renown and the
extent to which such deficiencies have been paid, reserved against, settled, or
are being contested in good faith by appropriate proceedings. All Tax Returns of
USP and the consolidated group of which it is a part have been audited by the
IRS or other Governmental Body for taxable years through 2005-2009. In
connection with such audits, there were no adjustments for USP for the years
2005-2007 nor were there any adjustments for any member of the consolidated
group (including USP) for 2008-2009.
          (c) Canadian Tax Representations:
               (i) Taxable Québec Property. Neither the USP Shares nor the
Renown Shares are “taxable Québec property” for purposes of the Taxation Act
(Québec).
               (ii) Taxable Canadian Property. Neither the USP Shares nor the
Renown Shares are “taxable Canadian property” for purposes of the Canadian
Income Tax Act. Without limiting the generality of the foregoing, neither USP
nor Renown has owned, at any time, during the 60-month period ending on the date
hereof, property that is (x) real or immovable property situated in Canada,
(y) Canadian resource properties or timber resource properties or (z) option in
respect of, or interests in, or civil law rights in, any of the foregoing
(whether or not such

28



--------------------------------------------------------------------------------



 



property exists), in each case as defined for purposes the definition of
“taxable Canadian property” in subsection 2118(1) of the Canadian Income Tax
Act.
               (iii) Transfer Pricing. Renown has not participated, directly or
through a partnership, in a transaction or series of transactions contemplated
in subsection 247(2) of the Canadian Income Tax Act or any comparable Law of any
province or territory in Canada.
               (iv) Tax Sharing Agreements. Renown is not a party to nor bound
by any tax sharing agreement, tax indemnity obligation in favour of any Person
or similar agreement in favour of any Person with respect to Taxes (including
any advance pricing agreement or other similar agreement relating to Taxes with
any Governmental Authority). Without limiting the generality of the foregoing,
Renown has not entered into an agreement contemplated in section 80.04,
Section 191.3 or subsection 18(2.3), 127(13) to (17), or 127(20) or 125(3) of
the Canadian Income Tax Act or any comparable Law of any province or territory
of Canada.
               (v) Future Income Inclusion. Renown will not be required to
include in a taxable period ending after the Effective Time any amount of net
taxable income (after taking into account deductions claimed for such a period
that relate to a prior period) attributable to income that accrued in a prior
taxable period but that was not included in taxable income for that or another
prior taxable period;
               (vi) Renown has not made or incurred any deductible outlay or
expense owing to a Person not dealing at arm’s length with Renown the amount of
which would, absent an election under paragraph 78(1)(b) of the Canadian Income
Tax Act, be included in the Renown’s income for Canadian income tax purposes for
any taxable period beginning on or after the Effective Time under paragraph
78(1)(a) of the Canadian Income Tax Act or a corresponding provincial provision;
               (vii) there are no circumstances existing which could result in
the application to the Renown of sections 80, 80.01, 80.02, 80.03 or 80.04 of
the Canadian Income Tax Act or a corresponding provincial provision;
               (viii) Renown has not acquired property from a Person not dealing
at arm’s length with Renown in circumstances that would result in Renown
becoming liable to pay Taxes of such Person under subsection 160(1) of the
Canadian Income Tax Act or a corresponding provincial provision; and
               (ix) At the Effective Time, the balance of Renown’s “Low Rate
Income Pool”, as defined in the Canadian Income Tax Act and any relevant
provincial income tax statute, shall be nil.

29



--------------------------------------------------------------------------------



 



     3.19 Environmental Matters. (a) Other than Releases which have occurred in
de minimis quantities, no Release of Hazardous Materials in violation of any
Environmental Law has occurred on any Real Property during the period of USP’s
or Renown’s ownership, occupancy, or operation thereof. Except as set forth in
Schedule 3.19(a), to the knowledge of the Seller, there has not been any Release
of Hazardous Materials in violation of any Environmental Law at the Owned Real
Property prior to USP’s ownership, occupancy or operation of any Owned Real
Property. There are no pending or, to the knowledge of Seller, threatened claims
or Encumbrances arising under or pursuant to any Environmental Law, with respect
to or affecting any of the Real Property.
          (b) The operations of the Business presently comply and, except as set
forth on Schedule 3.19(b), have at all times complied in all material respects
with applicable Environmental Laws and neither USP nor Renown has any material
liabilities under any Environmental Laws. To the knowledge of Seller, neither
USP nor Renown has any liability arising under any Environmental Law, and to the
knowledge of Seller, except as set forth in Schedule 3.19(b), no event has
occurred or circumstance exists that (with or without notice or lapse of time)
could result in USP or Renown having any Liability arising from noncompliance
with any Environmental Law. Except as set forth in Schedule 3.19(b), to the
knowledge of the Seller, there is no condition in or under any Owned Real
Property or Leased Real Property at the date of this Agreement that would
require reporting outside the Ordinary Course of Business or remediation under
applicable Environmental Laws. None of the Seller, Renown or USP has received
any written communication in the last five (5) years from or on behalf of any
Governmental Authority or other third party: (i) alleging any noncompliance of
any Owned Real Property or Leased Real Property with Environmental Laws or of
any condition thereon that would require remediation under applicable
Environmental Laws or (ii) that any Owned Real Property, Leased Real Property or
any property to which USP has directly or indirectly transported or arranged for
the transportation of any Hazardous Material is currently on any federal or
state “Superfund” list.
          (c) No administrative order, consent order, settlement agreement, suit
or citation to which USP or Renown is a party with respect to any Environmental
Law, Hazardous Materials or Releases has been received by the Seller, Renown or
USP with respect to or in connection with the operation of any Owned Real
Property, Leased Real Property or any off-site location to which Hazardous
Materials used or generated by the Business have been transported or disposed of
or have come to be located, and to the knowledge of Seller, non have been
threatened.
          (d) Except as set forth on Schedule 3.19(d), all Hazardous Materials
used, generated or disposed of by USP or Renown have been used, generated or
disposed of in compliance in all material respects with all applicable
Environmental Laws.
          (e) Except as set forth in Schedule 3.19(e), none of the Real Property
contains any (i) above-ground or underground storage tanks or (ii) landfills,
surface impoundments, or disposal areas.
          (f) To Seller’s knowledge, Seller has delivered to Purchaser copies of
all reports, studies, analyses, or tests initiated by or on behalf of or in the
possession of Seller, USP or

30



--------------------------------------------------------------------------------



 



Renown pertaining to the environmental condition of, Hazardous Material in, on,
or under, any of the Real Property.
     3.20 Employee Plans. (a) Schedule 3.20(a) sets forth a true and complete
list of all employee benefit plans (within the meaning of Section 3(3) of
ERISA), every “registered pension plan” as defined in s. 248(1) of the Canadian
Income Tax Act, and all bonus, stock option, stock purchase, restricted stock,
incentive, deferred compensation, executive compensation, retiree medical or
life insurance, retirement, supplemental retirement, severance or other benefit
plans, programs or arrangements in which employees of USP or Renown participate,
with respect to which either USP or Renown has any obligation or which are
maintained, contributed to or sponsored by USP, Renown or any of their
Affiliates for the benefit of any current employee, officer or director of USP,
Renown or any former employee of USP or Renown regardless of whether such plans,
programs or arrangements are being assumed by the Purchaser (hereinafter the
“Employee Plans”). Except as set forth in Schedule 3.20(a), USP has not
contributed to or been obligated to contribute to any “multiemployer plan”
within the meaning of Section 3(37) of ERISA. Except as set forth in
Schedule 3.20(a), Renown has not contributed to or been obligated to contribute
to any “multi-employer pension plan” as defined in s.1(1) of the Pension
Benefits Act (Ontario) or any similar Canadian pensions benefits statute. Except
as otherwise disclosed in Schedule 3.20(a), neither USP nor Renown has made an
express or implied commitment to modify, change or terminate any Employee Plan
other than a modification, change or termination required by Law.
          (b) To Seller’s knowledge, with respect to each Employee Plan,
complete and correct copies of the following documents, where applicable, have
been delivered to the Purchaser: (i) the annual reports (Form 5500 series),
together with schedules, as required, filed with the IRS or Department of Labor
(the “DOL”), as applicable, and any financial statements and opinions required
by Section 103(a)(3) of ERISA for the two most recent plan years, (ii) the most
recent determination letter or opinion letter issued by the IRS, (iii) the most
recent summary plan description and all modifications, as well as all other
descriptions distributed to employees or set forth in any manuals or other
documents, including written descriptions of all non written Employee Plans,
(iv) the text of the Employee Plan and of any trust, insurance or annuity
contracts maintained in connection therewith, (v) any actuarial reports relating
to any Employee Plan for the two most recent plan years; (vi) any annual reports
prepared by third party administrators for each Employee Plan for the two most
recent plan years, including, but not limited to, any nondiscrimination testing
with respect to any qualified plan, and (vii) any services agreement with third
parties providing services to any Employee Plan.
          (c) Each Employee Plan which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS
that it is so qualified, and each related trust which is intended to be exempt
from federal income Tax pursuant to Section 501(a) of the Code has received a
determination letter from the IRS that it is so exempt, and no fact or event has
occurred since the date of such determination letter that would adversely affect
such qualification, tax-preferred or tax exempt status, as the case may be.
          (d) With respect to each Employee Plan in which employees of USP
participate, USP is not currently liable for any Tax arising under Section 4971,
4972, 4975, 4976, 4978,

31



--------------------------------------------------------------------------------



 



4979, 4980 or 4980B of the Code, and no fact or event exists which would give
rise to any such liability. USP has not incurred any liability under or arising
out of ERISA, the Health Insurance Portability and Accountability Act of 1996
and the Family Medical Leave Act of 1993 and, to the knowledge of Seller, no
fact or event exists that would result in such a liability. None of the assets
of USP are the subject of any lien arising under Section 302(f) of ERISA or
Section 412(n) of the Code and USP has not been required to post any security
under Section 307 of ERISA or Section 401(a)(29) of the Code with respect to any
Employee Plan, and no fact or event exists which would give rise to any such
lien or requirement to post any such security. Except as set forth on Schedule
3.20(d), each Employee Plan is fully funded to the extent required by applicable
Law.
          (e) Except as disclosed on Schedule 3.20(e), neither USP nor Renown
has any obligation to provide medical or life insurance coverage (whether or not
insured) under any Employee Plan or collective bargaining agreement to any
current, retired or former employee, director or consultant, or their
beneficiaries or dependents, after retirement or other termination of
employment, except as may be required by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) or applicable state medical benefits
continuation Law.
          (f) Each Employee Plan is and at all times has, in all material
respects, been maintained, funded, registered, qualified, operated and
administered, and each USP and Renown have performed all of its obligations
under each Employee Plan, in each case in accordance with the terms of such
Employee Plan and in compliance with all applicable Laws, including ERISA and
the Code and any similar laws of Canada and Ontario. USP has complied in all
material respects with the provisions of COBRA, the Health Insurance Portability
and Accountability Act of 1996 and the Family Medical Leave Act 1993. All
Employee Plans that are “nonqualified deferred compensation plans” (within the
meaning of Section 409A of the Code) have, in all material respects, been
maintained and administered since January 1, 2005 in compliance with the
requirements of Section 409A of the Code and the regulations and other guidance
issued thereunder. All contributions required to be made to any Employee Plan by
Applicable Law or the terms of such Employee Plan or any agreement relating
thereto, and all premiums due or payable with respect to insurance policies
funding any Employee Plan, for any period through the Effective Time, have been
timely made or paid in full (without regard to any waivers granted with respect
thereto) to any funds or trusts established thereunder or, to the extent not
required to be made or paid on or before the Effective Time, have been properly
accrued and fully reflected in the Financial Statements, except as set forth on
Schedule 3.20(f). All returns, reports and filings required to be filed with the
DOL, the IRS, the Pension Benefit Guaranty Corporation (including any successor
thereto, the “PBGC”) or any other Governmental Authority or which must be
furnished to any plan participant or beneficiary with respect to each Employee
Plan have been timely and accurately filed or furnished.
          (g) No Employee Plan, nor any related trust, is subject to any pending
or threatened investigation, examination or other legal proceeding, initiated by
any Governmental Authority or by any other Person (other than routine claims for
benefits), and there exists no state of facts which after notice or lapse of
time or both could reasonably be expected to give rise to any such
investigation, examination or other legal proceeding or to affect the
registration or authorization of any Employee Plan required to be registered.
Further, should any matter arise

32



--------------------------------------------------------------------------------



 



which could affect the registration or authorization of any Employee Plan,
Seller, USP or Renown, as the case may be, shall, in a timely fashion, take all
steps required to ensure the registration or authorization is not affected. No
event has occurred respecting any Employee Plan which would entitle any Person
to cause the wind-up or termination of such Employee Plan in whole or in part.
There have been no withdrawals, applications or transfers of assets from any
Employee Plan or the trusts or other funding media relating thereto except in
accordance with the terms of such Employee Plan, Applicable Law and all
applicable agreements.
          (h) Neither the execution of this Agreement nor the consummation of
the transactions contemplated hereby (either alone or in conjunction with any
other event) will (i) entitle any Employee to severance pay or any increase in
severance pay upon termination of employment after the date of this Agreement,
(ii) result in any payment from USP or Renown becoming due to any current or
former officer, director or employee of USP or Renown; (iii) increase any
benefits otherwise payable under any Employee Plan; or (iv) except as set forth
in Schedule 3.20(h) attached hereto, accelerate the time of payment or vesting
of compensation or benefits (including stock options) under any Employee Plan.
Neither USP nor Renown has made or become obligated to make, and neither USP or
Renown will, as a result of the consummation of the transactions contemplated by
this Agreement, become obligated to make any payments that could be
nondeductible by reason of Section 280G of the Code (without regard to
Subsection (b)(4) thereof) or Section 162(m) of the Code (or any corresponding
provision of foreign, state or local Law), nor will USP nor Renown be required
to “gross up” or otherwise compensate any individual because of the imposition
of any excise Tax on such a payment to the individual.
     3.21 Labor Matters. (a) Prior to the date hereof, Seller has delivered to
Purchaser a true, correct and complete list, of the names, positions, locations,
dates of hire and compensation of all Employees (including those on leave of
absence to layoff status) and the names and current compensation levels of all
consultants or independent contractors who provide services to the Business. To
the knowledge of Seller, each consultant and independent contractor qualifies as
such under Applicable Law. To the extent required by Law, all Employees of USP
have completed, and USP has retained for each such employee, a Form I-9
(Employment Eligibility Verification) and all appropriate supporting
documentation for each employee. USP does not have any employees for whom it
currently has petitions or applications for immigration benefits pending with
the U.S. Citizenship and Immigration Services or the United States Department of
Labor. Neither USP nor Renown has made any representations to any person
concerning any sponsorship for temporary or permanent immigration status.
          (b) Neither USP nor Renown is a party to any collective bargaining
agreement or union contract recognizing any labor organization as the bargaining
agent of any Employees. To the knowledge of the Seller, there is no union
organization activity involving any of the Employees, pending or threatened.
Each of USP, Renown and the conduct of the Business are in compliance with all
Laws relating to the employment of labor, including all such Laws relating to
employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, classifications,
benefits and collective bargaining, the payment of social security and similar
Taxes and occupational safety and health, the WARN Act and any similar state or
local “mass layoff” or “plant closing” Law. There has been no

33



--------------------------------------------------------------------------------



 



“mass layoff” or “plant closing” (as defined by the WARN Act) with respect to
USP within the six months prior to Closing. The Business has not, during the
last three (3) years, experienced any labor disputes or any work stoppages due
to labor disagreements. There is no unfair labor practice charge or complaint
pending, or, to the knowledge of the Seller, overtly threatened against USP,
Renown or the Business and there are no administrative charges or court
complaints relating to alleged employment discrimination or other employment
related matters pending, or, to the knowledge of the Seller, threatened before
the U.S. Equal Employment Opportunity Commission or any other Governmental
Authority. Schedule 3.21(b)contains a list and description of all outstanding
workers compensation claims currently pending against USP or Renown or with
respect to the Business.
          (c) Schedule 3.21(c) states the number of employees terminated or laid
off by either USP in the last 90 days, and contains a list of the following
information for each employee of USP who has been terminated or laid off, or
whose hours of work have been reduced by more than 50% by either of them in the
90 days prior to the date of this Agreement: (i) the date of such termination,
layoff, or reduction in hours; (ii) the reason for such termination, layoff, or
reduction in hours; and (iii) the location to which the employee was assigned.
          (d) As of the date hereof, there are no Employees of USP who are
absent from work on short or long-term disability leave or leave under the
Family and Medical Leave Act of 1993 or have notified USP (as applicable) of
their intent to take such leave.
          (e) Schedule 3.21(e) sets forth (i) the worker’s compensation losses
for USP since December 31, 2006 and (ii) a description of any investigations
into the operations of USP pursuant to the Occupational Safety and Health Act
and similar state and local Laws since December 31, 2006.
     3.22 Insurance. Each of USP and Renown are insured under
Parent-administered policies in amounts sufficient to operate and protect its
assets and to conduct its Businesses as intended and consistent with past
practices. Schedule 3.22 contains a list of all policies of insurance, including
property, casualty, fire, liability, workers’ compensation and all other types
of insurance, under which USP and Renown are insured and a summary of each claim
made by either USP and Renown under each such policy since January 1, 2006. As
of the date hereof, all such policies are in full force and effect and all
premiums due thereon have been paid.
     3.23 Tangible Personal Property. (a) Schedule 3.23 contains a list of each
lease of tangible personal property used in the Business requiring annual
payments from USP or Renown of $100,000 or more (collectively the “Personal
Property Leases”).
          (b) Prior to the date hereof, a copy of each of the Personal Property
Leases listed on Schedule 3.23 has been delivered to the Purchaser. Each of USP
and Renown has a valid leasehold interest under each of the Personal Property
Leases under which it is a lessee, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), there is no

34



--------------------------------------------------------------------------------



 



material default under any Personal Property Leases by USP, Renown or, to the
knowledge of the Seller, by any other parties thereto.
          (c) Except as set forth on Schedule 3.23, each of USP and Renown has
good and valid title to all of the items of tangible personal property reflected
in the December 31 Balance Sheet (except as sold or disposed of subsequent to
the date thereof in the Ordinary Course of Business), free and clear of any and
all Encumbrances other than Permitted Liens.
     3.24 Product Warranties. Prior to the date hereof, the Seller has delivered
to the Purchaser a true, complete and correct list of the standard product and
service warranties, indemnifications and guarantees which USP, Renown or the
Business extends to customers in the Ordinary Course of Business together with
copies of such standard product and /or service warranties. No warranties,
indemnifications or guarantees are now in effect or outstanding with respect to
the products or services manufactured, produced or performed by USP or Renown,
except for the warranties, indemnifications and guarantees identified and
described in the list of product and service warranties delivered to Purchaser
prior to the date hereof. Prior to the date hereof, the Seller has also
delivered to the Purchaser a true, complete and correct list of the Contracts
which contain separate warranties, which differ from the standard product and
service warranties of USP and Renown. Except for product returns, the scope and
magnitude of which are consistent with the product returns experienced by USP or
Renown prior to the date hereof, the products sold by USP and Renown prior to
the date hereof do not have defect or failure rates that have given rise to
material warranty, product liability or related claims.
     3.25 No Brokers. Other than as disclosed in Schedule 3.25, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Seller, Renown and USP or
their respective Affiliates.
     3.26 Corporate Books and Records. The books of account of USP and Renown,
the minute book and stock or ownership transfer records of Renown, the USP
Minute Book and the other records of USP and Renown are complete and correct in
all material respects and have been maintained in accordance with sound business
practices and, in the case of the Renown minute book, contains true and correct
copies of its articles of amalgamation and its by-laws, in each case, as
amended, and, in the case of the USP Minute Book, contains true, correct and
complete copies of its articles of incorporation by-laws, in each case, as
amended.
     3.27 Related-Party Transactions. Except as set forth on Schedule 3.27, no
officer, director Employee, Affiliate or stockholder of USP, Renown or any
member of his or her immediate family is currently indebted to USP or Renown,
nor is USP or Renown indebted (or committed to make loans, advances or extend or
guarantee credit) to any of such individuals. Except as set forth on
Schedule 3.27 hereto, none of such Persons has any direct or indirect ownership
interest in any firm or corporation with which USP or Renown is affiliated or
with which USP or Renown has a business relationship, or any firm or corporation
that competes with USP or Renown except that officers or directors of USP and
Renown and members of their immediate families may own stock in an amount not to
exceed 5% of the outstanding capital stock of publicly traded companies that may
compete with the Purchaser following the

35



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby. Except as set forth on
Schedule 3.27 hereto, no director, officer or Affiliate of USP or Renown and no
member of the immediate family of any such Person is directly or indirectly
interested in any Contract to which USP or Renown is a party.
     3.28 Bank Accounts; Lockboxes. Prior to the date hereof, Seller has
delivered to Purchaser a true, correct and complete list of each bank account
maintained by USP and Renown together with a true, correct and complete list of
each bank other financial institution at which any lock box for the collection
of accounts receivable of USP or Renown is maintained, together with the
identity of all Persons authorized to withdraw any funds contained in such
accounts or lockboxes. Except as set forth in the list of bank accounts
delivered to the Purchaser as described in the preceding sentence, neither USP
nor Renown maintains any bank account or lockbox for the collection of accounts
receivable of USP or Renown.
     3.29 Title to and Sufficiency of Assets. Each of Renown and USP has good
and valid title to all of its material property and assets, free and clear of
all Encumbrances, except for Permitted Liens. Neither USP nor Renown conducts
any business other than the Business. The buildings, plants and structures which
are used in the conduct of the Business have been maintained by USP and Renown,
as the case may be, consistent with the past maintenance practices of USP and/or
Renown, no material maintenance of the buildings, plants and structures used in
the conduct of the Business has been delayed and, to the knowledge of Seller, no
material maintenance or replacement costs need to be expended with respect to
the buildings, plants and structures used in the conduct of the Business. Except
for equipment which is not operating and held as spare or replacement equipment,
the material equipment which is used in the conduct of the business has been
maintained by USP and Renown, as the case may be, consistent with the past
maintenance practices of USP and/or Renown, no material maintenance of the
material equipment used in the conduct of the Business has been delayed. Except
as otherwise described in Schedule 3.29, (a) the assets (tangible and
intangible) owned and leased by USP or Renown constitute all the assets
(tangible and intangible) used in connection with the Business of each of USP
and Renown, and (b) such assets constitute all the assets (tangible or
intangible) necessary for USP or Renown to continue to conduct its Business
following the Closing in substantially the same manner as it is being conducted
on the date hereof.
     3.30 Accounts Receivable. All accounts receivable of each of USP and Renown
have arisen from sales actually made or services actually performed in the
Ordinary Course of Business and, to the knowledge of Seller, constitute valid
obligations and are collectible, net of applicable reserves.
     3.31 Inventory. All inventories of USP and Renown consist of a quality and
quantity usable and, with respect to finished goods, saleable in the Ordinary
Course of Business, except for obsolete items, items of below standard quality
and excess inventory, all of which have been reserved for consistent with past
practices used in the preparation of the Financial Statements.
     3.32 Indebtedness. All of the Indebtedness of USP, Renown or the Business
is set forth on Schedule 3.32, with the holder of each item of such Indebtedness
set forth thereon and

36



--------------------------------------------------------------------------------



 



the amount of Indebtedness so held. All Indebtedness of USP, Renown, or the
Business, will be repaid in full at Closing as provided in Section 5.08.
     3.33 Competition Act. For the purposes of the threshold set out at section
110(3) of the Competition Act, as adjusted on an annual basis, the Seller and
its Affiliates do not have aggregate assets in Canada that exceed
CDN$73 million, nor do they have aggregate gross revenues from sales in or from
Canada generated from their assets in Canada that exceed CDN$73 million, all as
determined in accordance with Part IX of the Competition Act.
     3.34 Disclosures. To the knowledge of Seller, no representation or warranty
or other statement made by Seller in this Agreement, the Disclosure Schedules,
any supplement to the Disclosure Schedules or the certificate delivered pursuant
to Section 6.01(a) hereof contains any untrue statement of material fact or
omits to state a material fact necessary to make the statements in this
Agreement or therein, in light of the circumstances in which they were made, not
misleading.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     Purchaser hereby makes the following representations and warranties, as of
the date hereof and as of the Effective Time, which representations and
warranties shall be qualified by the Schedules.
     4.01 Organization and Authority and the Purchaser. Each Purchaser is duly
organized, validly existing and in good standing under the laws of the State or
Province of its incorporation and has all necessary power and authority to enter
into this Agreement and the applicable Ancillary Agreements. The execution and
delivery of this Agreement and any applicable Ancillary Agreements by each
Purchaser, the performance by each Purchaser of its obligations hereunder and
thereunder, and the consummation by each Purchaser of the transactions
contemplated hereby and, as applicable, thereby have been duly authorized by all
requisite corporate action on the part of each Purchaser. This Agreement and
each Ancillary Agreement have been duly executed and delivered by each Purchaser
and (assuming due authorization, execution and delivery by the Seller, Renown
and USP and any other parties thereto other than the Purchaser), this Agreement
and each such Ancillary Agreement constitutes a legal, valid and binding
obligation of each Purchaser, enforceable against such Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors rights and remedies generally and subject,
as to enforceability, to rules of law governing specific performance, injunctive
relief and to general principles of equity.
     4.02 No Conflict. The execution, delivery and performance of this Agreement
and each applicable Ancillary Agreement by the Purchaser does not and will not:
(a) violate, conflict with or result in the breach of any provision of the
Organizational Documents of the Purchaser; (b) conflict with or violate in any
material respect any Law or Governmental Order applicable to either Purchaser or
any of its properties or assets; or (c) materially conflict with, result in any
material breach of, constitute a material default (or event which with the
giving of notice of lapse

37



--------------------------------------------------------------------------------



 



or time, or both, would become such a default) under, require any consent under,
or give to others any rights of termination, amendment, acceleration,
suspension, revocation, or cancellation of, or result in the creation of any
material Encumbrance on any of the assets or properties of either Purchaser
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
a Purchaser is a party or by which any of its assets or properties are bound or
affected.
     4.03 Governmental Consents and Approvals. To the knowledge of Purchaser,
the execution, delivery and performance of this Agreement by the Purchaser does
not and will not require any consent, approval, authorization or other order of,
action by, filing with, or notification to, any Governmental Authority.
     4.04 No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of either Purchaser.
     4.05 Litigation. There is no Action pending or, to the knowledge of the
Purchaser, threatened against either Purchaser or its Affiliates, which, if
adversely determined, is reasonably likely to prohibit, restrain or materially
delay the ability of either Purchaser to enter into this Agreement or consummate
the transactions contemplated hereby.
     4.06 Investment Intention. Each Purchaser is acquiring the Shares for its
own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities Act). Each
Purchaser understands that the Shares have not been registered under the
Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.
ARTICLE 5.
COVENANTS AND ADDITIONAL AGREEMENTS
     5.01 Ancillary Agreements. Prior to or contemporaneous with the Closing,
the Seller will cause to be duly executed (by each party other than the
Purchaser) and delivered each of the Ancillary Agreements. The Purchaser shall
execute each Ancillary Agreement to which it is a party and deliver executed
copies of such agreements to the Seller.
     5.02 Conduct of Business Prior to the Closing. (a)  Seller covenants and
agrees, except as set forth in Schedule 5.02(a), at all times from and after the
date hereof through and to the Effective Time to take all action necessary cause
each of USP and Renown: (i) operate its respective Business only in the Ordinary
Course Business; and (ii) use commercially reasonable efforts to: (A) preserve
its present Business operations, organization and goodwill; and (B) preserve the
present relationships which it has with its vendors, customers and other Persons
having business relationships with it.
          (b) Seller covenants and agrees that, except as set forth in
Schedule 5.02(b), at all times from and after the date hereof through and to the
Effective Time, it shall take all action

38



--------------------------------------------------------------------------------



 



necessary to cause each of USP and Renown to refrain from taking any action or
failing to take any action which would cause any representation or warranty
contained in Article 3 hereof to be untrue in any material respect or result in
any breach of any covenant. Without limiting the foregoing, except to the extent
required by Law, without the prior written consent of the Purchaser, the Seller,
Renown and USP shall not:
               (i) declare, set aside, make or pay any dividend or other
distribution in respect of the capital stock, Shares or repurchase, redeem or
otherwise acquire any outstanding shares of the capital stock, Shares or other
securities of, or other ownership interests in, USP or Renown; provided that,
nothing in this Section 5.02(b) (i) shall be deemed to prohibit, limit or
otherwise impair the right of USP or Renown to pay to Seller or Gibraltar
Industries, Inc., as applicable, on a daily basis, dividends and amounts due and
payable pursuant to intercompany transactions, all in a manner consistent with
the cash management practices of Seller or Gibraltar Industries, Inc.;
               (ii) transfer, issue, sell or dispose of any shares of capital
stock, Shares or other securities of USP or Renown or grant options, warrants,
calls or other rights to purchase or otherwise acquire shares of the capital
stock, Shares or other securities of USP or Renown;
               (iii) except to the extent contemplated by the capital budget of
USP and Renown, acquire any property, plant, facility, furniture or equipment in
excess of $50,000 individually;
               (iv) sell, lease, license, encumber or dispose of any material
interest in any of its properties or assets, except use of supplies or sales of
inventory in the Ordinary Course of Business;
               (v) make any loans, advances or capital contributions to, or
investments in any Person other than intercompany loans made by the Seller or
Gibraltar Industries, Inc. to USP or Renown in a manner consistent with the cash
management practices of Seller or Gibraltar Industries, Inc.;
               (vi) terminate or amend any Material Contract;
               (vii) enter into any Contract or agreement that would have been
required to be disclosed in Schedule 3.13 if such Contract or agreement had been
in effect on the date of this Agreement other than customer contracts, product
purchase agreements or renewals of existing agreements in the Ordinary Course of
Business;
               (viii) enter into any employment agreement with any employee or
increase in any manner the compensation of any of the officers, directors,
consultants or other Employees other than normal, bargained, merit or cost of
living payments or increases made in the Ordinary Course of Business;
               (ix) adopt or amend any bonus, profit sharing, compensation,
employment or other Employee Plan, trust, fund or group arrangement for the
benefit or welfare of any

39



--------------------------------------------------------------------------------



 



Employees or any bonus, profit sharing, compensation, stock option, pension,
retirement, deferred compensation, employment or other Employee Plan, agreement,
trust fund or arrangements for the benefit or welfare of any director of USP or
Renown;
               (x) make any change in any of its present Tax or accounting
methods and practices, except as required by changes in GAAP or other Applicable
Law;
               (xi) except for advances under working capital lines of credit in
existence as of the date hereof in the Ordinary Course of Business, incur any
indebtedness for borrowed money, issue any debt securities or assume, guarantee
or endorse the obligations of any other Persons;
               (xii) take any action that would render any representation or
warranty made by the Seller, Renown or USP in this Agreement untrue at the
Effective Time, including any actions referred to in Section 3.10;
               (xiii) cancel or terminate its current insurance policies or
allow any of the coverage thereunder to lapse, unless simultaneously with such
termination, cancellation or lapse, replacement policies providing coverage
equal to or greater than the coverage under the canceled, terminated or lapsed
policies for substantially similar premiums are in full force and effect;
               (xiv) amend or authorize the amendment of its Organizational
Documents;
               (xv) knowingly take or fail to take any action which would result
in a Material Adverse Effect;
               (xvi) effect or agree to effect any merger, acquisition,
recapitalization, reclassification, stock split or like change in the
capitalization of USP or Renown or change of control transaction with respect to
USP or Renown; or
               (xvii) agree or commit to any of the foregoing, whether in
writing or otherwise.
     5.03 Access to Information. Prior to the Effective Time, the Purchaser
shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Business
and such examination of the books, records and financial condition of the
Business as it reasonably requests and to make extracts and copies of such books
and records. Any such investigation and examination shall be conducted during
regular business hours and under reasonable circumstances, and the Seller shall
cooperate, and shall direct USP and Renown to cooperate, fully therein.
     5.04 Confidentiality. No party hereto shall, without the prior written
consent of the disclosing party, disclose or acquiesce in the disclosure by any
Person, or use or enable the use

40



--------------------------------------------------------------------------------



 



of any non-public information regarding the disclosing party or the financial
condition of such party (whether or not contained in any documents or otherwise
furnished at any time pursuant to the provisions of this Agreement, including,
without limitation, all information and documents furnished pursuant to
Article 7), except to the legal counsel, accountants, financial advisors,
investment bankers and the other authorized agents and representatives of the
parties hereto, and to such Persons only to the extent required for activities
directly related to the obligations of the receiving parties under this
Agreement, except to the extent such information has been publicly disclosed or
is otherwise in the public domain or is required to be disclosed by Law or by a
court of competent jurisdiction or Governmental Authority. The provisions of
this Section 5.04 shall apply to Seller, Purchaser, Parent and each Affiliate of
Parent and Purchaser.
     5.05 Regulatory and Other Authorizations; Consents. (a) Each of the parties
hereto shall obtain (and Seller shall cause each of USP and Renown to obtain)
all authorizations, consents, orders, and approvals of all Governmental
Authorities and officials that may be or become necessary for such party’s
execution and delivery of, and the performance of their respective obligations
pursuant to, this Agreement and each Ancillary Agreement, and will cooperate
fully with each other in promptly seeking to obtain all such authorizations,
consents, orders and approvals.
          (b) Each of the parties hereto shall (and Seller shall cause each to
USP and Renown to): (i) give promptly such notices to third parties; and
(ii) use its reasonable commercial efforts to obtain such third party consents,
each to the extent necessary or useful in connection with the transactions
contemplated by this Agreement.
          (c) Each of the parties hereto shall (and Seller shall cause each of
USP and Renown to obtain) cooperate and use all reasonable efforts to assist
each other in giving such notices and obtaining such consents; provided,
however, that no party hereto shall have any obligation to give any guarantee or
other consideration of any nature in connection with any such notice or consent
or to consent to any change in the terms of any agreement or arrangement which
such party in its sole and absolute discretion may deem adverse to the interests
of the Purchaser, the Seller, Renown or USP.
     5.06 Non-Competition. (a) From the date of this Agreement through the end
of the five (5) year period beginning on the first day following of the Closing
Date, Parent, Seller and their respective Affiliates shall not, directly or
indirectly:
               (i) engage, invest in, own, manage, operate, finance, control,
advise, render services to, guarantee the obligations of, be associated with, or
in any manner be connected with a “Competitive Business”, which for the purpose
of this Agreement, means a business located in or transacting business in the
United States or Canada that is competitive, in whole or in part, with the
Business as conducted as of the Closing Date or within twelve (12) months prior
to the Closing Date;
               (ii) (A) solicit, induce, or otherwise cause, or attempt to
solicit, induce, or otherwise cause, any customer, supplier, licensor, licensee,
or any prospective customer, supplier, licensor, or licensee that has been
contacted or targeted for contact by USP or Renown on or before the Closing Date
(any such current or prospective customers, suppliers, licensors,

41



--------------------------------------------------------------------------------



 



licensees and Persons contacted or targeted for contact by USP or Renown being
hereinafter “Targeted Customers”), or any other Person engaged in a business
relationship with USP, Renown (or their successors), to terminate, curtail, or
otherwise modify its relationship with USP, Renown (or their successors), or
(B) interfere in any way with the relationship between USP, Renown (or their
successors), and any of its Targeted Customers or any other Person engaged in a
business relationship with USP, Renown (or their successors); provided that,
nothing in this Section 5.06(a)(ii) shall be deemed or construed to prohibit
Seller or any Affiliate of Seller from engaging in or soliciting sales of
products of a business which is not a Competitive Business to Targeted
Customers; or
               (iii) (A) cause, induce, or attempt to cause or induce any
employee, agent, or independent contractor of USP, Renown (or their successors)
to terminate such relationship; (B) in any way interfere with the relationship
between USP, Renown (or their successors) and any of its employees, agents, or
independent contractors; or (C) hire, retain, employ, or otherwise engage or
attempt to hire, retain, employ, or otherwise engage as an employee, independent
contractor, or otherwise, any employee, agent, or independent contractor of USP,
Renown (or their successors). Notwithstanding the foregoing, nothing in this
Section 5.06(a)(iii) shall be deemed to prohibit the Seller from solicitation of
prospective employees in a general purpose employment advertisement in a local
or national newspaper, posting on the internet or such other general
solicitation; provided that such solicitation is not directed specifically to
any current employees of USP, Renown (or their successors).
          (b) From the date of this Agreement through the end of the five
(5) year period beginning on the first day following of the Closing: (i) Parent,
Seller and their respective Affiliates shall take any and all action as may be
necessary to prevent their respective officers and directors from making any
disparaging statement, either orally or in writing, regarding Purchaser, USP,
Renown (or their successors), the business, products, or services thereof, or
any of their respective directors, officers, employees, or agents; and
(ii) Purchaser and each Affiliate of Purchaser, including, but not limited to,
USP and Renown, shall take any and all action as may be necessary to prevent
their respective officers and directors from making any disparaging statement,
either orally or in writing, regarding Parent, Seller or any of their
Affiliates, the business, products or services of Parent, Seller or any of their
respective Affiliates or any of their respective directors, officers, employees
or agents of Parent, Seller or any of their respective Affiliates.
Notwithstanding the foregoing, the obligations of Purchaser and its Affiliates
under Section 5.06(b)(ii) above shall not apply to the business, products,
services, officers, directors, employees or agents of any Incidental Competitor
which may be acquired by Seller pursuant to Section 5.06(e) hereof.
          (c) (i) The Seller acknowledges that: (A) a material breach of any of
the covenants contained in this Section 5.06 would result in material
irreparable injury to the Purchaser, USP and/or Renown and each of their
respective successors for which there is no adequate remedy at law; (B) it may
not be possible to measure damages for such injuries precisely; (C) the
Purchaser will be entitled to obtain equitable relief, including, but not
limited to, a temporary restraining order and/or a preliminary or permanent
injunction restraining the Seller and its Affiliates from engaging in activities
prohibited by this Section 5.06, and such

42



--------------------------------------------------------------------------------



 



other relief as may be required to specifically enforce any of the covenants in
this Section 5.06; and (D) Seller waives the posting of a bond or undertaking as
a condition to such relief.
               (ii) The Purchaser acknowledges that: (A) a material breach of
any of the covenants of Purchaser contained in Section 5.06(b)(ii) would result
in material irreparable injury to the Parent, the Seller and their respective
Affiliates for which there is no adequate remedy at law; (B) it may not be
possible to measure damages for such injuries precisely; (C) the Parent, the
Seller and their respective Affiliates will be entitled to obtain equitable
relief, including, but not limited to, a temporary restraining order and/or a
preliminary or permanent injunction restraining the Purchaser and its Affiliates
from engaging in activities prohibited by Section 5.06(b)(ii), and such other
relief as may be required to specifically enforce any of the covenants of the
Purchaser contained in Section 5.06(b)(ii); and (D) Purchaser waives the posting
of a bond or undertaking as a condition to such relief.
          (d) Seller agrees that this Section 5.06, including the provisions
relating to duration, geographical area, and scope, is reasonable and necessary
to protect and preserve Purchaser’s, USP’s and Renown’s legitimate business
interests and the value of the Shares and of USP and Renown, and to prevent an
unfair advantage from being conferred on Seller and is thus integral to this
Agreement. If any provision or portion of this Section 5.06 is found by a court
of competent jurisdiction to be invalid or unenforceable, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable. No proceeds or other
amount received or receivable under this Agreement by the Seller shall be for
granting any restrictive covenant under this Agreement. The Seller and the
Purchaser shall duly and timely make and file any elections (including any
amended elections) that the Seller or the Purchaser (or an affiliate of the
Purchaser) may request, in such form as the Seller or the Purchaser may request,
as provided for under section 56.4 of the Canadian Income Tax Act, as it is
proposed to be amended on the date of this Agreement, or as it may subsequently
be amended, or under analogous provisions of any other income tax legislation.
          (e) Nothing in this Section 5.06 shall preclude or prohibit the Seller
or any of its Affiliates from acquiring the stock (or other securities) or
assets of any Person which derives less than four percent (4%) of its revenues
from the conduct of a Competitive Business (any such business being hereinafter
an “Incidental Competitor”); provided that, after any such acquisition, the
Seller complies with the remaining provisions of this Section 5.06(e).
Notwithstanding the rights of the Seller and its Affiliates to purchase an
Incidental Competitor, in no event shall Seller and/or its Affiliates have the
right, at any time during the five (5) year period beginning on the first day
following the Closing Date, to purchase, by merger, acquisition of stock,
acquisition of assets or otherwise, any Person identified in a list of such
Persons to be agreed to by Seller and Purchaser on the Closing Date. In the
event that the Seller or any of its Affiliates acquires an Incidental Competitor
at any time during the five (5) year period beginning on the first day following
the Closing Date, the Seller or any Affiliate of the Seller that acquires any
such Incidental Competitor shall, promptly, but in no event later than thirty
(30) days following the acquisition by Seller or any Affiliate of Seller,
provide the Purchaser the exclusive right (subject to the execution by Purchaser
and Seller or its Affiliate of a confidentiality and exclusivity agreement
containing reasonable and customary terms and conditions for similar purposes
(the

43



--------------------------------------------------------------------------------



 



“Confidentiality Agreement”)), for a period of ninety (90) days following the
execution of the Confidentiality Agreement, to perform a due diligence
investigation of the business of the Incidental Competitor for the purpose
determining whether or not the Purchaser has any interest in purchasing the
Incidental Competitor from Seller or its Affiliate. In connection with the due
diligence investigation which Purchaser may determine to undertake, Seller
agrees to negotiate in good faith with Purchaser the terms and conditions for
the Purchaser to acquire any such Incidental Competitor. In the event that
Purchaser and Seller or its Affiliate are unable to agree upon terms for the
purchase by Purchaser of the Incidental Competitor within ninety (90) days
following the execution of the Confidentiality Agreement, Seller or its
Affiliate shall not be prohibited from operating the business of such Incidental
Competitor in the ordinary course or from engaging in discussions with any third
party other than Purchaser for the sale of the business or assets of the
Incidental Competitor. In addition to the exception from the prohibitions of
Section 5.06(a)(i) set forth above in this Section 5.06(e), nothing in
Section 5.06(a)(i) shall preclude or limit any Person, which, is not an
Affiliate of the Seller (whether as of the Closing Date or any time thereafter)
from engaging in a Competitive Business from and after the acquisition of the
Seller, any Affiliate of Seller or any successor in interest to the Seller or
any Affiliate of Seller, by merger, purchase of a majority of the stock or other
controlling interest, purchase of substantially all of the assets or other
transaction having the same or similar effect as any of the foregoing.
     5.07 Further Action. Each of the parties hereto shall use all reasonable
efforts to take, or cause to be taken, all appropriate action, to do or cause to
be done all things necessary, proper or advisable under Applicable Law, and to
execute and deliver such documents and other papers, each as may be required to
carry out the provisions of this Agreement and the Ancillary Agreements and to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements. In connection with the foregoing, Seller shall use
commercially reasonable efforts to obtain an assignment from the inventor of
U.S. Patent No. 7,134,636, issued November 14, 2006 and entitled “Post Support”
(hereinafter the “Post Support Patent”) and shall use commercially reasonable
efforts to obtain an assignment of U.S. Patent No. 5,217,317 (hereinafter the
“Expired Patent”) from the inventor of the Expired Patent (the “Expired Patent
Inventor”). In connection with the efforts of the Seller to obtain the
assignment from the inventor of the Post Support Patent, the Purchaser agrees to
cause USP to commence and prosecute legal proceedings against the inventor of
the Post Support Patent, at the Seller’s sole cost and expense and with counsel
selected by Seller and reasonably acceptable to Purchaser, to cause the inventor
of the Post Support Patent to comply with his obligation to assign his rights to
the Post Support Patent to USP as provided in under his employment agreement
with USP. In connection with the efforts of the Seller to obtain assignments to
the Expired Patents from the Expired Patent Inventors, the Seller’s obligation
shall be to request, in writing, an assignment from the Expired Patent Inventors
and Seller shall not be obligated to commence litigation against any of the
Expired Patent Inventors or to pay any sum to obtain an assignment from any of
the Expired Patent Inventors.
     5.08 Release of Indebtedness. Prior to or on the Closing Date, the Seller
shall have (or shall have caused each of USP and Renown to have) fully
discharged and paid any and all Indebtedness of USP, Renown or the Business, and
at Closing the Seller shall deliver evidence of the foregoing reasonably
satisfactory to the Purchaser.

44



--------------------------------------------------------------------------------



 



     5.09 Legal Privileges. The Seller and the Purchaser acknowledge and agree
that all attorney-client, solicitor-client, work product and other legal
privileges that may exist with respect to USP or Renown shall, from and after
the Closing Date, be deemed joint privileges of the Seller and the Purchaser.
Both the Seller and the Purchaser shall use all commercially reasonable efforts
after the Closing Date to preserve all privileges and neither the Seller nor the
Purchaser shall knowingly waive any such privilege without the prior written
consent of the other party (which consent shall not be unreasonably withheld or
delayed).
     5.10 Transition Services. Beginning on the Closing Date, the Seller shall
furnish or cause to be furnished to USP and Renown, the transition services
identified in Schedule 5.10 for the time period provided in Schedule 5.10 for
the purpose of enabling the Purchaser to manage an orderly transition. The
specific terms and conditions upon which such transition services shall be
provided shall be set forth in a transition services agreement which shall be
entered into by the Seller and the Purchaser at the Closing.
     5.11 Preservation of Records. Subject to Section 9.02 hereof (relating to
the preservation of Tax records), the Seller and the Purchaser shall preserve
and keep the records held by them relating to the business of USP and Renown for
a period of seven (7) years from the Closing Date and shall make such records
and personnel available to the other as may be reasonably required by such party
in connection with, among other things, any insurance claims by, legal
proceedings against or governmental investigations of the Seller, Renown, USP or
the Purchaser or any of their Affiliates or in order to enable the Seller or the
Purchaser to comply with their respective obligations under this Agreement;
provided, however, that a Person may dispose of any such records at any time
during such period if such Person first provides sixty (60) days prior written
notice to the other parties hereto of the intent to so dispose of such records
and affords such other parties an opportunity, at their expense, to take
possession and control of such records.
     5.12 Employee Benefits. (a) For a period of twelve (12) months from the
Closing Date, the Purchaser shall cause Renown to offer and/or maintain employee
compensation and benefit plans to Continuing Employees (as defined below) that
are substantially comparable in the aggregate to the compensation and benefits
(as provided by the Employee Plans, except for any option to invest in Parent
stock) provided by Renown to Continuing Employees immediately prior to the
Closing.
          (b) For a period of twelve (12) months from the Closing Date, the
Purchaser shall cause USP to offer and/or maintain employee compensation and
benefit plans to Continuing Employees (as defined below) that are substantially
comparable in the aggregate to the compensation and benefits generally provided
by Purchaser to its employees immediately prior to the Closing. Notwithstanding
the foregoing, any continuing Employees who participate in nonqualified deferred
compensation plans sponsored by Seller shall not be eligible to participate in
nonqualified deferred compensation plans sponsored by Purchaser.
          (c) After the Closing Date, the Purchaser shall take such actions as
are necessary to cause each of USP and Renown to grant to any individuals who
were employees of USP and

45



--------------------------------------------------------------------------------



 



Renown immediately prior to the Effective Time (“Continuing Employees”) credit
for past service for purposes of initial eligibility to participate and vesting
under any employee benefit plans established or maintained by the Purchaser,
Renown and/or USP for Continuing Employees after the Closing Date, except to the
extent that such credit would result in a duplication of benefits with respect
to the same period of service.
          (d) After the Closing Date, the Purchaser shall cause each of USP and
Renown to take such actions as are necessary to give Continuing Employees credit
for their past service for purposes of determining the amounts of sick pay,
holiday pay and vacation pay they are eligible to receive under any sick pay,
holiday pay and vacation pay policies and programs established or maintained by
the Purchaser, Renown and/or USP for Continuing Employees after the Closing
Date.
          (e) With respect to each Continuing Employee who is an active
participant in a group health plan (as defined in Section 5000(b) of the Code)
(a “USP Health Plan”) immediately prior to the Effective Time, after the
Effective Time, the Purchaser shall cause USP to take such actions as are
necessary to ensure that the group health plan established or maintained by the
Purchaser and/or USP after the Effective Time for Continuing Employees shall
waive any preexisting condition restrictions and waiting period requirements to
the extent that such preexisting condition restrictions and waiting period
requirements were waived or satisfied under the applicable USP Health Plan in
which such Continuing Employee participated immediately prior to the Effective
Time: Purchaser shall not provide credit, for the plan year (of the group health
plan established for the Continuing Employees) in which the Closing Date occurs
(the “Current Year”), for any co payments or deductible payments made by the
Continuing Employee and out of pocket expenditures incurred by the Continuing
Employee under the applicable USP Health Plan for the Current Year.
          (f) With respect to former Employees of USP who are receiving COBRA
coverage, such COBRA coverage shall continue to be maintained solely by Parent
and/or Seller’s group health plan.
          (g) Prior to Closing, USP shall take all action necessary to terminate
its participation as a Participating Affiliate in the Gibraltar 401(k) Plan.
Upon Closing, Continuing Employees that are participants in the Gibraltar 401(k)
Plan shall be treated as participants whose employment has terminated and shall
have the right to distribution of their account balances in the Gibraltar 401(k)
Plan. Although Continuing Employees shall have the option to rollover a
distribution from the Gibraltar 401(k) Plan to the Purchaser’s 401(k) Plan, such
rollover option shall not include the right to rollover Gibraltar stock held in
the Gibraltar 401(k) Plan. Seller shall communicate such limitation to
Continuing Employees when notifying participants who are Continuing Employees in
the Gibraltar 401(k) Plan of distribution and rollover rights.
          (h) Nothing in this Section 5.12 or this Agreement shall require the
Purchaser to continue to employ any Continuing Employee for any specific length
of time.
     5.13 Schedules. Seller reserves the right to update the Schedules attached
hereto between the date hereof and the Closing Date to reflect changes in the
information contained in

46



--------------------------------------------------------------------------------



 



such Schedules attributable to facts, events, actions or occurrences first
occurring on or after the date hereof; provided that, nothing herein shall be
deemed to limit or otherwise impair the right of the Purchaser to recover for
any breaches and/or to terminate this Agreement pursuant to Section 8.01(a)
(ii) hereof if, in the reasonable determination of the Purchaser, the
information disclosed in any update to the Schedules will have a Material
Adverse Effect.
     5.14 Intercompany Accounts and Contracts. Net Intercompany Accounts will be
paid or forgiven immediately prior to the Closing Date. All Contracts between
Seller or its Affiliates (other than USP or Renown), on the one hand, and either
USP or Renown, on the other hand, shall be terminated immediately prior to the
Closing Date with no further Liability to USP or Renown.
     5.15 Exclusive Dealing. Until the Closing Date or until this Agreement
shall have been terminated pursuant to Article 8, Seller shall not (and shall
cause each of USP and Renown to refrain from), directly or indirectly, solicit,
initiate, encourage, or entertain any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to, or consider the merits of
any inquiries or proposals from any Person (other than Purchaser) relating to
any business combination transaction involving Seller, USP or Renown, however
structured, including the sale of the business or assets (other than in the
Ordinary Course of Business) of USP or Renown, or the Shares, or any merger,
consolidation, or similar transaction or arrangement. Seller shall notify
Purchaser of any such inquiry or proposal within 24 hours of receipt thereof by
any Seller, USP or Renown.
     5.16 Business Relationships. For a period of three (3) years following the
Closing Date, Seller shall refer to Purchaser, USP or Renown all inquiries and
communications received by Seller relating to the Business after the Closing.
ARTICLE 6.
CONDITIONS TO CLOSING
     6.01 Conditions to Obligations of the Seller. The obligations of the Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, or written waiver by the Seller (in its sole discretion), at
or prior to the Closing, of each of the following conditions:
          (a) Representations, Warranties and Covenants. The representations and
warranties of the Purchaser contained in this Agreement which are qualified by
materiality or Material Adverse Effect shall be true and correct in all respects
as of the date hereof and as of the Effective Time, all other representations
and warranties of the Purchaser shall be true and correct in all material
respects as of the date hereof and as of the Closing Date, the covenants and
agreements contained in this Agreement to be complied with by the Purchaser on
or before the Closing shall have been complied with and the Seller shall have
received a certificate from the Purchaser to such effect signed by a duly
authorized officer thereof;
          (b) No Proceeding or Litigation. No Action shall have been commenced
by or before any Governmental Authority against the Seller, Renown, USP or the
Purchaser, seeking to

47



--------------------------------------------------------------------------------



 



restrain or materially alter the transactions contemplated by this Agreement
which, in the reasonable, good faith determination of the Seller, is likely to
render it impossible or unlawful to consummate such transactions or which would
reasonably be expected to have a Material Adverse Effect;
          (c) Ancillary Agreements. At or prior to the Closing, the Purchaser
shall have delivered each of the Ancillary Agreements, duly executed by each
party thereto (other than the Seller, Renown and USP) in a form satisfactory to
the Seller;
          (d) Consents and Approvals. The Seller shall have received: (i) from
the Purchaser, each in form and substance satisfactory to the Seller in its sole
and absolute discretion, all authorizations, consents, orders and approvals of
all Governmental Authorities and officials and all third party consents which
the Seller in reasonable and good faith belief deems necessary or desirable for
the consummation of the transactions contemplated by this Agreement (unless the
Seller, in its sole discretion, have waived the obligation of the Purchaser to
provide any such authorizations, consents, orders, approvals or estoppel
certificates); and (ii) Seller shall have received all necessary consents, each
in form and substance satisfactory to the Seller in its sole and absolute
discretion, from its institutional lender in accordance with the terms and
conditions of that certain Third Amended and Restated Credit Agreement by and
among Gibraltar Industries, Inc. and Seller, KeyBank National Association as
Administrative Agent and Lead Arranger and the Lenders named therein dated as of
July 24, 2009, as amended; and
          (e) Opinion. Opinions of counsel to Purchaser, dated the Closing Date,
in a form reasonably acceptable to Seller.
     6.02 Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, or written waiver by the Purchaser (in its sole
discretion), at or prior to the Closing, of each of the following conditions:
          (a) Representations, Warranties and Covenants. The representations and
warranties of the Seller contained in this Agreement which are qualified by
materiality or Material Adverse Effect shall be true and correct in all respects
as of the date hereof and as of the Effective Time, all other representations
and warranties of the Seller shall be true and correct in all material respects
as of the date hereof and as of the Effective Time, the covenants and agreements
contained in this Agreement to be complied with by the Seller on or before the
Closing shall have been complied with and the Purchaser shall have received a
certificate from Seller to such effect;
          (b) No Proceeding or Litigation. No Action shall have been commenced
or threatened by or against the Seller, Renown, USP or the Purchaser which seeks
to restrain or materially alter the transactions contemplated hereby which the
Purchaser believes, in its reasonable good faith determination, is likely to
render it impossible or unlawful to consummate the transactions contemplated by
this Agreement or the Ancillary Agreements, or which would reasonably be
expected to have a Material Adverse Effect;

48



--------------------------------------------------------------------------------



 



          (c) Consents and Approvals. The Seller shall have obtained, each in
form and substance reasonably satisfactory to the Purchaser in its sole and
absolute discretion, all authorizations, consents, orders and approvals of all
Governmental Authorities and officials and all third party consents which the
Purchaser in reasonable and good faith belief deems necessary or desirable for
the consummation of the transactions contemplated by this Agreement or by the
Ancillary Agreements;
          (d) Organizational Documents. The Purchaser shall have received a copy
of: (i) the Organizational Documents of each of USP and Renown, as amended,
certified by the Secretary of each such Person and accompanied by a certificate
of the Secretary of each such Person, dated as of the Closing Date, stating that
no amendments have been made to such Organizational Documents since such date;
(ii) the By-laws of each of USP and Renown, certified by the Secretary of each
such Person; and (iii) Good Standing Certificates for USP from the Secretary of
State of the State of Minnesota and a Good Standing Certificate for Renown from
the Province of Ontario;
          (e) Ancillary Agreements. At or prior to the Closing, the Seller shall
have delivered each of the Ancillary Agreements, duly executed by each party
thereto (other than the Purchaser or its Affiliates), in substantially the forms
attached hereto;
          (f) No Material Adverse Effect. No Material Adverse Effect shall have
occurred with respect to the Business; and
          (g) Opinion. Opinions of counsel to Parent, Seller, USP and Renown,
dated the Closing Date, in a form reasonably acceptable to Purchaser.
ARTICLE 7.
INDEMNIFICATION
     7.01 Survival; Remedies for Breach. (a) Each and every representation and
warranty made by the Seller, USP, Renown and the Purchaser in this Agreement or
in any Exhibit, Schedule, instrument of transfer or other document delivered
pursuant hereto or in connection herewith shall survive the Closing (even if the
Party for whose benefit the representation and warranties were made knew or had
reason to know of any misrepresentation or breach of warranty at the time of
Closing) for a period of five hundred forty (540) days beginning on the first
day following the Closing, except that: (i) the representations and warranties
of the Seller contained in Section 3.18 shall survive until sixty (60) days
after the end of the statute of limitations applicable to the Taxes which are
the subject of such representations and warranties, having regard, without
limitation, to any entitlement of a Governmental Authority to assess or reassess
Renown or USP without limitation in the event of fraud or misrepresentation
attributable to neglect, carelessness or willful default, and any waiver given
by Renown or USP in respect of such Taxes; (ii) representations and warranties
of the Seller contained in Sections 3.05(b) and 3.06 and of Purchaser contained
in Sections 4.02(b) and (c) and Section 4.03 shall survive for a period of three
(3) years following the Closing Date; (iii) the representations and warranties
of the Seller contained in Section 3.19 shall survive for a period of four
(4) years

49



--------------------------------------------------------------------------------



 



beginning on the first day following the Closing; and (iv) the Specified
Representations shall survive the Closing without limitation as to time. Each
and every covenant and agreement of a party set forth herein shall survive the
Closing without limitation as to time. Except as otherwise provided in Section
7.01(b), following the expiration of the period during which the representations
and warranties survive the Closing as set forth in the preceding sentence (such
period being hereinafter the “Survival Period”), the representations and
warranties shall be of no further force or effect.
          (b) Any representation or warranty that would otherwise terminate at
the expiration of the Survival Period with respect thereto shall survive if the
written notice referred to in Section 7.02(b) or Section 7.03(b), as the case
may be, of the breach or inaccuracy thereof shall have been given to the party
against whom indemnification may be sought on or prior to the expiration of the
applicable Survival Period; provided that such survival shall only apply to the
portion of any such representation or warranty with respect to which such breach
or inaccuracy has occurred.
          (c) After the Closing, and except in the case of fraud or intentional
misconduct or omission, the indemnities set forth in this Article 7 shall be the
exclusive remedies of the Seller and the Purchaser for the breach of any
covenant, agreement, representation or warranty in this Agreement by the Seller
or by the Purchaser, as the case may be, and the parties shall not be entitled
to a rescission of this Agreement or to any further indemnification rights or
claims of any nature whatsoever in respect thereof, all of which the parties
waive, except the Seller and the Purchaser shall have the right to seek
equitable relief for any breach of a covenant, including injunctive relief or
specific performance.
     7.02 Indemnification of the Purchaser. (a) Subject to the provisions of
this Section 7.02 and the other Sections of this Article 7, the Purchaser and
each of its Affiliates, officers, directors, employees, agents, successors and
assigns and, after the Effective Time, Purchaser, USP, Renown and each of their
respective Affiliates, officers, directors, employees, agents, successors and
assigns (each hereinafter a “Purchaser Indemnified Party”) shall be indemnified
by the Seller from and against the amount of any and all Losses incurred or
sustained by or imposed upon any of them with respect to or by reason of:
               (i) any failure, breach or inaccuracy of any representations or
warranties made by the Seller under this Agreement or contained in any
certificate, document or instrument delivered by the Seller hereunder;
               (ii) any breach, default or lack of performance on the part of
the Seller of any of its covenants or agreements under this Agreement or the
Ancillary Agreements;
               (iii) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by any such Person with any Seller, USP or Renown
(or any Person acting on their behalf) in connection with the transactions
contemplated herein;

50



--------------------------------------------------------------------------------



 



               (iv) (A) any Taxes, costs, expenses and liabilities including
reasonable legal fees, on a full indemnity basis (without reduction for tariff
rates or similar reductions) which may be suffered or incurred by any of the
Purchaser Indemnified Parties as a result of, or arising out of or in connection
with or related in any manner whatever to any Taxes required to be paid by USP
or Renown relating to any period ending on or before the Effective Time or the
portion of any Taxes for any taxation year or period ending after the Effective
Time that is attributable to the portion of such year or period ending on the
Effective Time, except to the extent that such Taxes were specifically accrued
as a liability on the Closing Balance Sheet and (B) any liability of USP or
Renown for Taxes of any of other Person (including Seller and its Affiliates)
relating to any period ending on or before the Effective Time, as a transferee
or successor, by Contract or otherwise;
               (v) any Liability of USP or Renown with respect to products
shipped by either of them prior to the Effective Time; provided that the event
giving rise to the Liability occurred prior to Effective Time but expressly
excluding from the events giving rise to Liability (for the purpose of
determining whether the Seller has an obligation to indemnify the Purchaser
Indemnified Parties hereunder), the events of design, manufacture and sale or
shipment of USP or Renown products;
               (vi) any Liabilities arising under the terms of the group
medical, group dental and group vision plans maintained by Parent for employees
of USP to the extent that any such Liabilities are attributable to services
performed for employees of USP on or prior to the Closing Date and to the extent
that any such Liabilities are attributable to services performed for employees
of Seller or any Affiliate of Seller other than USP at any time;
               (vii) any Liabilities arising under any of the Employee Plans
which are sponsored or maintained by Seller or Parent other than the group
medical, group dental and group vision plans maintained by Parent and for which
no Liability is accrued on either the USP Closing Balance Sheet or the Renown
Closing Balance Sheet;
               (viii) any Liabilities of USP arising under or in connection with
any Environmental Laws with respect to the facility leased by USP and located at
9030 Bridgeport Place, Rancho Cucamonga, California;
               (ix) any Liabilities of USP arising on or prior to the Effective
Time under or in connection with any Environmental Laws with respect to the
Houston Warehouse;
               (x) any Losses arising from any claim that USP does not own or
have the right to use or enforce the Post Support Patent against third parties;
               (xi) any Liabilities of USP arising in connection with the
litigation matters described in Schedule 7.02(a)(xi) (it being acknowledged and
agreed by Seller and Purchaser that the Liabilities of USP arising in connection
with the matters described in Schedule 7.02(a)(xi) are Third Party Claims for
which Seller shall be deemed to have provided timely notice to Purchaser (as
contemplated by Section 7.06(b)) that Seller intends to defend against such
Third Party Claims);

51



--------------------------------------------------------------------------------



 



               (xii) any Liabilities of USP arising after the Effective Time in
connection with the workers compensation claims identified in
Schedule 7.02(a)(xii), but only to the extent that the aggregate amount paid by
USP after the Effective Time with respect to any such workers compensation claim
exceeds the aggregate amount of the outstanding reserve for such workers
compensation claim as reflected in Schedule 7.02(a)(xii) (it being acknowledged
and agreed by Seller and Purchaser that the Liabilities of USP arising in
connection with the matters described in Schedule 7.02(a)(xii) are Third Party
Claims for which Seller shall be deemed to have provided timely notice to
Purchaser (as contemplated by Section 7.06(b)) that Seller intends to defend
against such Third Party Claims); and
               (xiii) any Losses incurred by any Purchaser Indemnified Party
arising from any violations of any Environmental Laws which are attributable to
the matters disclosed in Schedule 3.19(b) (such matters being the “Disclosed
Environmental Matters”), but only to the extent that: (A) the Purchaser
Indemnified Parties provide written notice to the Seller of any claim for
indemnification under this Section 7.02(a)(xiii) containing a reasonably
detailed description of the Losses incurred by the Purchaser Indemnified Parties
and the basis for such Losses no later than the end of the four (4) year period
beginning on the first day following the Closing Date; (B) the aggregate amount
of the Losses incurred by the Purchaser Indemnified Parties with respect to the
Disclosed Environmental Matters exceeds Three Hundred Thousand Dollars
($300,000.00); and (C) the aggregate amount of the Losses incurred by the
Purchaser Indemnified Parties with respect to the Disclosed Environmental
Matters, when aggregated with all other Losses incurred by the Purchaser
Indemnified Parties arising as a result of indemnification claims under
Section 7.02(a)(i) hereof do not exceed Six Million Dollars ($6,000,000.00).
          (b) Notwithstanding anything to the contrary in this Agreement, the
Purchaser Indemnified Parties shall not be entitled to indemnification under
Section 7.02(a) :
               (i) In connection with any claim for indemnification under
Section 7.02(a)(i), with respect to which, but only to the extent that, a
Purchaser Indemnified Party has an enforceable right of indemnification or right
of set off against any third party (contractual or otherwise) (a “Recovery
Claim”); provided, however, (A) if a Purchaser Indemnified Party elects to
pursue such Recovery Claim, then the survival periods contained in
Section 7.01(a) shall be tolled until the Purchaser has used commercially
reasonable efforts to recover any amounts that may otherwise be payable by
Seller hereunder; provided that, in no event shall the Purchaser be required to
commence legal proceedings to collect upon any such Recovery Claim and
(B) Seller shall pay to the Purchaser Indemnified Parties all amounts expended
by a Purchaser Indemnified Party in pursuing the Recover Claim; or
               (ii) With respect to any claim for indemnification under
Section 7.02(a)(i) hereof, unless the Purchaser Indemnified Party has provided
the Seller with written notice of such claim setting forth in reasonable detail
the facts and circumstances pertaining thereto as soon as practicable following
discovery of such claim, but only to the extent that, as a result of any such
failure to provide notice, the Seller can demonstrate, by clear and convincing
evidence,

52



--------------------------------------------------------------------------------



 



that its ability to defend against any Third Party Claim or mitigate the cost to
the Seller of indemnifying the Purchaser Indemnified party has been materially
adversely affected and, in any event, prior to the expiration of the applicable
Survival Period.
     7.03 Indemnification of the Seller. (a) Subject to the provisions of this
Section 7.03 and the other Sections of this Article 7, the Purchaser agrees to
indemnify, defend and hold the Seller, and its Affiliates, officers, directors,
employees, agents, successors and assigns, (each a “Seller Indemnified Party”),
harmless from and against any and all Losses incurred or sustained by or imposed
upon any of the Seller Indemnified Parties with respect to or by reason of:
               (i) any failure, breach or inaccuracy by the Purchaser of any
representations or warranties made by the Purchaser under this Agreement or the
Ancillary Agreements or contained in any certificate, document or instrument
delivered by the Purchaser hereunder; and
               (ii) any breach, default or lack of performance on the part of
the Purchaser of any of its covenants or agreements under this Agreement or the
Ancillary Agreements.
          (b) Notwithstanding anything to the contrary in this Agreement, the
Seller Indemnified Parties shall not be entitled to indemnification with respect
to a claim for indemnification under Section 7.03(a)(i) hereof, unless the
Seller has given the Purchaser written notice of such claim, setting forth in
reasonable detail the facts and circumstances pertaining thereto as soon as
practicable following the discovery of such claim by the Seller Indemnified
parties, but only to the extent that, as a result of any such failure to provide
notice, the Purchaser can demonstrate that its ability to defend against any
Third Party Claim or mitigate the cost to the Purchaser of indemnifying such
Seller Indemnified Party has been materially adversely affected; or
          (c) With respect to claims for indemnification under
Section 7.03(a)(i) hereof, unless the Seller Indemnified Parties have provided
the Purchaser written notice of such claim and in all events prior to the
expiration of the Survival Period.
          7.04 Procedures for Indemnification. (a) If any Purchaser Indemnified
Party or any Seller Indemnified Party (hereinafter an “Indemnified Party”) shall
claim to have suffered a Loss (other than with respect to any claim asserted,
demand or other Action by any Person who is not a party to this Agreement
(hereinafter a “Third-Party Claim”)) for which indemnification is available
under Section 7.02 or 7.03, as the case may be, the Indemnified Party shall
notify the party required to provide indemnification (hereinafter an
“Indemnifying Party”) in writing of such claim: (i) with respect to claims
arising under Section 7.02(a)(i) or Section 7.03(a)(i), within the time periods
provided in Section 7.02(b)(ii) or Section 7.03(b), as the case may be;
(ii) with respect to a claim under Sections 7.02(a) (ii)-(xii) or 7.03(a)(ii) at
any time after the Closing Date (except that the obligation of Seller to
indemnify the Purchaser Indemnified Parties with respect to claims under
Section 7.02(a)(v) shall expire at the end of the three (3) year period
beginning on the first day following the Closing Date with respect to any claims
arising under Section 7.02(a)(v) for which written notice has not been delivered
by the Purchaser Indemnified

53



--------------------------------------------------------------------------------



 



Parties to Seller prior to the end of the three year period beginning on the
first day following the Closing Date); and (iii) with respect to a claim under
Section 7.02(a)(xiii), at any time prior to the expiration of the four (4) year
period beginning on the first day following the Closing Date. The written notice
to be deilvered shall describe the nature of such claim, the facts and
circumstances that give rise to such claim and the amount of such claim if
reasonably ascertainable at the time such claim is made (or if not then
reasonably ascertainable, the maximum amount of such claim reasonably estimated
by the Indemnified Party). In the event that within thirty (30) days after the
receipt by the Indemnifying Party of such a written notice from the Indemnified
Party, the Indemnified Party shall not have received from the Indemnifying Party
a written objection to such claim, such claim shall be conclusively presumed and
considered to have been assented to and approved by the Indemnifying Party
following receipt by the Indemnifying Party of a written notice from the
Indemnified Party to such effect.
          (b) If within the thirty (30) day period described in Section 7.04(a)
above, the Indemnified Party shall have received from the Indemnifying Party a
written notice setting forth the Indemnifying Party’s objections to such claim
and the Indemnifying Party’s reasons for such objection, then the parties shall
negotiate in good faith for a period of ten (10) Business Days from the date the
Indemnified Party receives such objection. After such ten (10) Business Day
period (or such longer period as they may agree in writing), if the parties
still cannot agree on the claim, the Indemnified Party may, at any time
thereafter, until the expiration of the applicable statute of limitations with
respect to its claim for indemnification, commence legal proceedings against the
Indemnifying Party to enforce its rights to indemnification from and against any
Losses described in the written notice described in Section 7.04(a) above.
     7.05 Additional Limits on Rights to Indemnification. (a) Notwithstanding
anything to the contrary in this Agreement, except as provided in
Section 7.05(b) , an Indemnified Party shall not be entitled to indemnification:
               (i) for any Losses under Section 7.02(a)(i) or
Section 7.03(a)(i), as the case may be, as to which the Indemnified Parties
otherwise may be entitled to indemnification hereunder (without giving effect to
this clause (i)), until such indemnifiable Losses exceed $400,000 (the “Basket
Amount”), provided that, after the aggregate amount of all indemnifiable Losses
exceeds the Basket Amount the Indemnifying Party shall be obligated to indemnify
the Indemnified Party only to the extent that the aggregate amount of all such
Losses exceeds the Basket Amount; and
               (ii) for any Losses under Section 7.02(a)(i) or
Section 7.03(a)(i), as the case may be, as to which the Indemnified Parties
otherwise may be entitled to indemnification hereunder to the extent that the
aggregate amount of such Losses exceeds an amount equal to Six Million Dollars
($6,000,000).
          (b) Notwithstanding the provisions of Section 7.05(a) , the Purchaser
Indemnified Parties shall be entitled to be indemnified by the Seller for Losses
without reference to or the application of the limitations in Section 7.05(a) if
and to the extent that such Losses are attributable to a breach or inaccuracy of
the Specified Representations or any of the representations and warranties of
the Seller, Renown and USP contained in Section 3.18 hereof.

54



--------------------------------------------------------------------------------



 



In addition, notwithstanding the provisions of Section 7.05(a), the Losses which
the Purchaser Indemnified Parties shall be entitled to be indemnified by the
Seller from and against arising from a breach of the representations and
warranties of Sections 3.05(b) and 3.06 shall not be subject to the limitation
contained in Section 7.05(a)(i) relating to losses which do not exceed the
Basket Amount but shall be subject to the limitation contained in
Section 7.05(a)(ii) relating to Losses which exceed the Cap. For the avoidance
of doubt, the limitations contained in Section 7.05(a) shall not apply to claims
made pursuant to Sections 7.02(a)(ii) through and including 7.02(a)(xii) or to
claims made pursuant to Section 7.03(a)(ii).
          (c) An Indemnified Party shall not be entitled to double recovery for
any Losses. Without limitation of the foregoing, an Indemnified Party shall not
be entitled to indemnification for Losses (and the amount of any such Losses
shall not be includable in determining whether the aggregate amount of the
Losses exceeds the Basket Amount) if and to the extent that the amount of any
Losses from any matter have been taken into account in the determination of the
Closing Net Working Capital.
          (d) Solely with respect to indemnification claims arising under
Section 7.02(a)(i) or Section 7.03(a)(i)Any payment made by an Indemnifying
Party to an Indemnified Party shall be net of any insurance proceeds to which
the Indemnified Party is entitled as a result of any such claim. Notwithstanding
the foregoing, an Indemnified Party shall not be obligated to commence
litigation against any insurance company to collect any insurance proceeds with
respect to a claim for which indemnification is available to the Indemnified
Party and, in the event that the Indemnified Party commences litigation to
collect insurance proceeds from any such insurance company, the time for making
a claim for indemnification with respect to the matter for which the Indemnified
Party has commenced litigation against an insurance company shall be extended by
a period equal to the period beginning on the date the Indemnified party
commences litigation against an insurance company to collect upon any claim for
which indemnification would otherwise be available under this Article 7 and
ending on the date the litigation is finally determined, including the
exhaustion of all appeals.
     7.06 Procedures for Third-Party Claims. (a) Any Indemnified Party seeking
indemnification pursuant to this Article 7 in respect of any Third-Party Claim
shall give the Indemnifying Party from whom indemnification with respect to such
claim is sought: (i) prompt written notice of such Third Party Claim (but in no
event more than ten (10) days after the Indemnified Party receives written
demand of any Third Party Claim which is filed with any Governmental Authority
for which there is a limited time period in which to respond); and (ii) copies
of all documents and information relating to any such Third-Party Claim within
ten (10) days of their being obtained by the Indemnified Party; provided, that
the failure by the Indemnified Party to so notify or provide copies to the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
to the Indemnified Party for any liability hereunder except to the extent that
such failure shall have prejudiced the defense of such Third-Party Claim.
          (b) The Indemnifying Party shall have thirty (30) days (or such lesser
time as may be necessary to comply with statutory response requirements for
litigation claims that are included in any Third-Party Claim) from receipt of
the notice contemplated in Section 7.06(a) to notify the Indemnified Party
whether or not the Indemnifying Party will, at its sole cost and

55



--------------------------------------------------------------------------------



 



expense, defend the Indemnified Party against such claim. If the Indemnifying
Party timely gives notice that it intends to defend the Third-Party Claim, it
shall have the right, except as hereafter provided, to defend against,
negotiate, settle or otherwise deal with the Third-Party Claim and to be
represented by counsel of its own choice, and the Indemnified Party will not
admit any liability with respect thereto or settle, compromise, pay or discharge
the same without the consent of the Indemnifying Party, which consent shall not
be unreasonably withheld or delayed, so long as the Indemnifying Party is
contesting or defending the same with reasonable diligence and in good faith;
provided, that the Indemnified Party may participate in any proceeding with
counsel of its choice and at its expense; provided further, that the
Indemnifying Party may not enter into a settlement of any such Third-Party Claim
without the consent of the Indemnified Party, which consent shall be not
unreasonably withheld, unless such settlement requires no more than a monetary
payment for which the Indemnified Party is fully indemnified by the Indemnifying
Party or involves other matters not binding upon the Indemnified Party; and
provided further that, in the event the Indemnifying Party does not agree in
writing to accept the defense of, and assume all responsibility for, such
Third-Party Claim as provided above in this Section 7.06(b) , then the
Indemnified Party shall have the right to defend against, negotiate, settle or
otherwise deal with the Third-Party Claim in such manner as the Indemnified
Party deems appropriate, in its sole discretion, and the Indemnified Party shall
be entitled to indemnification therefor from the Indemnifying Party to the
extent provided under this Article 7. Notwithstanding the foregoing, In the
event that an Indemnified Party makes a claim for indemnification from the
Indemnifying Party against any Taxes and the Indemnified Party has provided the
Indemnifying Party timely notice of the claim (and, in the case of a claim
involving a Tax arising in connection with a Tax audit, has given timely notice
of the audit to the Indemnifying Party as required by Section 9.03 hereof), the
right of the Indemnifying Party to defend against, negotiate, settle or
otherwise deal with the claim relating to Taxes and be represented by counsel of
its own choice shall be be conditioned upon the Indemnifying Party first
unconditionally acknowledging to the Indemnified Party that the Indemnifying
Party is required, to pay any contested Taxes when required by Applicable law
(including, for greater certainty, any Taxes required to be paid pending the
final determination of the amount of such contested Taxes. Notwithstanding the
foregoing, if in the reasonable opinion of the Indemnified Party such
Third-Party Claim, or the litigation or resolution of such Third-Party Claim,
involves an issue or matter that could have a Material Adverse Effect on the
Indemnified Party, including the administration of Tax Returns of the
Indemnified Party or a dispute with a significant supplier or customer of the
Indemnified Party, or there is a conflict of interest in the defense of such
action between the Indemnified Party and the Indemnifying Party, the Indemnified
Party shall have the right to control the defense or settlement of any such
claim or demand and its reasonable costs and expenses shall be included as part
of the indemnification obligations of the Indemnifying Party. If the Indemnified
Party elects to exercise such right, the Indemnifying Party shall have the right
to participate in, but not control, the defense or settlement of such claim at
its sole cost and expense.

56



--------------------------------------------------------------------------------



 



ARTICLE 8.
TERMINATION AND WAIVER
     8.01 Termination. This Agreement may be terminated at any time prior to the
Closing Date (the “Termination Date”):
          (a) by the Purchaser, effective upon written notice to the Seller, if,
between the date hereof and the time scheduled for the Closing: (i) an event or
condition occurs that has resulted in a Material Adverse Effect with respect to
the Business; (ii) any supplement to the Schedules delivered by Seller to
Purchaser in accordance with Section 5.13 discloses any facts or other
information which, in the reasonable good faith judgment of the Purchaser, would
have a Material Adverse Effect; or (iii) the Seller shall have breached, in any
material respects, any covenant or obligation hereunder and such breach shall
have not been cured by the Seller within fifteen (15) days following the
Seller’s receipt of written notice of such breach from the Purchaser;
          (b) by the Seller, effective upon written notice to the Purchaser, if,
between the date hereof and the time scheduled for the Closing the Purchaser
shall have breached any material covenant or obligation hereunder and such
breach shall have not been cured by the Purchaser within fifteen (15) days
following the Purchaser’s receipt of written notice of such breach from the
Seller;
          (c) by the Seller or the Purchaser, effective upon written notice, if
the Closing shall not have occurred by March 31, 2011; provided, however, that
the right to terminate this Agreement under this Section 8.01(c) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;
          (d) by either the Purchaser or the Seller, effective upon written
notice, in the event that any Governmental Authority shall have issued an order,
decree or ruling or taken any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement; or
          (e) by the mutual written consent of the Seller and the Purchaser.
     8.02 Effect of Termination. In the event of termination of this Agreement
as provided in Section 8.01, this Agreement shall forthwith become void and
there shall be no liability on the part of any party hereto arising under or out
of this Agreement except: (a) as expressly provided in this Article 8, (b) as
set forth in Section 10.01, and (c) that nothing herein shall relieve either
party from liability for any breach of this Agreement.
     8.03 Waiver. Any extension or waiver of the requirements hereunder shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of

57



--------------------------------------------------------------------------------



 



this Agreement. The failure of any party to assert any of its rights hereunder
shall not constitute a waiver of any of such rights.
ARTICLE 9.
TAXES
     9.01 Preparation of Tax Returns; Payment of Taxes. (a) The Seller will
prepare and file the Federal and foreign income Tax Returns of USP or Renown, as
applicable, for the taxable periods of USP or Renown ending (or the portion of
any taxable period ending) on the Effective Time. The Seller shall pay any and
all Taxes due with respect to the Tax Returns referred to in this
Section 9.01(a). The Seller also shall cause each of USP and Renown to file all
other Tax Returns of USP and Renown required to be filed (taking into account
any extensions) prior to or on the Effective Time and shall cause USP and Renown
to pay any and all Taxes due with respect to such Tax Returns. All Tax Returns
described in this Section 9.01 shall be prepared in a manner consistent with
prior practice. The Seller shall, prior to the filing of any Tax Returns
required to be filed after the Effective Time, permit the Purchaser a fifteen
day period to review and comment upon all such Tax Returns. The Seller and the
Purchaser shall attempt in good faith mutually to resolve any disagreements
regarding such Tax Returns prior to the due date for filing thereof.
          (b) Following the Closing, the Purchaser shall be responsible for
preparing or causing to be prepared all Tax Returns required to be filed by USP
or Renown for all taxable periods ending after the Effective Time. The Purchaser
shall file or cause to be filed all such Tax Returns and shall pay the Taxes
shown due thereon.
          (c) For U.S. Federal income tax purposes, the taxable year of USP
shall end at 11:59 p.m., Central Time, on the Closing Date. Neither the Seller
nor the Purchaser shall take any position inconsistent with the preceding
sentence on any Tax Return.
          (d) In connection with the establishment by the parties of the
Effective Time of the Closing for Renown as 11:59 p.m. Eastern Time on the
Closing Date, the Seller shall, in connection with its final Tax return for
Renown, make an election under subsection 256(9) of the Canadian Income Tax Act
for the sole purpose of establishing that the Effective Time of the Closing for
Renown is 11:59 p.m. Eastern Time on the Closing Date.
          (e) Purchaser and Seller further agree, upon request, to use their
commercially reasonable efforts to obtain any certificate or other document from
any governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby). Purchaser and Seller
further agree, upon request, to provide the other party with all information, to
the extent available, that either party may be required to report pursuant to
Section 6043 of the Code and all Treasury Department Regulations promulgated
thereunder.
     9.02 Cooperation with Respect to Tax Returns. The Purchaser and the Seller
shall furnish or cause to be furnished to each other, and each at their own
expense, as promptly as

58



--------------------------------------------------------------------------------



 



practicable, such information (including access to books and records) and
assistance, including making employees available on a mutually convenient basis
to provide additional information and explanations of any material provided,
relating to USP or Renown as is reasonably necessary for the filing of any Tax
Return, for the preparation for any audit, and for the prosecution or defense of
any claim, suit or proceeding relating to any adjustment or proposed adjustment
with respect to Taxes. The Purchaser, Renown or USP shall retain possession of,
and shall provide the Seller reasonable access to (including the right to make
copies of), such supporting books and records and any other materials that the
Seller may specify with respect to Tax matters relating to any taxable period
ending on the Effective Time, until the relevant statute of limitations has
expired. After such time, the Purchaser may dispose of such material, provided
that, prior to such disposition, the Purchaser shall give the Seller a
reasonable opportunity to take possession of such materials.
     9.03 Tax Audits. (a) In the event that the Purchaser, Renown or USP
receives notice from any Tax Authority of any audit of any Tax Return or Taxes
of USP or Renown for any taxable period on or prior to the Effective Time, the
Purchaser shall promptly provide written notice to the Seller of the date on
which such audit is to begin, but in no event later than thirty (30) days
following the receipt by the Purchaser, Renown or USP of any such notice. In the
event that the Seller receives notice from any Tax Authority of any audit of any
Tax Return or Taxes of Renown or USP, the Seller shall promptly provide written
notice to the Purchaser of the date on which such audit is to begin, but in no
event later than thirty (30) days following the receipt by the Seller of any
such notice.
          (b) After the Closing Date, the Purchaser and the Seller shall have
the right to participate in any Tax audit or administrative or court proceeding
relating to any tax period that may have the effect of increasing the
Purchaser’s or Seller’s Tax liability for any tax period and neither the
Purchaser nor Seller shall settle or compromise any such proceeding without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed. In connection with any such
proceeding, the Seller shall bear its own costs and expenses and the Purchaser,
Renown and USP shall bear their own costs and expenses.
          (c) If any Tax Authority notifies the Purchaser, Renown or USP that it
is asserting any claim, making any assessment or otherwise disputing or
affecting any Tax for which the Seller is responsible hereunder, the Purchaser
shall, promptly upon receipt by the Purchaser, Renown or USP of notice thereof,
inform the Seller thereof. If any Tax Authority notifies Seller that it is
asserting any claim, making any assessment or otherwise disputing or affecting
any Tax for which the Purchaser, Renown or USP is responsible hereunder, Seller
shall, promptly following receipt of such notice, inform the Purchaser thereof.
     9.04 Refund Claims. The Purchaser, Renown and USP shall, upon written
request of the Seller and at Seller’s sole cost and expense, file a claim for a
refund with the appropriate Tax Authority for any taxable period ending on or
before the Effective Time, provided such claim would not be prejudicial to the
Purchaser, Renown or USP, as determined by the Purchaser in its sole discretion.
The Seller will provide the Purchaser, Renown or USP with such information as
may reasonably be necessary to enable the Purchaser, Renown or USP to file a
claim for a refund of such Taxes. To the extent any determination of Tax
liability of Renown or USP, whether as

59



--------------------------------------------------------------------------------



 



the result of an audit or examination, a claim for refund, the filing of an
amended return or otherwise, results in any refund of Taxes paid which are
attributable to any Tax period ending prior to or on the Effective Time, any
such refund shall belong to the Seller, but only to the extent that such Taxes
were paid by the Seller, Renown or USP prior to the Effective Time or were
included as a Current Liability in the calculation of Closing Net Working
Capital, and provided further that such refund was not included as a Current
Asset in calculation Closing Net Working Capital. Any payments made under this
Section 9.04 shall be net of any Taxes payable with respect to such refund,
credit or interest thereon (taking into account any actual reduction in Tax
liability realized upon the payment pursuant to this Section 9.04).
     9.05 Disputes. Any dispute as to any matter covered by this Article 9 shall
be resolved by the Independent Accounting Firm and the fees and expenses of such
accounting firm shall be borne equally by the Seller, on the one hand, and the
Purchaser, on the other hand.
ARTICLE 10.
GENERAL PROVISIONS
     10.01 Expenses. Each of the Seller and the Purchaser shall bear their own
expenses incurred in connection with the negotiation and execution of this
Agreement, and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby; provided, however, that the Seller shall be responsible for payment of
all sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement. For the purposes of clarity,
Seller shall not cause USP or Renown to bear any of the Transaction Expenses.
     10.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly delivered, given, made and received): (a) if
delivered in person, when delivered; (b) if delivered by facsimile, upon written
confirmation of transmission; (c) if by overnight courier, one (1) Business Day
following the day on which such notice is sent; (d) if by U.S. mail, five
(5) days after being mailed, certified or registered mail, with postage prepaid
to the respective parties at the following addresses or facsimile numbers (or at
such other address or facsimile number for a party as shall be specified in a
notice given in accordance with this Section 10.02):
(a) If to the Seller to:
Gibraltar Steel Corporation of New York
3556 Lake Shore Road
Buffalo, New York 14219
Attn: Kenneth W. Smith
Facsimile Number: (716) 826-1589
with a copy to:

60



--------------------------------------------------------------------------------



 



Lippes Mathias Wexler Friedman LLP
665 Main Street
Suite 300
Buffalo, New York 14203
Attn: Paul J. Schulz, Esq.
Facsimile No: (716) 853-5199
b) If to the Purchaser:
MiTek Industries, Inc.
c/o MiTek, Inc.
14515 North Outer Forty
Suite 300
Chesterfield, MO 63017
Attn: Joseph C. Carr, Jr.
Facsimile No.: (314) 434-6826
with a copy to:
Armstrong Teasdale LLP
7700 Forsyth Blvd., Suite 1800
St. Louis, Missouri 63105
Attn: Amit B. Shah, Esq.
Facsimile No.: (314) 612-2349
     10.03 Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
     10.04 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
     10.05 Entire Agreement. This Agreement, together with all Exhibits to this
Agreement, the Schedules to this Agreement, any certificates delivered by the
parties in connection with the closing of the transactions contemplated hereby
and the agreement between the parties contemplated by Section 5.06(e),
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, between the Seller or its Affiliates and the Purchaser or its
Affiliates with respect to the subject matter hereof, including that certain
letter between Gibraltar Industries, Inc.

61



--------------------------------------------------------------------------------



 



and MiTek, Inc. dated December 17, 2010. The confidentiality agreements between
Parent and MiTek, Inc. dated December 7, 2010 and December 21, 2010 shall expire
at the Effective Time.
     10.06 Assignment. This Agreement may not be assigned by operation of law or
otherwise without the express written consent of the Seller or the Purchaser;
provided, however, that upon prior written notice to the Seller, the Purchaser
may (a) assign this Agreement and its rights and obligations hereunder (provided
that the Purchaser shall not be relieved of its obligations hereunder in
connection with any such assignment), in whole or in part, to one or more of its
Affiliate; or (b) assign any portion of its rights hereunder as collateral to
any financing source. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors (by merger,
consolidation, sale or otherwise) and permitted assigns.
     10.07 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
     10.08 Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed the Seller and the Purchaser or (b) by a
waiver in accordance with Section 8.03.
     10.09 Governing Law. This Agreement shall be interpreted in accordance with
and governed by the laws of the State of New York (without giving effect to any
choice or conflict of laws provisions thereof).
     10.10 Consent To Jurisdiction. In the event of any controversy or claim
arising out of or relating to this Agreement or the breach or alleged breach
hereof, each of the parties hereto irrevocably (a) submits to the jurisdiction
of any (i) New York State Supreme Court sitting in the County of Erie or the
U.S. District Court for the Western District of New York and (ii) any Missouri
state court sitting in St. Louis County, Missouri or the U.S. District Court for
the Eastern District of Missouri, (b) waives any objection which it may have at
any time to the laying of venue of any action or proceeding brought in any such
court, (c) waives any claim that such action or proceeding has been brought in
an inconvenient forum or that there is a more convenient forum for such action
or proceeding, and (d) agrees that service of process or of any other papers
upon such party by registered mail at the address to which notices are required
to be sent to such party under Section 10.02 shall be deemed good, proper and
effective service upon such party.
     10.11 Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each party hereto acknowledges that it and the
other parties hereto have been induced to enter into this Agreement, by, among
other things, the mutual waivers and certifications in this Section 10.11.
     10.12 Public Announcements. Prior to the Closing Date, none of the Seller,
Renown, USP or the Purchaser shall issue any press release or public
announcement concerning this

62



--------------------------------------------------------------------------------



 



Agreement or the transactions contemplated hereby without obtaining the prior
written approval of the other party hereto, which approval will not be
unreasonably withheld or delayed, unless, in the sole judgment of the Purchaser
or the Seller, as applicable, disclosure is otherwise required by applicable Law
or by the applicable rules of any stock exchange, provided that, to the extent
required by applicable Law, the party intending to make such release shall use
its best efforts consistent with such applicable Law to consult with the other
party with respect to the text thereof.
     10.13 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other parties hereto. For the convenience of
the parties, any number of counterparts hereof may be executed, each such
executed counterpart shall be deemed an original and all such counterparts
together shall constitute one and the same instrument. Facsimile transmission
(including the e-mail delivery of documents in Adobe PDF format) of any signed
original counterpart and/or retransmission of any signed facsimile transmission
shall be deemed the same as the delivery of an original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

63



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

           

GIBRALTAR STEEL CORPORATION OF NEW YORK
      By:           Name:           Title:          

MITEK INDUSTRIES, INC.
      By:           Name:           Title:           MITEK CANADA, INC.
      By:           Name:           Title:        

64



--------------------------------------------------------------------------------



 



Execution Version
STOCK PURCHASE AGREEMENT
SCHEDULES
These schedules (each a “Schedule” and collectively, the “Schedules”) are made
and given pursuant to the Stock Purchase Agreement (the “Agreement”) dated as of
March 10, 2011, by and among MiTek Industries, Inc., a Missouri corporation
(“MiTek”), MiTek Canada, Ltd., an Ontario corporation (“MiTek Canada”, and
together with MiTek, collectively, the “Purchaser”), and Gibraltar Steel
Corporation of New York, a New York corporation (the “Seller”) whereby Seller
will sell all of the shares of United Steel Products Company, Inc., a Minnesota
corporation (“USP”) and Renown Specialties Company Ltd., an Ontario Corporation
(“Renown”). All capitalized terms shall have the meanings defined in the
Agreement, unless the context indicates otherwise. The section numbers below
correspond to the section numbers in the Agreement. The headings contained in
these Schedules are for reference only and shall not affect in any way the
meaning or interpretation of these Schedules. The disclosure of an item herein
does not constitute an indication that such item is material, that it was
necessary to schedule such item or that it would be appropriate or necessary to
schedule a similar item.
Any attachments delivered in connection with these Schedules or referenced
herein shall be deemed to be incorporated by reference into these Schedules.

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.01
Organization, Authority and Qualification of the Seller, Renown and USP
United Steel Products Company, Inc.

     
Incorporated under the Laws of:
  Minnesota
 
   
Foreign Qualifications:
  California
 
  Colorado
 
  Florida
 
  New Jersey
 
  North Carolina
 
  Texas
 
   
Assumed Names:
  d/b/a “USP Structural Connectors” in Alameda County, CA
 
  d/b/a “USP Structural Connectors” in San Bernardino County, CA
 
  d/b/a “USP Structural Connectors” in CO
 
  d/b/a “Hughes Manufacturing Inc.” in FL
 
  d/b/a “USP Structural Connectors” in FL
 
  d/b/a “USP Structural Connectors” in MN
 
  d/b/a “USP Structural Connectors” in NJ
 
  d/b/a “USP Structural Connectors” in Wilkes County, NC
 
  d/b/a “USP Structural Connectors” in TX
 
  d/b/a “USP Structural Connectors” in Harris County, TX
 
   
Renown Specialties Company Ltd.
   
 
   
Incorporated under the Laws of:
  The Province of Ontario
 
   
Foreign Qualifications:
  Saskatchewan
 
  Prince Edward Island
 
  Nova Scotia
 
  Newfoundland and Labrador
 
  New Brunswick
 
  Manitoba
 
  British Columbia
 
  Alberta
 
  Quebec
 
   
Assumed Names:
  d/b/a USP Structural Connectors

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.03(c)
Capitalization

1.   Shares of non-voting common stock of United Steel Products Company, Inc.
have no voting rights in United Steel Products Company, Inc.   2.   Article 9 of
the Articles of Amalgamation of Renown restricts the right to transfer the
shares of Renown by requiring either the approval of the Directors of Renown or
the approval of the majority of the holders of shares of Renown prior to
transfer.

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.03(d)
Officers and Directors
United Steel Products Company, Inc.

     
Directors:
  Brian J. Lipke
 
   
Officers:
  Brian J. Lipke, Chief Executive Officer
 
  Stephen Duffy, President
 
  Henning Kornbrekke, Executive Vice President
 
  Kenneth W. Smith, Senior Vice President and Chief Financial Officer
 
  Timothy Heasley, Secretary
 
    Renown Specialties Company, Ltd.
 
   
Directors:
  Brian J. Lipke
 
  Jamie L. Peritore
 
   
Officers:
  Stephen L. Duffy, President
 
  Henning Kornbrekke, Executive Vice President
 
  Brian J. Lipke, Chief Executive Officer
 
  Kenneth W. Smith, Senior Vice President and Chief Financial Officer
 
  Timothy Heasley, Secretary

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.05(a)
No Conflict

1   Article 9 of the Articles of Amalgamation of Renown restricts the right to
transfer the shares of Renown by requiring the approval of the Directors of
Renown or the approval of the majority of holders of shares of Renown prior to
transfer.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.05(b)
No Conflict
(i) None
(ii)
The following credit facility and the related agreements described below require
the consent of the senior lender which will be obtained prior to closing, and
from each of which USP shall be released as of the Effective Time:

  a.   Third Amended and Restated Credit Agreement among Gibraltar Industries,
Inc. and Gibraltar Steel Corporation of New York as Borrowers and the Lenders
named therein, Keybank National Association as lead arranger, sole book runner
and administrative agent, JPMorgan Chase Bank, N.A. as co-syndication agent, BMO
Capital Markets Financing, Inc. as co-syndication agent, HSBC Bank USA, National
Association as co-documentation agent and Manufacturers and Traders Trust
Company as co-documentation agent dated as of July 24, 2009.

  1.   First Amendment Agreement dated January 29, 2010 to the Third Amended and
Restated Credit Agreement among Gibraltar Industries, Inc. and Gibraltar Steel
Corporation of New York as Borrowers and the Lenders named therein, Keybank
National Association as lead arranger, sole book runner and administrative
agent, JPMorgan Chase Bank, N.A. as co-syndication agent, BMO Capital Markets
Financing, Inc. as co-syndication agent, HSBC Bank USA, National Association as
co-documentation agent and Manufacturers and Traders Trust Company as
co-documentation agent dated as of July 24, 2009.

  b.   Third Amended and Restated Subsidiary Guaranty by certain subsidiaries of
Gibraltar Industries, Inc. (including United Steel Products Company, Inc.) and
Keybank National Association as Administrative Agent dated July 24, 2009.     c.
  Third Amended and Restated Pledge and Security Agreement among Gibraltar
Industries, Inc., Gibraltar Steel Corporation of New York and Guarantors
(including United Steel Products Company, Inc.) and Keybank National Association
as Administrative Agent dated as of July 24, 2009.     d.   Intellectual
Property Security Agreement dated July 24, 2009 by United Steel Products
Company, Inc. in favor of Keybank National Association as administrative agent.

 



--------------------------------------------------------------------------------



 



Execution Version



  e.   Deposit Account Control Agreement dated as of July 24, 2009 among United
Steel Products Company, Inc. and Keybank National Association.

The following other agreements below require consent to transfer prior to
closing:

  f.   Loan and Repayment Agreement dated as of December 22, 2008 between AMICO
Canada Inc., Renown Specialties Company, Ltd., and Gibraltar Steel Corporation
of New York, which shall be paid prior to or at closing.     g.   Multi-Tenant
Industrial Lease dated March 3, 2004 between Mount Holly By-Pass LLC and United
Steel Products Company, Inc. and its Lease Amendment No. 1 between Mount Holly
By-Pass LLC and United Steel Products Company, Inc. dated February 19, 2009.    
h.   Gibraltar Industries, Inc. and The Bank of New York Trust Company, N.A., as
Trustee, 8% Senior Subordinated Notes due 2015 Indenture dated as of December 8,
2005, and related Registration Rights Agreement dated as of December 8, 2005
among Gibraltar Industries, Inc., the Guarantors (as defined therein), and J.P.
Morgan Securities Inc., McDonald Investments Inc., and Harris Nesbitt Corp., as
initial purchasers of the 8% Senior Subordinated Notes, each of which shall be
released from at or prior to the Effective Time.

(iii) None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.06
Governmental Consents and Approvals
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.08
No Undisclosed Liabilities
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.09
Permits

              Report No.   Agency   Issue Date   Renewal Date U.S. Reports      
 
ESR-1178
  ICC-ES   Reissued July 1, 2006   July 1, 2008
ESR-1280
  ICC-ES   Issued May 1, 2008 Revised October 2008   May 1, 2011
ESR-1465
  ICC-ES   Issued October 1, 2009   October 1, 2011
ESR-1575
  ICC-ES   Issued May 1, 2008   May 1, 2011
ESR-1702
  ICC-ES   Reissued March 1, 2008   March 1, 2009
ESR-1781
  ICC-ES   Issued January 1, 2009   January 1, 2011
ESR-1831
  ICC-ES   Issued March 1, 2009   March 1, 2011
ESR-1881
  ICC-ES   Issued January 1, 2009   January 1, 2011
ESR-1970
  ICC-ES   Reissued June 1, 2010   June 1, 2012
ESR-2104
  ICC-ES   Issued March 1, 2008   March 1, 2011
ESR-2761
  ICC-ES   Issued October 1, 2009   October 1, 2011
ESR-2787
  ICC-ES   Issued May 1, 2010   May 1, 2011
ER-0200
  IAPMO   Issued February 1, 2011   February 1, 2012
 
            Canadian Reports        
13116-R
  CCMC   Issued June 5, 2003   June 5, 2006
13117-R
  CCMC   Issued June 5, 2003   June 5, 2006
12885-R
  CCMC   Issued September 18, 2003   November 27, 2004
03330-L
  CCMC   Issued December 17, 1982   May 12, 2008
09199-L
  CCMC   Issued December 17, 1982   January 30, 2010

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.10
Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions
(a) None
(b) None
(c)

  1.   Neither USP nor Renown is making final decisions on general price
increases without first consulting with the Purchaser.     2.   USP and Renown
have refrained from hiring certain executive and/or employee positions in the
ordinary course that has already been disclosed to Purchaser.

(d) None
(e) None
(g) None
(h) None
(i) None
(j) None
(k) None
(l) None
(m) None
(n) None
(o) None
(p) None
(q) None
(r) None
(s) None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.11
Litigation

1.   Mercedes Homes, Inc., et al. by James S. Feltman, Creditor Trustee on
behalf of the Mercedes Homes Creditor Trust v. United Steel Products Company,
Inc. relating to a Complaint to avoid and Recover preferential transfers filed
January 20, 2011. The suit is filed in the United States Bankruptcy Court
Southern District of Florida West Palm Beach Division. Between October 31, 2008
and January 16, 2009, Space Coast Truss, Inc. (one of the debtors) paid USP in
the due course of business amounts totaling $51,393.58 in various transactions
and such amounts are in dispute here and the Bankruptcy Trustee is seeking to
avoid these payments as preferential transfers.   2.   Payton Staley vs. USP
Structural Connectors, EEOC Charge No.: 440-2010-00027. Complaint dated July 30,
2010 filed with the Minnesota Department of Human Rights (“MDHR”) by Payton
Staley against USP Structural Connectors for an alleged unfair discriminatory
practice which was initially filed with the EEOC. The Equal Employment
Opportunity Commission (“EEOC”) will process the claim under the work-sharing
agreement and will send notification to MDHR of its decision.   3.   Worker’s
Compensation Claim (Claim Number WC413393279) by Alfredo Rocha Amaya dated
July 24, 2006 with total paid being $42,241 and an outstanding reserve of
$66,443.   4.   Worker’s Compensation Claim (Claim Number WC413393281) by Gerald
E. Callies dated December 29, 2006 with total paid being $19,348 and an
outstanding reserve of $33,243.   5.   Worker’s Compensation Claim (Claim Number
WC608266554) by Guadalupe Tirado dated July 12, 2007 with total paid being
$57,424 and an outstanding reserve of $31,488.   6.   Worker’s Compensation
Claim (Claim Number WC555A00011) by Khonesava Cichowski dated June 19, 2008 with
total paid being $38,561 and an outstanding reserve of $5,000.   7.   Worker’s
Compensation Claim (Claim Number WC608657574) by Tim Hudson dated June 23, 2010
in California with total paid being $3,602 and an outstanding reserve of
$26,840.

 



--------------------------------------------------------------------------------



 



Execution Version



8.   Worker’s Compensation Claim (Claim Number WC413A08460) by Kathleen Susan
Pagel dated January 1, 2011 with total paid being $4,279 and an outstanding
reserve of $11,351.   9.   Worker’s Compensation Claim (Claim Number
WC608266543) by Gerald Alsobrook dated June 26, 2002 with total paid being
$412,962 and an outstanding reserve of $177,016.   10.   Worker’s Compensation
Claim (Claim Number WC41339308) by Mary Ceplecha dated August 5, 2002 with total
being paid $144,957 and an outstanding reserve of $8,801.   11.   Worker’s
Compensation Claim (Claim Number WC608266546) by Carmen Cardenas dated
December 2, 2004 with total paid being $64,094 and an outstanding reserve of
$52,101.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.12(a)
Compliance with Laws
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.14(a)
Intellectual Property
(a)
     (i)
          a. Trademarks
          USP Trademarks

                              Mark   Image   Status   Registration Date  
Registration Number   Application Number   Country
[Design]
  (IMAGE LOGO) [l42173l4217300.gif]   Registered   5/29/2007     3,246,005    
77/006,973   USA
 
                           
[Design]
  (IMAGE LOGO) [l42173l4217300.gif]   Registered   6/12/2007     3,250,334    
77/006,976   USA
 
                           
[Design]
  (IMAGE LOGO) [l42173l4217300.gif]   Registered   5/29/2007     3,246,006    
77/006,981   USA
 
                           
COVERT OPERATIONS
  COVERT OPERATIONS   Registered   8/16/2005     2,985,418     78/433,989   USA
 
                           
COVERT OPERATIONS
  COVERT OPERATIONS   Registered   7/12/2005     2,967,159     78/433,995   USA
 
                           
COVERT OPERATIONS
  COVERT OPERATIONS   Registered   7/12/2005     2,967,160     78/433,997   USA
 
                           
GOLD COAT
  GOLD COAT   Registered   9/16/2008     3,503,161     78/943,105   USA
 
                           
KANT-SAG
  KANT-SAG   Registered   9/8/1964     776,470     72/176,672   USA
 
                           
SEAT CLEAT
  SEAT CLEAT   Registered   9/6/2005     2,990,979     76/506,437   USA
 
                           
TECO
  TECO   Registered   10/29/1974     996,701     73/005,502   USA
 
                           
USP CONNECTION
  USP CONNECTION   Registered   2/24/2004     2,816,784     76/506,438   USA

 



--------------------------------------------------------------------------------



 



Execution Version

                              Mark   Image   Status   Registration Date  
Registration Number   Application Number   Country
USP STRUCTURAL
CONNECTORS
  USP STRUCTURAL CONNECTORS   Registered   3/1/2005     2,929,329     76/483,041
  USA
 
                           
USP STRUCTURAL
CONNECTORS
  USP STRUCTURAL CONNECTORS   Registered   12/25/2007     3,358,423    
77/007,030   USA
 
                           
WHAT THE
PROFESSIONALS USE
  WHAT THE PROFESSIONALS USE   Registered   6/10/2008     3,447,022    
78/943,130   USA
 
                           
USP STRUCTURAL
CONNECTORS
  USP STRUCTURAL CONNECTORS   Registered   7/20/2006   TMA668295   01/254,893  
Canada
 
                           
WHAT THE
PROFESSIONALS USE
  WHAT THE PROFESSIONALS USE   Registered   7/13/2010   TMA771793   01/328,303  
Canada
 
                           
GOLD COAT
  GOLD COAT   Registered   6/11/2010   TMA769492   01/328,297   Canada

Renown Trademarks

                              Mark   Status   Registration Date   Registration
Number   Application Number   Country
TIMBERTIE
  Registered   6/18/1996     1980348       74417720     US
 
                           
TIMBERTIE
  Registered   11/18/1994   TMA435673     0722557     CA
 
                           

          b. Copyrights

                      Registration   Registration Company   Copyright Title  
Number   Date
United Steel Products Company
  KANT-SAG IDEA BOOK:
CONSTRUCTION
HARDWARE   TX0002306562   May 25, 1988
 
           
United Steel Products Company
  KANT-SAG TRUSS
CONNECTOR CAD   TX0003851891   July 19, 1994
 
           
United Steel Products Company
  KANT-SAG EWP
CONNECTOR CAD FILES   TX0004172826   April 07, 2000

 



--------------------------------------------------------------------------------



 



Execution Version
          c. Patents
U.S. PATENTS

                                      Patent   Type             Title  
Application Number   Number   (U/D)   Filing Date   Date Issued   Country
Construction hanger
  09/370,273     6,463,711     U   8/9/1999   10/15/2002   USA
 
                           
Post support
  11/175,542     7,134,636     U   7/6/2005   11/14/2006   USA
 
                           
Post support
  10/874,147     7,152,841     U   6/22/2004   12/26/2006   USA
 
                           
Truss anchor
  10/685,765     7,254,919     U   10/14/2003   8/14/2007   USA
 
                           
Slope and skew hanger
  07/370,689     5,004,369     U   6/23/1989   4/2/1991   USA
 
                           
Hold-down connector
  07/580,120     5,092,097     U   9/10/1990   3/3/1992   USA
 
                           
Variable pitch
connector
  07/968,437     5,230,198     U   10/29/1992   7/27/1993   USA
 
                           
Adjustable post base
  08/002,745     5,456,441     U   1/11/1993   10/10/1995   USA
 
                           
Construction hanger and method of making the same
  08/336,995     5,564,248     U   11/10/1994   10/15/1996   USA
 
                           
Truss bracket
  08/576,361     5,653,079     U   12/21/1995   8/5/1997   USA
 
                           
Stair hanger
  11/507,143     7,631,463     U   8/21/2006   12/15/2009   USA
 
                           
Bracket with angled
nailing feature
  07/634,753     5,217,317     U   12/27/1990   06/08/1993   USA
 
                           
CONSTRUCTION HARDWARE AND METHOD
OF REDUCING
CORROSION THEREOF
  12/825,456     7,879,458     U   6/29/2010   02/1/2011   USA

U.S. PATENT APPLICATIONS

                      Publication Number   Publication Date   Application Number
  Application Date   Inventor   Title
2009/0056268
  2009-03-05   12/133,012   2008-06-04   Greenlee et al.   STAIR HANGER
 
                   
2007/0141266
  2007-06-21   11/613,558   2006-12-20   Greenlee   CONSTRUCTION
HARDWARE AND METHOD
OF REDUCING
CORROSION THEREOF

 



--------------------------------------------------------------------------------



 



Execution Version
     (ii)

  a.   License to United Steel Products Co. with Epicor Software Corporation for
the use of the MANAGE 2000 Software Product dated January 4, 2011.     b.  
Microsoft Open Value Order Confirmation Notice for Microsoft Dynamics CRM CAL
Licenses (51 total) purchased by USP Structural Connectors through Olsen Thielen
Technologies Inc. for time period of September 11, 2008 through September 30,
2011.     c.   Manage 2000 license 1984 Purchase — Agreement for Purchase of
Products and Services between United Steel Products Co. and ROI Systems, Inc.
dated July 25, 1984 along with amendments thereto.     d.   Gibraltar
Industries, Inc. provides MPLS Qwest WAN Network; Company wide Microsoft
Exchange Email System; Aventail VPN; Centralized Internet Access; Edge network
security; Blackberry server; Spam filtering; and Internal network security.

     (iii)

  a.   USP Structural Connectors     b.   Hughes Manufacturing Inc.

     (iv)

  a.   www.covertpoxy.com     b.   www.covertoperationsinc.com     c.  
www.uspconnectors.com     d.   www.uspconnectors.mobi     e.  
www.usppromotions.com

 



--------------------------------------------------------------------------------



 



Execution Version



(v) Those Material Contracts provided prior to the date hereof pursuant to
Sections 3.13(n) and 3.13(o) that license the use of certain USP trademarks and
logos for the purpose of sale of USP products are herein incorporated by
reference.

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.14(b)
Intellectual Property
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.15(a)
Owned Real Property

1.   11910 62nd St, North, Largo, FL — Used as a manufacturing plant and office
space.

2.   703 Rogers Drive, Montgomery, MN — Used as a manufacturing plant and office
space.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.15(b)
Owned Real Property

1.   The Credit Facilities listed in Schedule 3.05(b)(ii)(a) through (e) and (h)
are incorporated hereby by reference and these Encumbrances will be released
prior to Closing; however, those Credit Facilities hold no mortgages on the
Owned Real Property.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.16
Leased Real Property

1.   2150 Kitty Hawk Road, Livermore, CA — Leased as manufacturing plant. Triple
Net Industrial Lease dated January 1, 2004 between United Steel Products
Company, Inc. and Dawn S. Clifton, Trustee of the Douglas T. Silver Living Trust
dated October 28, 1985   2.   9030 Bridgeport, Rancho Cucamonga, CA — Leased
warehouse space. Standard Industrial/Commercial Single-Tenant Lease — Gross
entered into on January 27, 1999 by and between The Childs Family Trust u/t/a
4/30/81 and The A.J. Gardner Family Trust u/t/a 3/5/81 (and later assigned to
Landco, LLC) as Lessor and United Steel Products Company, Inc. for a term
running from February 1, 1999 to February 2, 2002, together with the Lease
Amendment of October 10, 2001 for an extension running from March 1, 2002 to
February 28, 2005 and the Lease Amendment of October 19, 2004 for an extension
running from March 1, 2005 to February 28, 2006, and finally modified to extend
to February 28, 2011 by Lease Agreement dated August 31, 2005 which expired by
its terms on February 28, 2011.

  a.   Standard Sublease for the 9030 Bridgeport, Rancho Cucamonga, CA property
dated August 6, 2008 between United Steel Products Company, Inc. and Ciuti
International, Inc. for approximately 20,642 of space, which expired by its
terms on February 28, 2011.

3.   221 Racco Parkway, Thornhill, ON — Leased as a manufacturing plant and
office space. Lease dated as of October 15, 2003 between MacFazzen Properties
Inc. as Landlord and Renown Specialties Company Ltd. as Tenant   4.   14305
Southcross Drive, Burnsville MN — Leased as office space. Office/Warehouse Lease
commencing June 1, 2005 between Southcross Commerce Center III, L.L.C. and
United Steel Products Company, Inc..

  b.   Lease Addendums dated February 27, 2006 and April 1, 2010 between
Southcross Commerce Center III, L.L.C. and United Steel Products Company, Inc..

5.   130 Mt. Holly Bypass Units 5&6, Lumberton NJ — Leased warehouse space.
Multi-Tenant Industrial Lease dated March 3, 2004 between Mount Holly By-Pass
LLC and United Steel Products Company, Inc. and its Lease Amendment No. 1
between Mount Holly By-Pass LLC and United Steel Products Company, Inc. dated
February 19, 2009.

 



--------------------------------------------------------------------------------



 



Execution Version

6.   3004-B Aldine Bender, RR1 Houston TX — Leased warehouse space. Warehouse
Lease Agreement (Sublease) dated January 1, 2010 between DOT Metal Products and
USP Structural Connectors.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.17
Top 10 Customers and Suppliers
(c)

  (i)   Do It Best Corporation and MiTek Industries have notified USP of
termination of their business relationship.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.18(a)(v)
Taxes
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.18(a)(vi)
Taxes

1.   The IRS conducted an Income Tax Audit of Gibraltar Industries, Inc. and its
Subsidiaries for taxable years 2005 through 2009. No assessments were issued and
none are currently outstanding.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.18(a)(xi)
Taxes
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.18(a)(xviii)
Taxes

1.   Consent extending period of limitation for assessment of tax under
Article 9 (Except Section 180), 9-A, 13, 32, 33 & 33A of the Tax Law by United
Steel Products Company, Inc. dated December 14, 2010 and agreeing that the
amount of tax due from the USP for the taxable period 01/01/2005 through
12/31/2006, under the Tax Law, may be determined or assessed at any time on or
before 06/30/2011. No taxes have been assessed as of the date hereof. Purchaser
is indemnified for this item under Section 7.02(a)(iv) of the Agreement.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.18(b)
Taxes
(i)

  a.   Consent extending period of limitation for assessment of tax under
Article 9 (Except Section 180), 9-A, 13, 32, 33 & 33A of the Tax Law by United
Steel Products Company, Inc. dated December 14, 2010 and agreeing that the
amount of tax due from the USP for the taxable period 01/01/2005 through
12/31/2006, under the Tax Law, may be determined or assessed at any time on or
before 06/30/2011. No taxes have been assessed as of the date hereof. Purchaser
is indemnified for this item under Section 7.02(a)(iv) of the Agreement.

(ii) None
(iii) None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.19(a)
Environmental Matters

1.   Item 2 on Schedule 3.19(b) is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.19(b)
Environmental Matters
None, except for the following recognized environmental concerns (“RECs”):

  1.   The potential for contamination related to the former outdoor paint
operations and solvent storage at the Largo, Florida property (11910 62nd Street
North). No information is available from with respect to releases that may have
occurred from the former painting operations, thus, the potential for adverse
impact to the Site from historic operations of the former painting operations
could not be evaluated.     2.   There is potential for contamination related to
the fact that the Livermore, California (2150 Kittyhawk Road) property is listed
in the LUST database as having a release from the former gasoline underground
storage tank (“UST”) located on the property and because no documentation
regarding tank decommissioning or LUST investigation is available.     3.   The
former 2,000-gallon Fuel Oil UST removed on June 3, 1990, the former
1,000-gallon Fuel Oil UST Removed August 17, 1989, and the former 1,000-gallon
Fuel Oil UST Removed August 21, 1989, all formerly located at the Montgomery,
Minnesota property (703 Rogers Drive). These USTs are considered RECs based on
the potential age of the UST before removal and the lack of soil and groundwater
quality data.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.19(d)
Environmental Matters

1.   Item 2 on Schedule 3.19(b) is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.19(e)
Environmental Matters

1.   Item 2 on Schedule 3.19(b) is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.20(a)
Employee Benefit Plans

1.   The following benefits are offered pursuant to the Gibraltar Fringe and
Welfare Benefits Program:

  a.   Medical (includes self-insured BlueCrosss/BlueShield plans with Medco Rx
and Behavioral Health Systems for Mental Health; and fully-insured Kaiser HMO in
California)     b.   Dental — (option of self-insured Cigna PPO or fully-insured
Cigna Dental Health)     c.   Company-paid life/ad&d insurance     d.  
Supplemental Life Insurance for the employee, spouse of the employee and
children of the employee     e.   Long Term Disability     f.   Flexible
Spending Plan     g.   Vision Plan — Voluntary plan offered through VSP     h.  
Employee Assistance Programs     i.   Other Benefits including;

  i.   Paid Holidays     ii.   Jury Duty Leave     iii.   Bereavement Leave    
iv.   Paid Vacations     v.   Job Related educational assistance

2.   Gibraltar 401(k) Plan Amendment and Restatement effective as of January 1,
2010.   3.   Gibraltar Non-Qualified Deferred Compensation Plan (f/k/a the “401k
Restoration Plan”)   4.   Gibraltar Industries, Inc. 2005 Equity Incentive Plan.
  5.   For Renown employees, the Employment Standards Act, 2000 (Ontario)
provide statutory termination provisions in Ontario and employees may also be
entitled to common law benefits on termination, the level of which is determined
on a case by case basis.   6.   Supplemental Health & Welfare Benefits are
provided to Renown employees through Great West Life Insurance. Benefits
include: certain ancillary medical services not covered by Ontario Provincial
Health Plan, prescription drugs, dental care, vision care, and life insurance.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.20(d)
Employee Benefit Plans
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.20(e)
Employee Benefit Plans
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.20(f)
Employee Benefit Plans
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.20(h)
Employee Benefit Plans
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.21(b)
Labor Matters

1.   Worker’s Compensation Claim (Claim Number WC413393279) by Alfredo Rocha
Amaya dated July 24, 2006 with total paid being $42,241 and an outstanding
reserve of $66,443.   2.   Worker’s Compensation Claim (Claim Number
WC413393281) by Gerald E. Callies dated December 29, 2006 with total paid being
$19,348 and an outstanding reserve of $33,243.   3.   Worker’s Compensation
Claim (Claim Number WC608266554) by Guadalupe Tirado dated July 12, 2007 with
total paid being $57,424 and an outstanding reserve of $31,488.   4.   Worker’s
Compensation Claim (Claim Number WC555A00011) by Khonesava Cichowski dated
June 19, 2008 with total paid being $38,561 and an outstanding reserve of
$5,000.   5.   Worker’s Compensation Claim (Claim Number WC608657574) by Tim
Hudson dated June 23, 2010 in California with total paid being $3,602 and an
outstanding reserve of $26,840.   6.   Worker’s Compensation Claim (Claim Number
WC413A08460) by Kathleen Susan Pagel dated January 1, 2011 with total paid being
$4,279 and an outstanding reserve of $11,351.   7.   Worker’s Compensation Claim
(Claim Number WC608266543) by Gerald Alsobrook dated June 26, 2002 with total
paid being $412,962 and an outstanding reserve of $177,016.   8.   Worker’s
Compensation Claim (Claim Number WC41339308) by Mary Ceplecha dated August 5,
2002 with total being paid $144,957 and an outstanding reserve of $8,801.   9.  
Worker’s Compensation Claim (Claim Number WC608266546) by Carmen Cardenas dated
December 2, 2004 with total paid being $64,094 and an outstanding reserve of
$52,101.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.21(c)
Labor Matters
USP and Renown had one termination within the last 90 days, but there have been
no company initiated terminations in the last 90 days:

              Termination Date   Location   Employee   Reason
12/17/2010
  Toronto   Stanislav Kashlyunov   Voluntary Retirement

The below employees were laid off in July of 2010. Pursuant to USP policy, when
hourly employees are laid off, they stay on layoff status for six months in case
we want to call them back from layoff. Their term date in the system will say
July 2010 because we have to enter a term date for them to receive COBRA
paperwork. However, they were not actually terminated until January 2011 as a
result of USP not calling any of the below people back from layoff status.

              Termination Date   Location   Employee   Reason
7/12/2010
  NJ   Anne DiBlasi   Layoff
7/12/2010
  Burnsville   Vanessa Durham   Layoff
7/13/2010
  Livermore   Scott Bowerman   Layoff
7/13/2010
  Livermore   Rod Canavan   Layoff
7/13/2010
  Livermore   Roberto Cisneros   Layoff
7/13/2010
  Livermore   Eduardo Gonzalez   Layoff
7/13/2010
  Livermore   Rosa Grajeda   Layoff
7/13/2010
  Livermore   Samual Hernandes   Layoff
7/13/2010
  Livermore   Edward Lewis   Layoff
7/13/2010
  Livermore   Reed Overshiner   Layoff
7/13/2010
  Livermore   Jose Reyes   Layoff
7/13/2010
  Livermore   Hector Ruiz Nunez   Layoff
7/16/2010
  Livermore   Marites Valdez   Layoff

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.21(e)
Labor Matters
Attached

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.22
Insurance
Attached

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.23
Tangible Personal Property
(a) None
(c) None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.25
No Brokers
None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.27
Related-Party Transactions
The following are agreements where an Affiliate of USP or Renown is directly or
indirectly interested in a Contract to which USP or Renown is a party:

  (i)   Loan and Repayment Agreement dated as of December 22, 2008 between AMICO
Canada Inc., Renown Specialties Company, Ltd., and Gibraltar Steel Corporation
of New York, which shall be paid prior to or at closing.     (ii)   3004-B
Aldine Bender, RR1 Houston TX — Leased warehouse space. Warehouse Lease
Agreement (Sublease) dated January 1, 2010 between DOT Metal Products and USP
Structural Connectors.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 3.29
Title to and Sufficiency of Assets
(a) None
(b) None

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 3.32
Indebtedness

1.   The Credit Facilities listed in Schedule 3.05(b)(ii)(a) through (e) and (h)
are incorporated hereby by reference and these Encumbrances will be released
prior to closing.   2.   Loan and Repayment Agreement dated as of December 22,
2008 between AMICO Canada Inc., Renown Specialties Company, Ltd., and Gibraltar
Steel Corporation of New York, which shall be paid prior to or at closing.

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 5.02(a)
Conduct of Business Prior to the Closing

(i)  

  1.   Neither USP nor Renown is making final decisions on general price
increases without first consulting with the Purchaser.     2.   USP and Renown
have refrained from hiring certain executive and/or employee positions in the
ordinary course that has already been disclosed to Purchaser.

(ii)   None

 



--------------------------------------------------------------------------------



 



Execution Version



Schedule 5.02(b)
Conduct of Business Prior to the Closing
The items listed in Schedule 5.02(a)(i) are herein incorporated by reference.

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 5.10

Transition Services
Schedule A
(Gibraltar Services)

                      Duration Transition Service   Compensation   (days)
Payroll
•    Payroll processing for all Employees
•     Issuing pay checks to all Employees
•    Assist with transition of payroll from ADP to UltiPro/MiTek at the end of a
quarter
  $4,583 per month
for all services except
for e-Time clocks
which is $1,317 per month.   120,
except with
respect to e-Time and
e-Time clocks
software programs,
which shall be
180 days
 
           
•    Delivery of payroll data in format consistent with past practice
           
 
           
•    Reconciliation of all YTD balances of payroll amounts (including filings
and payments of all Taxes)
           
 
           
•    Garnishments of employee as wages may be required by Law or as reasonably
requested by USP or Renown.
           
 
           
•    Access to e-Time and e-Time Clocks software and related data
           
 
           
•    Access to Talent Manager software and related data, including all
Performance Management Documents, Salary Planning Documents and employee history
           
 
           
•    Access to all USP and Renown records in ADP Health and Welfare software,
including history
           
 
           
•    Access to Pay At Work Canadian Payroll System software
           
 
           
•    Assistance in resolving any “year-end” out-of-balance issues
           
 
           
•    Provide Buyer with the ADP Master Control Report for the last payroll
processed for hourly and salaried staff in March 2011
           
 
           
•    Preparation and filing of all payroll tax returns with ADP (USP and Renown)
           
 
           
Benefits
  Actual Cost     120  
•    Maintain all welfare or fringe benefits plans (including, but not limited
to medical, dental and vision plans, but excluding USP’s 401(k) plan) providing
to employees the same coverage as was in effect on the Closing Date.
  (Note: Gibraltar is self-insured on medical and dental and the cost will be
the actual claim cost plus administrative charges)        
 
           
•    FSA balances will be reconciled and provided to Buyer promptly following
payment of payroll on March 18, 2011
           

 



--------------------------------------------------------------------------------



 



Execution Version

                      Duration Transition Service   Compensation   (days)
•    Provide Buyer with access to and information including amortization
schedules and a reconciliation of all payroll deductions and payments made for
any 401(k) loans that are transferring to the MiTek 401(k) Plan
           
 
           
Management Information Systems
        120  
 
           
(as applicable to both USP and Renown)
           
 
           
•    Maintain and support existing MPLS Qwest WAN network circuits and all
associated hardware, including the routers, switches, hubs, and all other
currently used network devices or appliances.
  $8,340 per month for all
services        
 
           
•    Maintain and support all processes and connectivity to the existing
Microsoft Exchange email system, including spam filtering. Upon migration assist
with setup forwarding of each mailbox to specified Buyer’s email address, setup
auto response rule informing sender of new address, and export/deliver existing
mailbox contents for each individual user into individual .PST files for all
exchange component’s data(mail, calendar, tasks, journal, etc.) to allow history
import into Buyer’s mail system.
           
 
           
•    Maintain and support all hardware and connectivity to the Aventail VPN
network access
           
 
           
•    Maintain and support internet access for all USP sites and users.
           
 
           
•    Maintain and support existing edge and internal network security for all
sites and users, including all hardware and software currently in place.
           
 
           
•    Maintain and support MS Active Directory Forrest and all of its attributes.
           
 
           
•    Maintain and support all existing Blackberry Server and existing mobile
data synchronization, connectivity, and functionality.
           
 
           
•    Maintain the services provided by Qwest and to Renown Bell Canada-Data
Network and VPN
           

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule B
(Third-Party Services)

          Transition Service   Compensation   Duration
•    Freight bill processing and other services provided by Integrated Payment
Solutions World Wide, LC.
 
•    Actual charges-
directly billed
  120, except with respect to American Express Travel Cards and US Bank P Cards
which shall be 60 days
 
       
•    Garment and other rental services from UniFirst Corporation
 
•    Actual charges-
directly billed
   
 
       
•    Access to and maintenance of scanning systems services provided by MSC in
Montgomery. Minnesota (USP)
 
•    Actual charges-
directly billed
   
 
       
•    Maintain the Cannon-Copier Leases and Maintenance Agreements for copier on
USP facilities and assist with transfer
 
•    Actual charges-
directly billed
   
 
       
•    Assist with the transfer to USP/Renown for all locations voice/data
circuits, telephone nos., leased hardware and leased software
 
•    No charge
   
 
       
•    Maintain the AT&T-Long distance telephone
services for USP
 
•    Actual charges
   
 
       
•    Maintain the AT&T-local telephone services for Largo, Florida facility
 
•    Actual charges
   
 
       
•    Maintain the Verizon-Conference calling
contract for local Largo, Florida &
Livermore, California
 
•    Actual charges-
directly billed
   
 
       
•    Maintain the Global Crossing-Long Distance
agreements
 
•    Actual charges-
directly billed
   
 
       
•    Maintain the Verizon-Maintenance agreements
on BCMs (phone systems)
 
•    Actual charges-
directly billed
   
 
       
•    Maintain USP American Express-Travel Card
accounts used by USP employees
 
•    Actual charges-
directly billed
   
 
       
•    Maintain USP US Bank-P Cards
 
•    Actual charges-
directly billed
   
 
       
•    Access to Citrix Go To Meeting (USP and Renown)
 
•    $267 per month
   
 
       
•    Process EDI invoicing and payments to and from Home Depot Canada (currently
provided for Renown through SEMCO, an affiliate of Gibraltar)
 
•    S1,250 per month
   
 
       
•    Continue to provide Iron Mountain-Back up all computers (USP and Renown)
 
•    Actual charges-
directly billed
   
 
       
•    Cabinet NG Scanning System Maintenance
 
•    $325 per month beginning on May 1,2011
   

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule C
(Other Services)

          Transition Service   Compensation   Duration
•    Share information obtained in the recent eligibility audit that was
conducted.
  No charge   One-Time
 
       
•    Assist Buyer in preparing a communication and Q&A for employee questions
about the transition of benefits
  No charge   One-Time
 
       
•    Provide Buyer with access to and assistance in preparing a GL File layout
for the payroll processing
  No charge   One-Time

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 7.02(a)(xi)
Line-Item Indemnities — Litigation

1.   Mercedes Homes, Inc., et al. by James S. Feltman, Creditor Trustee on
behalf of the Mercedes Homes Creditor Trust v. United Steel Products Company,
Inc. relating to a Complaint to avoid and Recover preferential transfers filed
January 20, 2011. The suit is filed in the United States Bankruptcy Court
Southern District of Florida West Palm Beach Division. Between October 31, 2008
and January 16, 2009, Space Coast Truss, Inc. (one of the debtors) paid USP in
the due course of business amounts totaling $51,393.58 in various transactions
and such amounts are in dispute here and the Bankruptcy Trustee is seeking to
avoid these payments as preferential transfers.   2.   Payton Staley vs. USP
Structural Connectors, EEOC Charge No.: 440-2010-00027. Complaint dated July 30,
2010 filed with the Minnesota Department of Human Rights (“MDHR”) by Payton
Staley against USP Structural Connectors for an alleged unfair discriminatory
practice which was initially filed with the EEOC. The Equal Employment
Opportunity Commission (“EEOC”) will process the claim under the work-sharing
agreement and will send notification to MDHR of its decision.

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 7.02(a)(xii)
Line-Item Indemnities — Workers Compensation

1.   Worker’s Compensation Claim (Claim Number WC413393279) by Alfredo Rocha
Amaya dated July 24, 2006 with total paid being $42,241.

2.   Worker’s Compensation Claim (Claim Number WC413393281) by Gerald E. Callies
dated December 29, 2006 with total paid being $19,348.

3.   Worker’s Compensation Claim (Claim Number WC608266554) by Guadalupe Tirado
dated July 12, 2007 with total paid being $57,424.

4.   Worker’s Compensation Claim (Claim Number WC555A00011) by Khonesava
Cichowski dated June 19, 2008 with total paid being $38,561.

5.   Worker’s Compensation Claim (Claim Number WC608657574) by Tim Hudson dated
June 23, 2010 in California with total paid being $3,602.

6.   Worker’s Compensation Claim (Claim Number WC413A08460) by Kathleen Susan
Pagel dated January 1, 2011 with total paid being $4,279.

7.   Worker’s Compensation Claim (Claim Number WC608266543) by Gerald Alsobrook
dated June 26, 2002 with total paid being $412,962.

8.   Worker’s Compensation Claim (Claim Number WC41339308) by Mary Ceplecha
dated August 5, 2002 with total being paid $144,957.

9.   Worker’s Compensation Claim (Claim Number WC608266546) by Carmen Cardenas
dated December 2, 2004 with total paid being $64,094.

 